ACCEPTED
                                                                                  04-14-00569-CV
                                                                       FOURTH COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
                                                                              2/5/2015 7:19:52 AM
                                                                                    KEITH HOTTLE
                                                                                           CLERK

                             04 -14 -00569- CV

                                                                 FILED IN
                                                          4th COURT OF APPEALS
                       3Jn ~be C!Court                   IDENTITY OF PARTIES AND COUNSEL

      Appellant certifies that the following is a complete list of the parties,

attorneys and any other person who has any interest in the outcome of this lawsuit:

Attorneys for Appellants:        Burton Kahn Pro-se
                                 1706 Alpine Circle
                                 San Antonio, TX 78248
                                 Tel (210) 408-9199
                                 glentrail@yahoo. corn

Attorneys for Appellees:
                                 Haynes and Boone LLP
                                 Lisa Barkley
                                 112 E. Pecan St. Suite 1200
                                 San Antonio, TX 78205 - 1524
                                 Tel (210) 978-7427
                                 Fax (210) 0427
                                 Lisa.Barkley@ haynesboone.com

                                 Haynes & Boone, LLP
                                 Werner A. Powers
                                 Natalie DuBose
                                 2323 Victory Avenue, Suite 700
                                 Dallas, Texas 7 5219
                                 Tel (214) 651-5487
                                 Fax (214) 200-0468
                                 Werner.Powers@hayneshoone.com
Real Party of Interest           Puerto Verde Ltd. (Bahamian)
For Appellee


 Trial Judge:                    Hon. Michael E. Mery
                                 37 th Judicial District Court
                                 Bexar County, Texas




                                          "lii
Previous Attorney Appellant   Appellant has represented himself pro se since
                              December 14, 2013. His previous counsel was:
                              L. Terry George died on June 29, 2014.
                              Fort Worth, Texas



                              Jay R. Petterson
                              Jay R. Petterson, Attorney at Law, PLLC 12274
                              12274 Bandera Road, Suite 210
                              Helotes, Texas 78023

                              Kathleen A. Cassidy Goodman
                              Law Office of Kathleen Cassidy Goodman
                              12274 Bandera Road, Suite 210
                              Helotes, Texas 78023

                              Richard H. Sommer
                              8610 N. New Braunfels Ave., Suite
                              309 San Antonio, Texas 78217

                              Robert W. Wachsmuth
                              Zachary J. F anucci
                              Robert Wachsmuth & Associates
                              9311 San Pedro, Suite 707
                              San Antonio, Texas 78216




                                      111
                            RELATED LITIGATION

The following litigation matters are related to this appeal:

I.    APPEALS IN THE FOURTH COURT OF APPEALS:

          1. Appeal No. 04-14-00258-CV

             In re a Purported Lien or Claim Against Helvetia Asset Recovery,
             Inc. The Court dismissed this appeal on August 20, 2014.

          2. Appeal No. 04-14-00012-CV and Texas Supreme Court Case 14-
             0821.

             Burton Kahn v. Helvetia Asset Recovery, Inc.
             The Court dismissed this appeal on July 16, 2014 and denied Kahn's
             motion for en bane consideration on September 25, 2014. Burton
             Kahn filed his Petition for Review to the Texas Supreme Court on
             December 10, 2014. Helvetia Asset Recovery. Rnc. do not respond
             and on January 13, 2015 the case was forwarded to the court.

              Appeal No. 04-14-00319-CV

             Burton Kahn v. Helvetia Asset Recovery, Inc.
             The Court dismissed this appeal on July 9,
             2014.

          3. Appeal No. 04-14-00569-CV

             Burton Kahn v. Helvetia Asset Recovery,
             Inc. This appeal is subject of this brief.

II.   BANKRUPTCY PROCEEDINGS, PENDING:

          1. In re: Burton M. Kahn, Debtor, Case No. 14-50980, United States
             Bankruptcy Court for the Western District of Texas, San Antonio
             Division.

          2. In re: Burton M. Kahn, Debtor, Helvetia Asset Recovery, Inc. v.
             Burton Al. Kahn, Adversary Proceeding Case No. 14-5052, United


                                         UJ
llL   PENDING BEXAR COUNTY DISTRICT COURT LITIGATION:
            States Bankruptcy Court for the Western District of Texas, San
            Antonio Division.

         PENDING BEXAR COUNTY LITIGATION

1.    Burton Kahn v. Joabert Development Company and John Ripley, Cause
      No. 2013-CI-17012, 37th Judicial District, Bexar County, Texas.

2.    I Burton Kahn v. Robert Ripley, et al., Cause No. 2014-CI-3453, 225th
      Judicial District, Bexar County, Texas. (This action was severed from Cause
      No. 2013-Cl-l 8355 in May 2014.)




                                      1¥
                                        TABLE OF CONTENTS

                                                                                         Page
IDENTITY OF PARTIES ........ . .. .......... . .... ....... ............. ......... ....... ,,, ... .i

RELATED LITIGATION .............................................................. .iii.

TABLE OF CONTENTS .................................................................vi

TABLE OF AUTHORITIES ........ . .. .............. .... ......... ......... ..... ........ vi

STATEMENT OF THE CASE ................................................................ xii.

STATEMENT REGARDNG ORAL ARGUMENTT .................. xiii

STATEMENT REGARDNG JURISDICTION ........................... xiii

RECORD REFERENCES ............ . .......... . .. .. .. ........ ..... ... ...... ......... xiv

ISSUES PRESENTED ............................... . . . .. ......... . ... xv

STATEMENTOF FACTS ....................................................................................... 1

     BACKGROUND ................................................................... 1

     CLAIM OF OWNERSHIP ........................................................ 3

     PLAINTIFF'S 'EXHIBIT 9 WIRING INSTRUCTIONS ................... 5

     PLAINTIFF'S EXHIBIT 39 NORGANIZATIONAL KIT ................... 7

SUMMARY OF THE ARGUMENT ............................................................. 9

ARGUMENT AND AUTHORITIES ............................................................... 9

ISSUE 1 THE COURT ABUSED ITS DISCRETION BY ALLOWING

 APPELLATE REVIEW ................................................................................................ 5
COLLATERAL ESTOPPEL FROM THE FINAL JUDGMENT AND SANCTION
ORDER DETERMINING THE OWNERSHIP OF THE SHARES OF
                                                         iv
I-IBL VE TIA. ..................................................................................................... 9

     A. STATUTE REPRESENTATIVE PARTY ................ . .. . .. ............ 10

     B. SUBJECT MATTER illRISDICTION .............................. . ... .. .13

     C. FULLY LITIGATED .......................................................... 14

     CONCLUSION OF ISSUE 1 .................................................... 15

ISSUE 2 TI-IE COURT ABUSED ITS DISCRETION BY DENYING
APPELLANT'S JNOV BECAUSE TI-IE JURY'S ANSWERS WERE NOT
BASED ON TI-IE EVIDENCE PRESENTED ................................................ 15

     QUESTION 2 ...................................................................... 16

     MISAPPROPIATION OFASSETS ......... . ... .. ... . .. ........................ 16

     LOST PROFITS ............ . ... ........................ . .. ........................ 19

     QUESTION 5 ......... . ... .. ...................... . .. . .. .................... . ... ... 21

     QUESTION 7 ......... . ... .. ...................... . .. . .. .................... . ... ... 21

     QUESTION 9 ...................................................................... 22

     QUESTION 11 .......... . .. . .. ....................... . ... .. ........................ 22

     QUESTION 14 .......... . .. .......................... . ... .......................... 23

     CONCLUSION OF ISSUE2 ................................................ / ..... 23
\

ISSUE 3 TI-IE COURT ABUSED ITS DISCRETION BY NOT ALLOWING ANY
APPELLANT'S WITNESSES TO GIVE TESTIMONY DUE TO LACK OF
DETAIL IN DISCLOSURE FILED 6 DAYS BEFORE TRIAL. .. . .......... . ...... 24

     CONCLUSION OF ISSUE3 ....................................................... 26
\
ISSUE 4 TI-IE COURT ABUSED ITS DISCRETION BY STRIKING
DEFENDANTS' FIRST AMENDED ORIGINAL ANSWER TO PLAINTIFF'S

                                                            iv

                                                           vu
FIRST AMENDED ORIGINAL PETITION AND APPLICATION FOR
PERMANENT INJUNCTION RELIEF, AFFIRMATIVE DEFENSES, VERIFIED
DENIALS, TIIlRD PARTY CLAIMS, AND MOTION TO SHOW
AUTI-IORITY........... . ........ . ............. . .. ...... . .. ............. . ................ . .. ..... 26

     CONCLUSION OF ISSUE 4 ....................................................... 28

ISSUE 5 THE COURT ABUSED ITS DISCRETION BY GRANTING
APPELLEE' S MOTION TO EXCLUDE EVIDENCE OR ALTERNATIVELY
MOTION IN LIMINE AND SUSTAINING ALL APPELLEE' S ARE
OBJECTIONS ..... ..................... ........... . .. ....... ..................... . ......... 28


CONCLUSION ............ ..................... ......................... ............. . ... 29

PRAYER' ................................................ . .. .......... ........... . .. ....... . ............ 29

VERIFICATION ........................................................................ 25

CERTIFICATE OF COMPLIANCE ................................................. 30

CERTIFICATE OF SERVICE ............................................. . . . .. . ............. 30

VERIFICATION ......... ........................ ....................................... 31

APPENDIX .................................................................................................... 32


        A. FINAL TIJDGMENT AND TIJR Y CHARGE
        B. TEX. CIV. PRAC. & REM. CODE §10.001(2)
        C. FIINACIAL RECORDS TABULATION




                                                         iv

                                                        V111
                          INDEX OF AUTHORITIES
American Alternative Ins. Corp. v. Davis,
 446 S.W.3d 41 (Tex.App.-Waco 2014) ................................................. 15

 Avco Corp., Textron Lycoming Reciprocating Engine Div. ofAvco Corp. v.
Interstate Southwest, Ltd.,
251 S.W.3d 632, 662 (Tex. App.-Houston [14th] 2007, pet. denied) ............... 23

Avila v. St. Luke's Lutheran Hosp.,
948 S.W.2d 841, 858 (Tex.App.-San Antonio 1997, pet. denied) ......... ... ........ 12

Barshop v. Medina County Underground Water Conservation Dist.,
925 S.W.2d 618, 629 (Tex. 1996) ........................................................ .11

Baxter v. Palmigiano,
425 U.S. 308, 318 (1976) ............................................................ 5, 19

Beaumont Bank, NA. v. Buller,
806 S.W.2d 223, 226 (Tex. 1991). ............ ..................... ... ............... 12,13

Bragg v. Edwards Aquifer Auth.,
71 S.W.3d 729, 734 (Tex. 2002) .......................................................... 11

Brown v. Bank of Galveston,
963 S.W.2d 511, 513 (Tex.1998) .......................................................... 15

Cent. Ready Mix Concrete Co. v. Islas,
228 S.W.3d 649, 651 (Tex.2007) ........................................................ .16

City ofHouston v. Williams,
353 S.W.3d 128, 133 (Tex. 2011). ............ ... ....... ........... ... ....... ............ 14

City ofKeller v. Wilson,
168 S.W.3d 802, 827 (Tex.2005) ......................................................... 16

EX Parte S.d.,
07-13-00168-cv (Tex.App.-Amarillo 1-15-2015) ......... ... ............... ... ........ 11

F.F.P. Operating Partners, L.P. v. Duenez,
237 S.W.3d 680, 683 (Tex. 2007) ... ... .................. ... ....... ........ ... ........... 11


                                                lX
Gee v. Liberty Mut. Ins. Co.,
765 S.W.2d 394, 396 (Tex. 1989)~ ....................................................... 26

Goldstein v. Comm 'n for Lawyer Discipline,
109 S.W.3d 810 (Tex.App.-Dallas 2003, pet. denied) ....... .................. ........ 12

Helena Chemical Company v. Wilkins,
47 S.W.3d 486 (Tex. 2001) ... ... .......... ........ ... .......... ........ ... .......... ..... 20

Holt Atherton Indus., Inc. v. Heine,
835 S.W.2d 80, 84 (Tex. 1992) .......................................................... 20

John Masek Corp. v. Davis,
848 S.W.2d 170, 173 (Tex.App.-Houston [1st Dist.]
1992, writ denied) ......................................................................... 16

Johnson Savage v. Fehrenkamp,
03-05-00060-cv (Tex.App.-Austin 4-2-2009) ......................................... 23

JP Morgan Chase Bank, N.A. v. Professional Pharmacy II,
 02-11-00373- CV (Tex.App.-Ft. Worth 12-31-2014) ................................ 20

LowvHenry,
221 S.W.3d 609, 617 (Tex.2007) ........................................................ 11

McCraw v. Maris,
828 S.W.2d 756 (Tex. 1992) ............................................................. 26

Nath V Texas Children's Hospital And
Baylor College OfMedicine,
 12-0620 (Tex. 8-29-2014) ............... ... .......... ........ ... ....... ........... ... ..... 11

Oscar Luis Lopez v. Madel. of Texas,
200 S.W.3d 854 (Tex.App.-Dallas 2006) ..................... ... ....... .............. .... 25

Parklane Hosiery Co. v. Shore,
439 U.S. 322, 813 331 (1979) ............................................................. 12




                                                  x
Powers v. M. L.,
 14-09-00814-cv (Tex.App.-Houston [14th Dist.] 10-26-2010) ............... . .. ... 22

Saf Nat'l Cas. v. State,
01-07-00123-cv (Tex.App.-Houston [1st Dist.] 4-17-2008) .......................... 10

Scurlock Oil Co. v. Smithwick,
724 S.W.2d 1 (Tex. 1986) ................................................. , .... 10,12,13,15

Smalley v. Smalley,
14-13-00717-cv (Tex.App.-Houston [14th Dist.] 6-12-2014) ........................ 14

State v. Shumate,
199 S.W.3d 279, 284 (Tex. 2006) ... . .. .................. . ......... . ....... . ........... . 11

Szczepanik v. First S. Trust Co.,
883 S.W.2d 648, 649 (Tex. 1994) ...................................................... 20

Tanner v. Nationunde Mut. Fire Ins. Co.,
289 S.W.3d 828, 830 (Tex.2009) .................. . .. .......... . ....... . .. ............. 16

Tex. Dep 't ofPub. Safety v. Petta,
44 S.W.3d 575, 579 (Tex. 2001) ... .. .......... . .. ....... . .......... . .. ....... . ...... . ... 14

Texas Instruments, Inc. v. Teletron Energy Mgmt., Inc.,
877 S.W.2d 276, 279 (Tex. 1994) ... . .............................. . ....... . .. .......... 20

Texas TrunkR. Co. v. Jackson
22 S.W. 1030(Tex.1893) ................................................................. 20

Yarbrough's Dirt Pit, 65 S.W.3d at 216 ... . .. .................. . .. ....... . ............. 12

STATUTES AND RULES

TEX. CIV. PRAC. & REM. CODE §10.001(2) ...... . .. .......... . ....... . .. .... 11,12

TEX. CIV, PRAC. & REM CODE ANN§ 10:1004(d) ......... . .. ...................... 11
Tex. Civ. Prac. & Rem. Code Ann. § 41.004(a) (West 2008) ....................... 23



                                                    Xl
TEX. GOV'T CODE ANN.§ 312.002, .003 (West 2013) ...... ... ... ... .. .. ... ...... 11

TEX.R.APP.P. 8l(b)(l) ...... ............................................................. 26

TEX.R. Civ. P. 194.2 ...................................................................... 24

TEX.R. Civ. P. 301 ........................................................................ 15

Restatement (Second) ofJudgments § 13 ............ ... .......... ........ ... .......... 10




                                              Xll
                             STATEMENT OF CASE

      Nature the case this is an appeal arising a jury trial with a judgment in

favor of Appellee. 3CR 185.

       Course ofproceeding. On November 4, 2013 Supp.A 1 CRl Helvetia

Asset Recovery Inc. ("Helvetia") filed the lawsuit giving rise to this appeal

claiming Puerto Verde Ltd. was owner of the shares of Helvetia Supp.A 1 CRl

and Burton Kahn, ("Kahn") breached his fiduciary duty. 1 CR5. On December 9

2014 to December 11, 2013 the temporary injunction hearing was conducted and

the temporary injunction order was signed on December 18, 2014 Supp.A 1

CR108.     On March 3 and 4, 2014 a hearing was held for a Motion for

Sanctions. Appellee' s First Motion For Sanctions Supp.B 2CR121. On April 1,

2014, Judge Tanner signed a Final Judgment and Order of Sanctions against

Kahn and his attorney George, and found that Puerto Verde owned the stock in

Helvetia., Supp.A 3CR 229. Judge Tanner stated that ownership of Helvetia was

"a subject of a different type different of motion that is before me right now."

Supp.B 2RR20

      On May 12, 2014 Jury trial started and on June 11, 2014 Final Judgment

signed by Judge Mery in favor of Appellee. 3R185.

      Disposition Of The Case, Kahn filed his notice of appeal on August 7,

2014. 4CR 444.



                                         X111
                      STATEMENT OF JURISDICTION

       Appellant appeals final judgment of June 11, 2014. There is no dispute

regarding the Fourth Court of Appeals have appellate jurisdiction over this

matter .

       .STATEMENT REGARDING ORAL ARGUMENT

       Appellant does not believe that oral argument is necessary as the

arguments in brief hopefully will convince the Court to reverse the Judgment.




                                       XlV
                         RECORD REFERENCES

     The Reporter's Record will be cited as
     follows:

      [Vol.] RR [page] Reporter's Record on October 3, 2014

     Supp. A [Vol.] RR [page] Reporter's Record on January 14, 2014

     Supp.A Excerpts [Vol.] RR [page] Reporter's Record on January 14, 2014

      EXHIBITS Supp.A EXH 1[page]

     Supp. B [Vol.] RR [page] Reporter's Record Case Number 202 CI 18394
           Appeal Number 04-14-00357 CV on May 23, 2013

     EXHIBITS Supp.B lEXH [page]

The Clerk's Record will be cited as follows:

      [Vol.] BCR [page] Clerks submission on October 3, 2014

     Supp. A [Vol.] ACR [page] Clerks submission on January 14, 2014

     Supp. B [Vol.] CCR [page] Clerks submission Case Number 202 CI 183 94
     Appeal Number 04-14-00357 CV on May 23, 2013

     Supp. C [Vol.] DCR [page] Clerks submission on --------December 5,, 2014

     Supp. D [Vol.] ECR [page] Clerks submission on February 4, 2015




                                       xv
                              ISSUES PRESENTED

ISSUE 1: The court abused its discretion by allowing Collateral Estoppel from the

Final Judgment and Sanction Order determining the ownership of the shares.

Issue 2: The court abused its discretion by denying appellant's JNOV because the

jury's answers were not based on the evidence presented.

Issue 3: The Court abused its discretion by not allowing any appellant's

witnesses to give testimony due to lack of detail in disclosure filed 6 days before

trial.

Issue 4: The court abused its discretion by striking Defendants' First Amended

Original Answer To Plaintiffs First Amended Original Petition And Application For

Permanent Injunction Relief, Afiinnative Defenses, Verified Denials, Third Party

Claims, And Motion To Show Authority.

Issue 5. The court abused its discretion by sustaining Appellee' s Motion To

Exclude Evidence Or Alternatively Motion In Limine.




                                           iv

                                          XVl
                           STATEMENTOF FACTS


                                BACKGROUND


      Burton Kahn ("Kahn") ("Appellant") and John Ripley founded the Joabert

Development Company ("Joabert") in 2006, to develop and sell housing lots in

Northeast San Antonio. Appellant did all the work and John supplied the funds.

Supp.A EX lRR 7. Agreement was that John Ripley was to supply the funds and

the Appellant to do all of the day-to-day were which included purchasing of the

property, bookkeeping and control of the funds, engineering design subdivision,

coordination with government officials for approval and constructing the

infrastructure and roadway according to the approved plans.


      Appellant never got any compensation for the eight years that he worked and

never took a salary. Supp.A 4RR44, Supp.A 3RR 114


      John Ripley sold two shopping centers and the money went to a 1031 tax

evasion exchange company in California and then the Exchange Company returned

the funds (less commissions) to a Construction Corporation that Kahn owned

100%, in which Kahn spent the money working on the Joabert project. Supp.A

4RR 115




                                         1
       John Ripley had another development named Key Largo, but it had of Lis

Pendens on it and could not be used for funding. Supp.A 2RR 33


       Kahn contacted an attorney Terry George ("George"), who did the

paperwork for foreclosure and formed Texas Corporation named Helvetia. Supp.A

5RR4


       John Ripley owed Falcon International Bank for a construction loan on Key

Largo. Supp.A lRR 33


       A Bahamian Corporation Maple Bush Holding Ltd ("Maple Bush") paid off

the note Falcon International Bank and then foreclosed on Key Largo. Supp.A

1RR34


       Robert Ripley, brother of John Ripley testified he owned Maple Bush

Supp.A 2RR86 but his name is not on any of documents of Maple Bush Ltd, .

Supp.A 2RR103._ is a foreign Corporation not registered with the Secretary of

State. Supp.A 2RR 86


       Key Largo, the foreclosed property was sold to a newly formed holding

corporation named Helvetia Asset Recovery, Inc. ("Helvetia"). 2RR88.




                                        2
      Funds were earmarked to be used to develop a subdivision known as Royal

Crest (Joabert Property) in North east San Antonio Texas .. Supp.A 1CR3,

Supp.A 3RR 80.


      Helvetia was a conduit to accumulate funds for Joabert. In Helvetia's

original petition funds were earmarked to go to Joabert.. Supp.A lCR 3


      The first phase of Joabert subdivision was within one month of completion,

the partnership ended and lawsuits began (August 26, 2013). Supp.A 3RR38


                              CLAIM OF OWNERSHIP


      Robert Ripley, John's brother was not an owner of Joabert.. Supp.A

3RR97 wanted to take the Helvetia property for himself. On September 5, 2013

Robert Ripley sent Kahn an e-mail stating. Puerto Verde Ltd. a Bahamian

Corporation not registered with the Secretary of State . Supp.A 3RR 86 was

taking over.


      Kahn realized that the shares of Helvetia had never been purchased and on

September 7, 2013 Kahn paid to Helvetia $1000 for the shares Supp.A lEXH

346-348


      On September 16, 2013 John Ripley and Robert Ripley went to Randolph

Brooks Federal Credit Union and took approximately 50 pages of documents
                                        3
showing that they own the shares in Helvetia Supp.A 3RR 81. The Bank did not

give them access.


      On October 23, 2013, Puerto Verde Ltd. a Bahamian Corporation, claimed

to be a 100% stockholder of Helvetia filed a lawsuit 2013-CI-17516, Supp.A

lEXH 309-355 in the style of"Action on Fraudulent Lien on Property." Robert

Ripley swore that the documents in this suit were true, showing proof that Puerto

Verde Ltd. is the owner of Helvetia. The documents presented Minutes Of The

Organizational Meeting Of The Board Of Directors Of Helvetia Asset Recovery

Inc. For A For-Profit Corporation dated August 17, 2007. ("Original Minutes").

Supp.A lEXH 329-334. Note on the top of each page there is a signature space

for the custodian of records signed by Kenneth Moore ("Moore") the president

designated in the original minutes. Moore testified at the injunction hearing that

he was not the custodian of records Supp.A 4RR137 and only signed documents

once at closing on December 6, 2007 Supp.A 4RR 144 "Yes. That was the only

one time I did." Supp.A 4RR144 A stock certificate shows on page Supp.A

lEXH 335 that Kenneth Moore's signed the document three times but only

positive of the lower 2. Supp.A 4RR151 but on upper right Moore stated that's

not my signature Supp.A 4RR141-142 Moore later was not sure Supp.A

4RR150-151 Moore also testified that he did not issue any stock nor did collect


                                         4
Moore also testified that he did not issue any stock nor did collect any money.

Supp.A 4RR136 The stock certificate was not the form with the Original Minutes.

Robert Ripley testified that he made one up on Pagemaker program and faxed the

form to his brother John Supp.A 4RR30. There are no fax identifications on the

certificate. The stock certificate stated that the Corporation's name was Puerto

Verde Inc. not Puerto Verde Ltd. The original motion in Case number 2013- CI -

18 394 Supp.B 1CRl describes the above conflicts before the injunction hearing

proved the allegations were correct.


      Appellee was able to have Kahn's attorney a Jay Peterson sign a Rule 11

Agreement without Kahn's approval and eliminate the finding of Case 2013-CI-

183 94 for no apparent reason and waiving a jury trial. Kahn fired Peterson and

complaining that Peterson was either bribed or coerced. Supp.A 4RR83 There

was no statement or affidavit contradicting that accusation. This failure gives rise

to an inference that the evidence is unfavorable to Appellee, Baxter v. Palmigiano,

425 U.S. 308, 318 (1976). One of the compensations that Peterson got was a

finding in Final Judgment And Order Of Sanction "42. Helvetia has not sought

sanctions against the associate attorney, Mr. Petterson. Although Mr. Petterson

signed the offending pleading, Mr. Petterson attempted to rectify the error within




                                          5
ten days by entering into the Rule 11 Agreement." Supp. B 3CR 249 Peterson

was not named in the sanction motion or order.


      Judge Pozza stated that the Rule 11 was unenforceable Supp.A Excerpts

1RR102 however she signed the set aside of case 2013-CI-18394 without any

discussion or reason. Judge Tanner Notes at the sanction hearing sanctioned Kahn

for the attempted withdrawal of the Rule 11 Agreement. Supp.A 2CR22


                PLAINTIFF'S EXHIBIT 9 WRING INSTRUCTIONS


       On August 21, 2007 the Title Company sent Kahn an email wiring

instructions for the $1.2 million money trail exchange. Supp.B lEXH 30 Robert

Ripley took this document and crossed out sender and in his own handwriting that

stated "Please transfer 1.2 million USD to my escrow agent as outlined in these

instructions. The funds will be used to capitalize a Texas holding (-hold) co. and in

return Puerto Verde will receive 1000 shares. " This document was not given to

anybody. Robert Ripley testified that Scott Morrison ("Morrison") was the trust

officer for the Bahamian bank Supp.A 2RR 14 and Morrison asked about

ownership on October 22, 2013. Supp.A lEXH 39 and Robert Ripley didn't know

of it when he asked Kahn in Email dated February 18, 2014 Supp.A 1EXH61.

These instructions were never sent to Morrison but Morrison sent the transfer

funds. Supp. A 1EXH 36
                                          6
      Robert Ripley testified that the funds for the transfer came from the Ripley

family trust. Supp.A 2RR 12 Robert Ripley also testified that the funds for the

transfer a computer company. Supp.A 3RR 33 There are no Bank records of this

transfer and there are no records of the title company that this document was in

existence and was given or received. Robert Ripley testified that he owns both

Puerto Verde Ltd and Maple Bush are not registered Texas 2RR86 Robert Ripley

does not have the original stock certificate . Supp.A 3RR 88 nor the receipt from

the Title Company nor the minutes of the original meeting, that he claimed in his

affidavits of case 2013-CI-17516 and testimony previously cited above.


                  PLAINTIFF'S EXHIBIT 39 ORGANIZTION KIT

      In order to get the minutes timing and to correct the Inc. or Ltd. suffixes,,

Appellee submitted to the court Exhibit 39 Supp.A lEXH 381, which he called a

kit. Supp.A 2RR36-37Appellee claimed that was provided by Mr. Terry George.

Supp.A 2RR37 George testified that he never provided any copies to anyone but

Burt Kahn. Supp.A 5RR31 George testified that Exhibit 39 was not his work.

Supp.A 5RR32 Exhibit 39 was comprised of transmittal and instruction letter,

Supp.A lEXH 384, By laws Supp.A lEXH 391 and the initial meeting minutes

of August 8, 2,007. Supp.A lEXH 418 The transmittal does not have any

information on who has sent it nor a signature but it does state to review and call if


                                          7
there are any changes. Supp.A lEXH 384, The bylaws and initial minutes has

George's signature on dated August 8, 2007 as if these documents are final. George

testified that the signatures looked like his but the documents were not the

documents George gave to Kahn. Supp.A 5RR31 The shares to be issued to

Puerto Verde, Inc. 1000. is written in pencil . Supp.A lEXH 420 Also per August

8, 2007 minutes state that George resigned as Director on August 8, 2007. Robert

testified that he received Exhibit 3 9 by courier in Canada but does not have any

envelope that it came in. Supp.A 3RR25 Ripley testified that this Exhibit 3 9 was

specially flown in to San Antonio from Canada for the injunction hearing. Supp.A

2RR39 The bylaws state in pencil the offices to be 6751 Walzem which is

different from the minutes of August 17, 2007 which has George' s address.

Supp.A EX 1RR231. Attorney George in his last words stated "39 0 I'm starting

to wonder about- about some criminal activity myself' Supp.A 5RR 32


      On December 9 2014 to December 11, 2013 the temporary injunction

hearing was conducted and the temporary injunction order was signed on

December 18, 2014 Supp.A 1 CRl 08.         The order stated that a trial on the

merits is to be held on May 12, 2014. 1 CRll 7. On March 3 and 4, 2014 a

hearing was held for a Motion for Sanctions. Appellee' s First Motion For

Sanctions. Supp.B 2 CR121 On April 1, 2014, Judge Tanner signed a Final


                                          8
Judgment and Order of Sanctions against Kahn and his attorney George

Supp.B 3CR 229. Appellee added in findings that the ownership Puerto Verde

Ltd. even though Judge Tanner stated that ownership of Helvetia was "a subject of

a different type of motion that is before me right now." Supp.B 2RR20       Judge

Pozza Ordered trial on the merits of the lawsuit is set for May 12, 2014. Supp.A

1CR189


      On May 12, 2014 Jury trial started and on June 11, 2014 Final Judgment

signed by Judge Mery 4 CR185.


                     SUMMARY OF THE ARGUMENT
     The trial court abused its discretion by allowing collateral estoppel from a

sanction order that was being appealed de novo and prevented Appellant to present

a defense and having a fair trial. The judgment for Appellee without any evidence

from Appellee. Thus the trial should be reversed and remanded for a new trial.


                      ARGUMENT AND AUTHORITIES

                                     ISSUEl
  THE COURT ABUSED ITS DISCRETION BY ALLOWING COLLATERAL
   ESTOPPEL FROM THE FINAL JUDGMENT AND SANCTION ORDER
   DETERMINING THE OWNERSHIP OF THE SHARES OF HELVETIA.

      The Appellee claimed in 2CR 263. Plaintiff Motion To Exclude

Evidence For Alternative The Motion In Limine, that the Final Judgment And
                                         9
Sanction Order determined the ownership of the shares of Helvetia. Items 3,6,7,41

on 2CR266, 267,268 and 278 respectively. In the Supplemental Amended

Temporary Injunction Order dated December 18, 2013 Judge Pozza ordered a

trial on the merits of the lawsuit is set forth May 12, 2014. Supp.A 1 CRll 7


      In Scurlock Oil Co. v. Smithwick, 724 S.W.2d I (Tex. 1986) states:

             Therefore, we now adopt the rule of the Restatement
             (Second) ofJudgments § 13, and hold that a judgment is
             final for the purposes of issue and claim preclusion
             "despite the taking of an appeal unless what is called an
             appeal actually consists of a trial de novo." We overrule
             Texas Trunk R. Co. v. Jackson and its progeny.



      The sanction Order is on appeal and there are several issues that by law

require a review consisting of a trial de novo:


                     A.STATUTE REPRESENTNE PARTY


       Appellant claims that a party cannot be charged monetary sanction under TEX.

CIV, PRAC. & REM CODE ANN§ 10:1004(d) \\hen the party is representative by

counsel. This is a legal issue and is to be reviewed de novo.


      In Saf Nat'l Cas. v. State, 01-07-00123-cv (Tex.App.-Houston [1st Dist.] 4-

17-2008) states:



                                           10
            This case requires us to construe the meaning of a
           statute. Because statutory interpretation is a question of
           law, we employ a de novo standard of review. Bragg v.
           Edwards Aquifer Auth., 71 S.W.3d 729, 734 (Tex. 2002).
           If the language of a statute is not ambiguous, we must
           give effect to the plain meaning of its words unless doing
           so would lead to absurd results. See Barshop v. Medina
           County Underground Water Conservation Dist., 925
S.W.2d 618, 629 (Tex. 1996)

      InEX Parte S.d., 07-13-00168-cv (Tex.App.-Amarillo 1-15-2015) states:


           When construing statutes, we use a de novo standard of
           review, and our primary objective is to ascertain and give
           effect to the Legislature's intent. TEX. GOV'T CODE
           ANN. § 312.005 (West 2005). See F.F.P. Operating
           Partners, L.P. v. Duenez, 237 S.W.3d 680, 683 (Tex.
           2007). To discern that intent, we begin with the statute's
           words. TEX. GOV'T CODE ANN. § 312.002, .003 (West
           2013). See State v. Shumate, 199 S.W.3d 279, 284 (Tex.
           2006).

     In NATH v. TEXAS CHILDREN'S HOSPITAL AND BAYLOR COLLEGE OF

MEDICINE, 12-0620 (Tex. 8-29-2014) states:


           "However, Chapter 10 provides that a claim that lacks a
           legal or factual basis - without more - is sanctionable.
           TEX. CIV. PRAC. & REM. CODE§ 10.001 ~see also
           Low, 221 S.W.3d at 617. Legally, the claim must be
           warranted by existing law or a nonfrivolous argument to
           change existing law. TEX. CIV. PRAC. & REM. CODE
           § 10.001 (2). But Chapter 10 expressly prohibits monetary
           sanctions against a represented party based on the legal
           contentions in a pleading. Id. § 10.004(d) ("The court

                                       11
             may not award monetary sanctions again' st a represented
             party for a violation of Section 10.001(2). ").
             Accordingly, the trial court could not have properly
             awarded sanctions against Nath for groundless legal
             contentions in his tortuous interference claim."

      In Goldstein v. Comm'nfor Lawyer Discipline, 109 S.W.3d 810 (Tex.App.-

Dallas 2003, pet. denied) stated:


                    "A trial court has broad discretion in determining
             whether to allow a plaintiff to use collateral estoppel
             offensively. Parklane Hosiery Co. v. Shore, 439 U.S.
322, 813 331 (1979); see also Scurlock Oil Co. v.
             Smithwick, 724 S.W.2d 1, 7 (Tex. 1986) (citing Parklane
             Hosiery with approval).
                   A trial court abuses its discretion only when its
             action is arbitrary and unreasonable,without reference to
             guiding rules or principles. Beaumont Bank, N.A. v.
             Buller, 806 S.W.2d 223 , 226 (Tex. 1991). In
             determining whether to apply collateral estoppel
             offensively, the trial court must consider the Parklane
             Hosiery factors. See ParklaneHosiery Co., 439 U.S. at
             329-30; Yarbrough's Dirt Pit, 65 S.W.3d at 216.The first
             factor is whether application of the doctrine will tend to
             increase litigation by allowing a plaintiff to "wait and
             see" before filing suit instead of joining in the prior
             litigation. See Parklane Hosiery, 439 U.S. at 329-330;
             see also Avila v. St. Luke's Lutheran Hosp., 948 S.W.2d
841 , 858 (Tex.App.-San Antonio 1997, pet. denied).
             Second, the offensive use of collateral estoppel may be
             unfair under the circumstances of a particular case. Under
             this factor, we consider the defendant's incentive in the
             first action to vigorously defend the suit, or the
             foreseeability of future suits, and the availability of
                                         12
             procedural safeguards in the second suit that were not
             available in the first suit.

                   A trial court abuses its discretion only when its
             action is arbitrary and unreasonable, without reference to
             guiding rules or principles. Beaumont Bank, N.A. v.
             Buller, 806 S.W.2d 223 , 226 (Tex. 1991).

      In Plaintiffs first amended motion for sanctions , Plaintiff states that George

is also a representative party. Supp.B 2 CR1359 The trial court acted

unreasonable and without reference to guiding rules or principles when it did not

consider that the statute that monetary sanction under TEX. CIV, PRAC. & REM

CODE ANN § 10 :1004(d) \Wen the party is representative by counsel is a legal issue

and is to be reviewed de novo by Appellate court and that collateral estoppel is should not

allowed under In Scurlock Oil Co, supra.


                     B. SURJECTMATTERJURISDICTION


      In the order of April 1, 2014 there are claims that Appellee owns the shares

of Helvetia in the dialog of the Order. These notations are the basis of Appellee' s

claim of ownership. During the sanction hearing(" SH") on March 3-4, 2014,,

Kahn requested a ruling on the foreign corporation issue but did not get one. Kahn

also stated" the issue in this particular case is who owns the stock along the

company" . The court replied, "well that's a subject of a different type of motion

that is before me right now is certainly a welcome to urge that to some court when

                                           13
you file a proper motion." Thus the court declared that the ownership of the stock

was not in her subject matter jurisdiction. Supp.B 2RR20 In Smalley v. Smalley,

14-13-00717-cv (Tex.App.-Houston [14th Dist.] 6-12-2014) stated:


             'Whether a trial court has subject matter jurisdiction is a
             question of law we review de novo. City ofHouston v.
             Williams, 353 S.W.3d 128, 133 (Tex. 2011).

      The trial court acted unreasonable and without reference to guiding rules or

principles when it did not consider that subject matter jurisdiction is a question of

law that is reviewed de novo .


                           C. FULLY LITIGATED


      The Sanction trial Judge Tanner declared that the issue of ownership was not

in her jurisdiction and did not litigate the ownership issue. Therefore collateral

estoppel cannot be allowed based on Final Judgment And Sanction Order because

facts sought to be litigated ( Ownership of the shares of Helvetia) were NOT were

fully and fairly litigated in the Sanction hearing as required by Tex. Dep't ofPub.

Safety v. Petta, 44 S.W.3d 575, 579 (Tex. 2001).


      The trial judge allowance of collateral estoppel without fully litigated on the

issue of ownership of the shares of Helvetia was arbitrary and unreasonable,

without reference to guiding rules or principles.


                                          14
                                CONCLUSION OF ISSUE 1


      The findings found in the Final Judgment And Sanction Order dated April 1,

2014 should not allowed to be collateral estoppel based on Scurlock Oil Co. v.

Smithwick, supra and statutes. Based on the above this Honorable. Court of

Appeals should reverse judgment of June 11, 2014 and remand for new jury trial.


                                        ISSUE 2


           THE COURT ABUSED ITS DISCRETION BY DENYING
    APPELLANT'S JNOV BECAUSE THE JURY'S ANSWERS WERE NOT
            BASED ON THE EVIDENCE PRESENTED.

      The court should grant a motion for new trial because the jury's answers are

not based on the evidence presented. Testimony was from Appellant Burton Kahn~

representing Appellee was Mary Guzman, Adam Smith, builder-contractor who

purchased lots from Helvetia~ and Amanda Tidmore a title person who guarantee

title for the sales purchase of the lots at Helvetia.


      In American Alternative Ins. Corp. v. Davis, 446 S.W.3d 41 (Tex.App.-

Waco 2014) states:


             A trial court may disregard a jury's verdict and render a
             JNOV ifthere is no evidence to support the jury's
             findings or if a directed verdict would have been proper.
             Brown v. Bank of Galveston, 963 S.W.2d 511, 513
             (Tex.1998)~ see TEX.R. Civ. P. 301. We review the trial

                                            15
                court's ruling on a motion for JNOV under a legal
                sufficiency standard. See Tanner v. Nationunde Mut. Fire
                Ins. Co., 289 S.W.3d 828, 830 (Tex.2009). We "credit
                evidence favoring the jury verdict if reasonable jurors
                could, and disregard contrary evidence unless reasonable
                jurors could not." Cent. Ready Mix Concrete Co. v. Islas,
                228 S.W.3d 649, 651 (Tex.2007). We must uphold the
                jury's finding if more than a scintilla of competent
                evidence supports it. Tanner, 289 S.W.3d at 830. "The
                final test for legal sufficiency must always be whether the
                evidence at trial would enable reasonable and fair-
                minded people to reach the verdict under review." City of
                Keller v. Wilson, 168 S.W.3d 802, 827 (Tex.2005). A
                JNOV should be granted: (1) when the evidence is
                conclusive, and one party is entitled to recover as a
                matter of law; or (2) when a legal principle precludes
                recovery. John Masek Corp. v. Davis, 848 S.W.2d 170,
                 173 (Tex.App.-Houston [1st Dist.] 1992, writ denied).

                                      QUESTION2


         The Jury did not have evidence in regards to misappropriations of assets and

   lost profits as described in Final Judgment. 3CR 185


                         MISAPPROPRIATIONS OF ASSETS


         Misappropriations of assets $721 ,166.00.This comprised of $340,000.00 that

Kahn had used to transfer funds. 2RR 15. There is testimony by Kahn that these

funds are in this registry of the Court. 2RR 110, 2RR 111. There were questions on

the amount that was in the registry of the Court and it appeared confusing. It is the

                                             16
culmination of the funds so that nothing was stolen. Powers says that the funds went

to the registry 4RR 142. There is no document, or motion or order claiming that the

funds that were placed in the registry of the court were not adequate. There was no

evidence showing that the $340,000 did not go into the registry of the court. The court

did not want the amount placed in the registry of the court to go to the jury 4RR 143

so that the only evidence is that the $340,000 went to the registry of the court.


         Therefore these funds are not in the possession of Kahn and cannot be

   construed to be misappropriated. The reality is that the funds were distributed as

   per 3CR 41, 82


      Loans to share holders $380,166.00 shown on income tax form were funds sent

   to Joabert and used on the Royal Crest property. This information was forbidden to

   get to the jury because of the Final Judgment And Sanction Order (collateral

   estoppel ) There is no evidence that the funds went to Kahn, nor is there any

   evidence that an actual loan was made to Kahn except the notation on the income

   tax. The jury was instructed under definitions that Puerto Verde Ltd. was the sole

   shareholder of Helvetia since 2007. 3CR193 This instruction has more weight than

   the notation on the income tax without any verification and should be considered

   that Puerto Verde Ltd is the shareholder and debtor. There is no evidence that

   Burton Kahn made that loan. There were no loan documents papers nor was there

                                             17
any indication of when this loan occurred. The complete bank records of Kahn

and all other corporations that Kahn controlled should show if Kahn received any

loan distribution. APPENDIX-EXHIBIT C. The representative of Helvetia, Ms.

Guzman did not present any evidence as to a loan. Ms. Guzman did not complain

that there was any misappropriations of any funds. Ms. Guzman, the only

representative officer of Helvetia only testified by reading what Robert Ripley said

and submitting Exhibit 9 the Robert Ripley handwritten note to Robert Ripley on

title companies e-mail. We only heard from how Werner Powers the attorney (non-

witness) for Helvetia in his closing arguments that it was Kahn misappropriated

funds. 4RR 142. There is no evidence of any loan documents. There is no evidence

that these funds went to Kahn.


      No evidence of what happened in 2013? No evidence that the loan paid?

Kahn was prohibited from testifying anything about the Royal Crest Project or

Joabert. The reality theory that Joabert was the financier and the funds distributed

to Joabert was the stockholder loan stated on the income tax statement. Appellee

prevented Chris Kohn ("Kohn")the accountant, who authored the income tax

statement from testifying. Appellee did not call Kohn. The inference that no

information is given regarding the loan information shows that Appellee was

hiding something. This refusal or avoidance is tantamount to a taking a fifth


                                         18
   amendment exemption in a criminal case. This is a civil case. The Constitution

   permits a trier of fact to draw such adverse inferences against a party in a civil

   suit. Baxter v. Palmigiano, 425 U.S. 308, 318 (1976).


   There is no evidence showing that Kahn got funds from this loan.


                                   LOST PROFITS


      Mary Ripley Guzman ("Guzman"), the representative of Helvetia did not

produce any sales records and any lost sales. There is no evidence showing that there

were any lost profits. The testimony of Adam Smith ("Smith") the Builder claimed

that he had lost two sales in the period since the dispute. Smith stated he had sold 20

lots in this period, and usually loses I 0% of the sales 4RR 222 . (2 lost house sales)

Thus there were no lost sales and no lost profits. Adam Smith did not provide any

documentation to show that there were any lost profits. The calculation and non

testimony of attorney powers showing lost profits by using Amanda Tidmore

("Tidmore"), the title closer is not competent evidence. Tidmore claimed that she did

not close on 5 transactions 4RR208. She did not specify what type of transactions

nor did she know the lot numbers or whether those lots were sold to somebody else.


Tidmore did not purchase any lots. Tidmore only works for an insurance company,

who insures title. The person who would know, if there were lost sales of lots would


                                             19
be Guzman, the representative of Helvetia. Since the dispute to the trial to June 1,

2014 in reality there were 36 homes sold in this. And last year same period there were

only 14 so there was no lost profits whatsoever with an additional $525,000 =/-

income to Helvetia. 3CR 91-394 (Sales per Bexar County Clerk)


         In Helena Chemical Company v. Wilkins, 47 S.W.3d 486 (Tex. 2001) states:

                Recovery for lost profits does not require that the loss be
                susceptible to exact calculation. Texas Instruments, Inc.
                v. Teletron Energy Mgmt., Inc., 877 S.W.2d 276, 279
                (Tex. 1994). However, the injured party must do more
                than show that it suffered some lost profits. Teletron
                Energy Mgmt., Inc., 877 S.W.2d at 279. The loss amount
                must be shown by competent evidence with reasonable
                certainty. Szczepanik v. First S. Trust Co., 883 S.W.2d
648, 649 (Tex. 1994); Holt Atherton Indus., Inc. v. Heine,
                835 S.W.2d 80, 84 (Tex. 1992). This is a fact-intensive
                determination. Heine, 835 S.W.2d at 84. At a minimum,
                opinions or lost-profit estimates must be based on
                objective facts, figures, or data from which the lost-
                profits amount may be ascertained. Szczepanik, 883
S.W.2d at 649; Heine, 835 S.W.2d at 84.

         In a recent case JP Morgan Chase Bank, N.A. v. Professional Pharmacy II,

   02-11-00373- CV (Tex.App.-Ft. Worth 12-31-2014) reiterates the same facts.

   Appellee did not provide any facts and documentation as per described in Helena

   Chemical Company v. Wilkins, supra


         Therefore there is no evidence of lost profits.

                                            20
                                   QUESTION 5.


   The Jury did not have evidence in regards to Kahn held for Helvetia.

Misappropriations of assets $721 ,166.00. see Response Question 2


                                   QUESTION?.


      The Jury did not have evidence that any damages were caused by Kahn's

slander of Helvetia's title. There is no evidence of any lost profits by testimony of

Guzman or Smith. In fact an increase of over $525, 000 income.


      Helvetia did not suffer any damages any lost profits and continued normal

operations. There is no evidence showing that there was any lost profits. The

testimony of Adam Smith the Builder claimed that he had lost two sales in the

period since the dispute. Adam Smith stated he had sold 20 lots in this period, and

usually loses I 0% of the sales that are not culminated. (2 lost lots sales) Thus there

were no lost sales and no lost profits. Adam Smith did not provide any

documentation to show that there was any lost profits. The calculation and non

testimony of attorney powers showing a was profits by using Amanda Tidmore, the

title closer is not competent evidence.




                                          21
                                   QUESTION9


      The Jury did not have evidence for damages that Kahn's filing of a fraudulent

court record.


      Helvetia did not suffer any damages any lost profits and continued normal

operations. There is no evidence showing that there was any lost profits. The

testimony of Adam Smith the Builder claimed that he had lost two sales in the

period since the dispute. Adam Smith stated he had sold 20 lots in this period, and

usually loses I 0% of the sales that are not culminated. (2 lost lots sales) Thus there

were no lost sales and no lost profits. Adam Smith did not provide any

documentation to show that there was any lost profits. The calculation and non

testimony of attorney powers showing a was profits by using Amanda Tidmore, the

title closer is not compete you evidence. The is no evidence for damages that

Kahn's filing of a fraudulent court record.


                                   QUESTION 11


      The Jury did not have evidence for exemplary damages due to the fact there

were no actual damages that Kahn has caused per Questions 2, 5, 7, &9. In

Powers v. M. L., 14-09-00814-cv (Tex.App.-Houston [14th Dist.] 10-26-2010)

states:


                                          22
             Section 41.004(a) of the Texas Civil Practice and
             Remedies Code precludes exemplary damages when no
             actual damages are awarded. Tex. Civ. Prac. & Rem.
             Code Ann. § 41.004(a) (West 2008)~ see Avco Corp.,
             Textron Lycoming Reciprocating Engine Div. ofAvco
             Corp. v. Interstate Southwest, Ltd., 251 S.W.3d 632, 662
             (Tex. App.-Houston [14th] 2007, pet. denied) (citing
             Tex. Civ. Prac. & Rem. Code Ann. § 41.004(a))
             ("Exemplary damages are not available unless the
             plaintiff establishes that it sustained actual loss or injury
             as the result of an underlying tort."). Accordingly, we
             sustain appellant's first issue.[fn2]

                                   QUESTION 14


     There being no actual damages, attorney fees are not applicable. In Johnson

Savage v. Fehrenkamp, 03-05-00060-cv (Tex.App.-Austin 4-2-2009) states:


             Precision Tune asserts that the attorneys' fee award was
             improper because there was no finding of the actual
             damages required to support such an award. We agree.

      Therefore the attorney fees are not allowed.

                           CONCLUSION OF ISSUE 2


      This Appellate Court should reverse the trial court's judgment of June 11,

2014 and remand this case to the trial court for a new jury trial on the merits and

not allow Collateral Estoppel from the Final Judgment and Sanction Order

determining the ownership of the shares of Helvetia, because trial he court abused


                                           23
its discretion by denying appellant's JNOV because the jury's answers were not

based on the evidence presented.


                                      ISSUE 3


     THE COURT ABUSED ITS DISCRETION BY NOT ALLOWING ANY
APPELLANT'S WITNESSES TO GIVE TESTIMONY DUE TO LACK OF
DETAIL IN DISCLOSURE FILED 6 DAYS BEFORE TRIAL.

      Appellee filed a motion to exclude witnesses on May 6, 2014 2CR 230

complaining that disclosing over fifty new witness on the eve of trial and giving

nothing but a telephone number is trial by ambush. This is another LIE by

Appellee state to the court because Appellant filed this same list in January,

2014,and again in March 31, 2014. Each witness as a brief description (mainly

their title of who they are and from that title a connection to the project is shown.

Appellee had ample time to complain but chose to ambush Appellant. Tex. Civ. P.

194 .2 ( e) the name address telephone number of persons having knowledge of

relevant facts and a brief statement of each identified person connection to the case

with the case. The trial court ruled that the description was insufficient. 5 RR 87

      The court abused its discretion by not allowing Appellant time to respond

to Appellee's claim of no knowledge which was another LIE.

      The witness Tracy Plumber, Court Reporter was discussed in Defendants

Demand To Return Original Documents. The only original document was

                                          24
allowed by request because of other investigations and document, Exhibit 39 was

specially marked as Exhibit 39-0 Supp.A 4RR 22, consisting of a transmittal

and instruction letter, By Laws and the Minutes Of The Organizational Meeting

Of The Board Of Directors Of Helvetia Asset Inc. A For Profit Corporation

dated August 8, 2007 Supp.A lEXH 381.


      The original document of the handwritten self serving wiring instructions

Supp.A 1EXH 32, that was not sent to anyone was replaced by Appellee without

permission and not specially marked. The question was when the document was

signed and ink dating.


      The possible witness FBI Agent Jenson who investigated Kahn due to

Appellee's false claim that Appellant stole $400,000. The possible rebuttal of

this witness in light of Appellant filing a complete accounting total compilation

El CR 1-32 which shows that Appellant is owed over $77,000.


      In Oscar Luis Lopez v. Madel. ofTexas, 200 S.W.3d 854 (Tex.App.-Dallas

2006) states:


                "Further, it would increase the opportunities for parties
                - both plaintiff and defendant- to "sandbag" each
                other in hopes of a favorable trial outcome based on the
                disfavored practice of "trial by ambush." Accordingly,
                we reverse the trial court's final judgment and remand

                                            25
             this cause for further proceedings consistent with this
             opinion."

       InMcCrawv. Maris, 828 S.W.2d 756 (Tex. 1992) states:

              For the exclusion of evidence to constitute reversible
             error, the complaining party must show (1) that the trial
             court committed error and (2) that the error was
             reasonably calculated to cause and probably did cause
             rendition of an improper judgment. Gee v. Liberty Mut.
             Ins. Co., 765 S.W.2d 394, 396 (Tex. 1989);
             TEX.R.APP.P. 8l(b)(l).

                            CONCLUSION OF ISSUE 3


       This Appellate Court should reverse the trial court's judgment of June 11,

2014 and remand this case to the trial court for a new jury trial on the merits and

not allow Collateral Estoppel from the Final Judgment and Sanction Order

determining the ownership of the shares of Helvetia, because trial he Court abused

its discretion by not allowing any appellant's witnesses to give testimony due to

lack of detail in disclosure filed 6 days before trial.


                                        ISSUE 4


THE COURT ABUSED ITS DISCRETION BY STRIKING DEFENDANTS' FIRST
AMENDED ORIGINAL ANSWER TO PLAINTIFF'S FIRST AMENDED
ORIGINAL PETITION AND APPLICATION FOR PERMANENT INJUNCTION
RELIEF, AFFIRMATIVE DEFENSES, VERIFIED DENIALS, THIRD PARTY
CLAIMS, AND MOTION TO SHOW AUTHORITY. Supp. C 1CRl



                                            26
Appellee filed special exceptions on May 6, 2014. Supp.D lCR 1


      Appellee Complained paragraph 3, that will a Kahn has no authority to

represent Helvetia and Paradiv Corporation because Kahn is not a licensed attorney.

Kahn agrees to that special exception.


       Appellee Complained paragraph 4.


"4. To the extent the confusing allegations could be construed as some sort of

trial of right to property with respect to the stock of Helvetia, that dispute is

between Mr. Kahn and Puerto Verde, Ltd., the real owner of Helvetia. Mr. Kahn

has not sued Puerto Verde, Ltd., who is clearly an indispensable party in any

dispute concerning the ownership of stock. Accordingly, if this were such a

claim being asserted, it cannot be asserted for lack of an indispensable party."


       These special exceptions forced Appellant to file an amended answer

eliminating Paradiv and include Puerto Verde as to defendant an indispensable

party. This again is trial by ambush. See Issue 3


      The court found that the special sections did not require a repleading of the

answer. 2RR14 ."THE COURT: ... Now, I don't find that the first amended

original answer is in any way tied to special exceptions or elicited by special



                                          27
exceptions. There's no question under the rules that it. is untimely filed. It is

stricken. That's the first thing. It is stricken."


                             CONCLUSION OF ISSUE 4


       This decision was an abuse of discretion. The Special Exceptions forced

Appellant to Answer. The elimination of the amended answer did not allow

Appellant to bring in any evidence regarding Joabert and or Royal Crest

subdivision which was the main purpose of all the work and investment for all

those years. This ruling eliminated Appellant from having a defense and a fair

trial and is cause for this Honorable Appellate Court should reverse the trial

court's judgment of June 11 , 2014 and remand this case to the trial court for a new

jury trial on the merits and not allow Collateral Estoppel from the Final Judgment

and Sanction Order determining the ownership of the shares of Helvetia.


                                         ISSUE 5


     THE COURT ABUSED ITS DISCRETION BY GRANTING APPELLEE' S
MOTION TO EXCLUDE EVIDENCE OR ALTERNATIVELY MOTION IN
LIMINE ON ALL ITEMS AND SUSTAINING ALL APPELLEE'S OBJECTIONS.
EACH ITEM OBJECTION FROM APPELLEE WAS SUSTAINED AND
DEPRIVED APPELLANT AN OPPORTUNITY TO DEFEND HIMSELF.




                                             28
      This issue is moot, if this Honorable Appellate Court sustains any of the

previous issues. If it affirms all previous issues then the claim that Appellant was not

allowed present financial documentation when Appellee was allowed to present to

the jury partial incomplete and out of context financial data. This allowed an unfair

trail and should A copulation of the financial data is in the Appendix as Exhibit A.

                                   CONCLUSION

      This Appellate Court should reverse the trial court's judgment of June 11,

2014 and remand this case to the trial court for a new jury trial on the merits based

on any one of the 5 issues presented.

                                      PRAYER

      For the reasons, Appellant prays that this Honorable Court of Appeals

reverse the trial court's judgment of June 11 , 2014 and remand this case to the

trial court for a new jury trial on the merits and not allow Collateral Estoppel from

the Final Judgment and Sanction Order determining the ownership of the shares of

Helvetia.

                                   Respectfully submitted,




                                        Burton Kahn. Pro-se
                                        1706 Alpine Cir.,
                                        San Antonio, TX 78248
                                        glentrail@yahoo.com

                                           29
                                        Tel (210) 408-9199



                     CERTIFICATE OF COMPLIANCE

    Based on a word count run in Microsoft Word 2010 , this brief contains
6,388 words, excluding the caption, identity of the parties and counsel, statement
regarding oral argument, table of contents, index of authorities, statement of the
case, statement of issues presented, citations to record, signature, proof of service,
certificate of compliance, and appendix, pursuant to Tex. R. App. P. 9.4.




                               Burton Kahn Pro-se

                          CERTIFICATE OF SERVICE
I certify that a copy of this Motion was served on Appellee, Helvetia Asset
Recovery Inc. through counsel of record on February 5, 2015.by

Via Email Lisa. Barkley@haynesboone.com
Haynes and Boone LLP
Lisa Barkley
112 E. Pecan St. Suite 1200
San Antonio, TX 78205 - 1524

Via E-mail Werner.Powers @hayneshoone.com
Werner A. Powers
Natalie DuBose
Haynes & Boone, LLP
2323 Victory Avenue, Suite 700
Dallas, Texas 7 5219

~~
Burton Kahn

                                          30
STATEOFTEXAS §

BEXAR COUNTY           §

                                VERIFICATION

       Before m~, the undersigned notary on this day personally appeared Burton
Kahn the affiant, a person whose identity is known to me. After I administered the
oath to affiant, affiant testified:

        "My name is Burton Kahn I am overv 18 years of age, sound mind, and
capable of making this affidavit I have read the brief attached hereto. The facts
stated in a within my personal knowledge and are          nd c




Sworn to and subscribed before me by Burton Kahn on February 4, 2015




                                           ~
                                           Notary Public in and for
                                           the State of Texas

                                           My commission e x p i r e s -




                                      31
                    APPENDIX


A. FINAL JUDGMENT AND JURY CHARGE
B. TEX. CIV. PRAC. & REM. CODE §10.001(2)
C. FIINACIAL RECORDS TABULATION




                         32
EXHIBIT A
                                                                                        2~13CI~~~55   -0037




                                               NO. 2013-Cl-18355

        HELVETJA ASSET RECOVERY, INC.                    §           IN THE DISTRICT COURT
                                                         §
               Plaintiff,                                §
                                                         §
        v.                                               §           BEXAR COUNTY, TEXAS
                                                         §
        BURTON KAHN and                                  §
        PARADIV CORPORATION,                             §
                                                         §           37
             · DefendanJs.                               §           4Wth   JUDICIAL DISTRICT


                                              FINAL JUDGMENT

               On May 12, 2014; the Court called this case for trial. Plaintiff Helvetia Asset Recovery,

        Jnc. appeared through its attorneys and annou·nced ready for trial. Defendant Burton Kahn

        appeared in person pro se and -announced ready for trial. Defendant Paradiv Corporation did not

        appear except through Its director and officer, Burton Kahn, who is not licensed to practice law

        in this state. The Court then empanelled and swore a jury consisting of twelve qualified jurors,

        and the case proceeded to trial. At the close of the evidence, the Court submitted questions,

        definitions, and instructions to the jury. On May 21, 2014, the jury returned its verdict. The
m
fl.-,   Charge of the Court and the jury's verdict are attached hereto and are incorporated herein by
!
l
i       reference. This Final Judgment expressly incorporates all findings of the jury for all purposes.
I
2              The jury's verdict was received, filed and entered of record.         Plaintiff moved for
~I
J
 il     judgment on the verdict, and the Court, having considered ·the pleadings, the evidence, the jury

v       verdict, and the applicable law, hereby renders Final Judgment on the verdict (the "Judgment")
0
L       as follows:
4
 ~
               Jt is ORDERED and DECREED that Plaintiff is declared the owner of the funds in the

 9      registry of the Court that were deposited by Defendants pursuant to the Temporary Injunction
 p
 c;
 8
 8      FINAL JUDGMENT

5
previously entered herein, and that totaled, at the time of disbursement, the amount· of
                                                                                         /

$291,453.6 I.

        It is further ORDERED that Plaintiff recover from Defendants Burton Kahn and Paradiv

Corporation the sum of $854, I 66 in actual damages, plus pre-judgment interest from November

4, 2013, at the rate of $117.0 I per day until the day before this Judgment is signed.

        It is further ORDERED that Defendants receive a credit for sums Plaintiff received from

the registry of the Court in the amount of$291 ,453.6 1, said credit to be applied against the actual

damages and accrued interest as of the date the Judgment is signed. ·

        It is further ORDERED that Plaintiff recover from Defendant Burton Kahn exemplary

damages in the sum of$900,000.

        It is further ORDERED and DECREED that Plaintiff recover its reasonable attorneys'

fees as allowed by the Texas Declaratory Judgment Act and pursuant to Chapter 12 of the Texas

Civil Practice & Remedies Code,§ 12.002(b)(3).

        It is further ORDERED that Plaintiff recover from Defendants Burton Kahn and Paradiv

Corporation attorneys' fees in the sum of $280,000. In the event of an appeal to the court of

appeals, Plaintiff, if successful, shaH recover an additional $20,000 in fees, and, if another appeal

is sought; Plaintiff shall recover another $10,000 in fees.

        It is further ORDERED that Plaintiff recover all costs of court.

        It is further ORDERED that Plaintiff recover on all amounts awarded herein post-

judgment interest at the highest lawful rate allowed by law as of the date of this Judgment until

paid.

        Jt is further ORDERED that all amounts awarded herein, other than exemplary damages,

are jointly and severally owed by Defendants Burton Kahn and Paradiv Corporation.




FlNAL JUDGMENT                                                                                 Page2
         lt is further ORDERED that Burton Kahn deliver and deposit into the registry of this

Court within the next 30 days any sums that he was previously ordered to deposit into the

registry of the Court and did not.

         It is further ORDERED that Burton Kahn be and he is permanently enjoined from

conducting business in the name of the Plaintiff or in any way interfering with Plaintiff's

business activities, including but not limited to Plaintiff's sales of lots in the Key Largo

subdivision, based on any fact or circumstance that exists as of the date this Judgment is entered

or which has ever existed in the past.

         It is further ORDERED that all writs and processes necessary or appropriate for the

enforcement or collection of this Judgment or the costs of court may issue as necessary.

        All relief requested in this case and not expressly granted is denied. This Judgment

finally disposes of all claims and all parties and is an appealable Final Judgment.



        SIGNED this//     dayof~2014.



D-2273499_2




FINAL JUDGMENT                                                                              Pagel
EXHIBIT A
                                                                                                    1111 ff:~~~-11111.
                                                                                                  \. .   201JC!t8335 -P00l91
                                                                                                         . .. .   ·~   .            .. .   -   ··'

                                                                 CAUSE NO. 2013-Cl-18355

              HELVETIA ASSET RECOVERY. JNC••                                             IN THE DISTRICT COURT
                           Plaintiff,

              v.                                                                         BEXAR COUNTY, TEXAS

             BURTON KAHN and
            "PARADIV CORPORATION,                                             §
                           Defendants.                                        §.         407TH JUDICIAL DISTRICT


                                                                     JURY CHARGE

             LADIES AND GENTLEMEN OF THE JURY:

                    After the cJosing arguments, you wiH go lo the jury room to decide the case 1 answer ·the
             questions that are attached, and reach a verdict. You may.discuss the case with other jurors on Jy
             when you are all together in the jury room.

                           Remember my previous instructions:

             Do not dis33 rJ lJl~lSIO                 n
                   '\/ (        ).~~iii)!~~ W>I VHNOO
G                               .       Cl~lJ .I    '    •   ~
             lURYCHARGE                  ...)\ ~-                                                                          Page I
0                                                                             Document
8                                                                          scanned as filed.
~
               4.      If jnstructions use a word in a way that is different from its ordjnary meaning, use
        the meaning I give you, which will be a proper legal definition.

               5.      All the.questions and answers are important. No one should say that any question
        or answer is not important.

                6.     Answer "Yes" or "No" to all questions unless you are told otherwise. A ''Yes"
        answer must be based on a preponderance of the evidence (unless you are told otherwise).
        Whenever a question requires an answer other than "Yes" or ''No," your answer must be based
        on a preponderance of the evidence (unless you are told otherwise).

               The term ''preponderance of the evidence" means the greater weight of credible evidence
        presented in this case. If you do not find a preponderance of the evidence supports a "Yes"
        answer, then answer "No." A preponderance of the evidence is not measured by the number of
        witnesses or by the number of documents admitted in ·eviden~. For a fact to be proved by a
        preponderance of the evidence. you must find that the fact is more likely true than not true.

                7.    Do not decide who you think should win before you answer the questions and
        then just answer the questions to match your decision. Answer each question carefully without
        considering who will win. Do not discuss or consider the effect your answers will have.

               8.      Do not answer questions by drawing straws or by any method of chance,

               9. . Some questions might ask you for a dollar amount. Do not agree in advance to
        decide on a dollar amount by adding up each juror's amount and then figuring the average.

                10.    Do not trade your answers. For examp1e, do not say, "I wiU answer this question
        your way if you answer another question my way."

()              l 1.   The answers to the questions must be based on the decision of at least ten of the
g       twelve jurors. The same ten jurors must agree on every answer. Do not agree to be bound by a
        vote of anything less than ten jurors, even if it would be a majority.
i")'
               As J have said before, if you do not follow these instructions, you will be guilty of juror
/·~     misconduct, and I might have to order a new trial and start this process over again. This will
        waste your time and the parties' money, and would require the taxpayers of thjs county to pay for
9.,!~   another trial If a juror breaks any of these rules, tell that person to stop and report it to me
        immediateJy.
v
0
L
4
 2
 7.
 ~~
 g
 p
 Cl
        JURY C!iAROE                                                                               Page2
                                             •   I




                                                     Presiding Jui-or

1.      When you go into the jury room to answer the questions, the first thing you wiJl need tO
do is choose a Presiding Juror.

2.             The Presiding Juror has these duties:

                  a. Have the complete charge read aloud if it will be helpful to your deliberations;

                  b. Preside over your deliberations, meaning manage the discussions and see that you
                     follow these instructions;

                  c. Give written questions or comments to the bailiff who will give them to the judge;

                  ·d. Write down the answers you agree on;

                  e. Get the signatures for the verdict certificate, and

                  f.   Notify the baiHffthat you have reached a verdict.

               Do you understand the duties ofthe Presiding Juror? If you do not, please telJ me now.

                               Instructions for Signing the Verdict Certificate

     1. You may answer the questions on a vote of ten jurors. The same ten jurors must agree on
        every answer in the charge. Th.is means you may not have one group oftenjurors agree
        on one answer and a different group of ten jurors agree on another answer.

     2. If ten jurors agree on every answer, those ten jurors sign the verdict.

     3. If eleven jurors agree on every answer, those eleven jurors sign the verdict.

     4. lf all twelve of you agree on every answer, you are unanimous and only the Presiding
        Juror signs the verdict.

     5. All jurors should deliberate on every question. You may end up with all twelve of you
        agreeing on some answers, while only ten or eleven of you agree on other answers. But
        when you sign the verdict, only those ten who agree on every answer will sign the
        verdict.

Do you understand these instructions?. If you do not, please tell me now.


                                                               ~f:1.,,7c
                                                              ~OGE PRESIDING


      ·'
           '
JURY CHARGE                                                                                       Page 3
                                . ·'




                                                     DEFINITIONS

                 You are instructed to use the following definitions' when the defined words appear in

      specific questions or instructions.

                 I.       "Helvetia" refers to the Plaintiff Helvetia Asset Recovery; Inc.

                 2.       "Puerto Verde" refers to Helvetia's sole sharehokler, which is in   ~   wholly

                          owned by Robert llipley,
               -'<4! ~
        3.      ~         ••Kahn" refers to Defendant Burton Kahn.
               ME:'. "I
        I.(.   ~          "Paradiv" refers to Defendant Paradiv Corporation

                 5.       The "Rule 11 Agreement" refers to the document titled "Rule 11 Agreement" and

                 dated November 15, 2013. Tue Rule 11 Agreement is part of the evidence admitted by

                the Court and is JabeJed Plaintiff's Ex. 35.




1!1
6
j
t2
t)

~J
v
0
L




      JUR'Y CHARO£                                                                                Page4
                                       QUESTION NO. l

Did Kahn fail to comply with his fiduciary duty to Helvetia?

       You are instructed that Kahn owed a fiduciary duty to Helvetia to conduct its
       affairs in the best interest of its sole shareholder, Puerto Verde, which was wholly
       owned by Robert rupley.

       Fwther, Kahn was obligated to place Helvetia;s ]nterests ahead of his own and not
       to use his position for his personal gain at the expense of Helvetia.

       Further, a fiduciary owes a duty of utmost loyalty, honesty, good faith and fairness.

        Further; when one enters into a fiduciary relationship, he consents as a matter of law to
      · bave his conduct measured by higher ethical standards than the standards that apply to
        parties who are not in a fiduciary relationship.



Answer "Yes" or "No'.':




JURVCHARGI;                                                                                   Pages
                                            QUESTION NO. 2

    If you answered "Y~" to Question No. I, then answer the following question. Otherwise, do not
    answer the followjng question.




    What sum of money, if any, if paid now in cash, would fairly and reasonably compensate
    Helvetia for its damages, if any, that were proximately caused by the conduct you found in
    answer to Question No. l?                                           ·


    Answer in dollars and cents, if any:

            1.     Misappropriation, if any, of assets:      $   'ltl   16&>
           2.      Lost profits, if any:                     $   )3~ OOD




v
0
L
4

i
    JURYCHAAOE                                                                            Page6
                             -   .,   .                                     I. .




                                              QUESTION NO. 3

        ls Kahn responsible for the conduct of Paradiv Corporation?

                You are instructed that Kahn is responsible for the conduct of Para.div if Kahn used
                Paradiv as a means of perpetrating a fraud for the direct personal benefit of Kahn.

                       "Fraud" in this context means the breach of some legal or equitable duty,
                       such as a fiduciary duty.


        Answer "Yes" or "No;"




~1
j
/
·")


0"·
a
v
0
L
...4,
~
9
p
G
        JURY CHAR.GE                                                                               Page7
                                       . ... .




                                         QUESTION NO. 4

    Did Kahn hold money which, in equity and good conscience, belonged to Helvetia?


    Answer "Y.es" or "No:"      -1ft. ~
                                  . .... ,____




    JURY CHARGE                                                                       Page 8
g
4
l
                                              .   I   .




                                                      QUESTION NO. 5

           If you answered "Yes" to Question No.4, then answer the following 'question. Otherwise, do not
           answer the following question.




           What sum of money, if any, do you find that Kahn held that belonged to Helvetia?


                  Answer in dollars and cents, if any.


                  Amow1t:




G)
6
/
~I
/

~4
v
0
L
4
2
~
p
     ,
........
           lURYCHAROF.
                               ,.
                                                                                                  Page 9
8
 ~
 2
                   .   I                                                                .. .   ·.   ·... .. .




                                           QUESTlONNO. 6

Did Kahn slander Helvetia's title to lots in the "Key Largo" subdivision?

       You are instructed that slander of title means a person acted deliberately and
       without reasonable cause to publish false and disparaging words about Helvetia's
       title to the "Key Largo•• subdivision lots, thereby causing a specific loss of a sale
       or sales.


Answer "Yes" or "No:"           \£.>
                              -Jff2'+         ..... ...




                                                            QUESTION.NO. 7

                     If you an8wered "Yes" to Question No. 6, then answer the following question. Otherwise, do not
                     answer the following question.




                     What damages, if any, do you find were caused by Kahn's slander ofHelvetia's title to the "Key
                     Largo" subdivision lots?

                            You are instructed that the amount of damages, if any, to be awarded should be
                            those damages which would compensate Helvetia for the .loss of any sale(s)
                            suffered as a result of the slander of title.

                                    Answer in dollars and cents, if any.


                            Amount:          l'?~f;t;Q
                                           $ r s




8
Ei
/

t
fl
l
4
v
0
L
....4,
t.
3
9
~I
G
                     JURY· CHARGE                                                                          Page 11
G
8
a
                                                                                          •   I




                                                QUESTION NO. 8

        Did Kahn file a fraudulent court record or claim against real property owned by Helvetia?

               You arc instructed that a fraudulent court record or claim means it was filed:

                   (1) with knowJedge that it was fraudulent,

                   (2) wi1h the intent that it be given legal effect as a court record or document

                       evidencing a valid claim or interest in real property, and

                   (3) with the intent to cause physical injury, financial injury. or mental anguish

                       or emotional distress.



        Answer"Yes" ot "No:"           fe2



~t,1·
J
7
I
al2
 ll




        JURY CHARGE                                                                                Page 12
                                             QUESTION NO. 9

      If you answered nYes" to Question No. 8, then answer the following question. Otherwise, do not
      answer the following questiofl.



      What damages, if any, do you find were caused by Kahn's filing of a fraudulent court record or
      claim against property owned by Helvetia?


             Answer in dollars and cents, if any.


             Amount:




q
.8
/


'
/
2
()

.~i
v
0
L
4
~i
/..
3
9
p
G
      JURY CHARGE                                                                           Page I3
I]
8
4
6
                                          QUESTlON NQ. 10

    Answer the following only if you unanimously answered "Yes" to Question No. 1 or Question
    No.3_




    Do you find by clear and convincing evidence that Kahn committed the conduct you found in
    answer to Question No. 1 or Question No. 3 either maliciously, fraudulently or through gross
    neglect?

           To answer "Yes'' to this question your answer must be unanimous. You may
           answer "No" if ten or more of you answer "No." Otherwise, do not answer the
           question at al 1.

           You are instructed that "clear and canvincing evidence" means the degree of
           proof that produces a firm belief or conviction of the truth of the allegations
           sought to be established.                                    ·

           "Malic.e" means a specific intent by a person to cause substantial injury or harm to
           HeJvetia.


    Answer "Yes" or "No: 1'




p
G
    JURY CHAROE                                                                               Page 14
8
8
4
7
                                            QUESTION NO. l 1

     Answer the following question only if you unanimously answered "Yes" to Question No. 10.
     Otherwise do not answer the following question.

     You are instructed that the answer for this question must be unanimous. Otherwise, do not
     answer this question.


     What sum of money, if any, do you find by clear and convincing evidence, if paid now in cash,
     should be awarded to Helvetia as exemplary damages. if any.

            You are instructed that "exemplary damages» means an amount that you may in
            your discretion award as a penalty by way of punishment.

            Factors to be considered in awarding exemplary damages, if any, are:

                   (I) the nature of the wrong;

                   (2) the character of the conduct involved;

                   (3) the degree of culpabillty;

                   (4) the situation and sensitivities of tile parties concerned;

                   (S) the extent to which such conduct offeods the public sense of justice
                   and Jlropriety;

                   (6) the Defendant's net worth.
Cl          Answer in dollars and cents, if any.
t3
/
~I          Amount:
l

~l
4
v
e
~9
p
G
     JURY CHARGE                                                                          Page 15

~
4
8
                      .   I                                                                          .   I




                                           Q_UESTION NO. 12
                                                                           ~
     Answer the following question only if you unanimously answered "'Yes" to Question No. 11.
     Othetwise do not answer the following question.

     You are instructed that the answer for this question must be unanimous. Otherwise, do not
     answer this question.



     Do you find, by dear and convincing evidence, that Kahn conunitted theft, if any, of property
     valued at $20,000 or greater?                                     ·

            You are instructed that "theft" means that a person unlawfully appropriates
            property with the intent to deprive the owner of the property. Appropriating
            property is unlawful if it is without the owner's effective consent.
                   A person acts with intent with respect to the nature of his conduct
                   or to a result of his conduct when it is the conscious objective or
                   desire to engage in the conduct or cause the result.
                   ''Deprive" means to withhold property from the owner
                   permanent! y or for so extended a period of time .that a major
                   portion of the vallle or enjoyment of the property is lost to the
                   owner.
                   "'Owner" means one who has title to the property, possession of the
                   property, whether lawfuJ or not, or a greater right to possession of
                   the property than Kahn or Paradiv.
                   "Property" means: (a) real property; (b) tangible or intangible
                   personal property, including anything severed from land; or (c) a
                   document, including money, that represents or embodies anything
                   ofvalue.
                   "Consent" means assent in fact, whether express or implied.
                   "Effective consent" includes consent by a person legally
                   authorized to act for the O\mer. Consent is not effective if induced
                   by deception or coercion.


     Answer "Yes" or "No:"


4
2
3
~~
p
G
     JURY CHARGE                                                                          Page 16
0
8
4
~'
                                                                                     ·.,·.




                                                  QUESTION NO. 13.
                                                                                   ,!<   ~   ,.,,_

         Answer the following question only if you unanimously answered "Y-esl' t                                             QUESTION NO. 14

    What is a reasonable fee for the necessary services of Helvetia's attorneys in this case?

    In determining a reasonable and necessary fee you may consider the following factors:

                • the time and labor involved;
                • the novelty and difficulty of the questions involved;
                • the skiJJ required to perform the legal services properly;
                • the likelihood that the acceptance of the particular employment will preclude
                  other employment by the lawyer;
                • the fee customarily charged in the locality for similar legal services;
                • the amount involved and the results obtained;
                • the time limitations imposed by the client or the circumstances;
                • the nature and length of the professional relationship with the client
                • the experience, reputation, and ability of the lawyer or lawyers performing the
                        services; and
                •       whether the fee is fixed or contingent on results obtained or uncertainty of
                        collection before the legal services have been rendered.


    Answer with an amount for each of the following:

        a. For preparation and trial:                            Answer:.       s   Jfl). D_QO
                                                                                           I

        b. For an appeal to the Court of Appeals:                Answer:        $   .zqooo
        c. For an appeal to the Supreme Court of Texas:          Answer:        $   lD., O{)J)




    JuRv Cf-lAROc   .                                                                           Page 18
g
5
l
                                                               , •   I




                                        VERDICT CERTIFICATE
      'Check one;
          7    Our verdict is unanimous. All twelve of us hav
       presiding juror has signed the certificate for a 1¥ ~
                                                                         reed
                                                                           lo each and every an;wer. The
                                                                         'VL .

      ---     Our verdict is not unanimous.
      have signed the certificate below.
                                                            us have agreed to each and every answer and



      ___ Our \•erdict is not unanimous. Ten of us have agreed to each and every answer and have
      signed the certificate below.


      Signature                                              Name Printed




                                                       -J\·9·
                                              AHlrJ30
                                      I 0 :z Wd I Z H1'i ; ~
                                         A1Nn03 HVX3B
                                        >fijJl~ 1an.u-s10
      J\JR Y CH/IRGE                 A3HNl'>f51-/ A\f~lf"fiNOa: ··                              Page 19
0                                             0311J. ~
                                                   I   •
8
5
~t
t..                                                 Document
                                               : scanned as filed.          .. J
EXHIBITB
                                            Texas Statutes

0     Texas Statutes
CJ    CIVIL PRACTICE AND REMEDIES CODE
Ll    TITLE 2. TRIAL, JUDGMENT, AND APPEAL
CJ    SUBTITLE A. GENERAL PROVISIONS
Ll    CHAPTER 10. SANCTIONS FOR FRIVOLOUS PLEADINGS AND MOTIONS


§    10.001 CIV. PRAC. & REM. Signing of Pleadings and Motions

    The s i gn i ng o f a pl ead i ng or moti on as requ i red by t he Texas Rules o f
Ci v il Procedure con st itu t es a certificat e b y t he s i gna t ory tha t t o the
s i g na t ory ' s bes t knowledge , info rmat i on , and b elie f, forme d afte r
r easonab le inqu i ry :

       (1 ) the pl e a d i ng or mo tion i s not be i ng pres ented f or any i mproper
    pur pose , inc l uding to harass or to cause unnecessar y delay or needl ess
    i nc r ease in the cost of liti ga t io n;

       (2) e a ch c l a i m, def ense , o r other l e g a l con t en tion i n the p l eading o r
    mot ion i s warran t ed by e xi s t i n g l aw or by a nonf r ivo l o u s argument for
    t he e xtens i on , modi f i cati o n, or reversal of ex i s tin g law or t he
    est ab l ishmen t o f new l aw ;

       (3) each a l legat i o n or other fac t ual con t e ntion in t he pleadi ng or
    motion has ev i denti ary support or , f or a spec ifi ca l ly i den tifi ed
    a ll egat i on or f act ua l cont enti on , i s li ke l y t o h ave e vi den ti ary support
    aft er a reasonable opportun i t y fo r fur ther i nvest i ga t ion or di scov ery;
    a nd

       ( 4) each den i a l i n t he p l e a d i ng or mo tion o f a f ac tua l contenti on i s
    war ranted o n t he evidence o r, f or a s p ec ifi ca lly i dent if ied den i a l, i s
    reason ably based on a l ack o f i nf ormati o n or be li ef .

Added b y Ac t s 1 99 5, 7 4th Le g., ch . 1 37 ,    §   1, e f f . Sep t. 1 , 1 995 .
                                          Texas Statutes

0    Texas Statutes
Ll   CIVIL PRACTICE AND REMEDIES CODE
CJ   TITLE 2. TRIAL, JUDGMENT, AND APPEAL
CJ   SUBTITLE A. GENERAL PROVISIONS
Ll   CHAPTER 10. SANCTIONS FOR FRIVOLOUS PLEADINGS AND MOTIONS


§    10.004 CIV. PRAC. & REM. Violation; sanction

   (a) A c o urt t ha t d e t e rmines tha t a person has s igne d a pl e ad i ng or
mot i on in v io l a ti o n o f Sect i on 1 0 . 0 0 1 ma y impose a s ancti o n on the
p er son , a party represented by the p er son , o r b o th .

    (b) The sanct i on mu st be l i mi ted to wha t i s suff i c i ent to dete r
repetit i o n o f the conduct or comp arab l e conduct by other s s imil arly
s i tuated .

     (c ) A sanction may include a ny of the f o ll owing :

      (1) a d i rect ive to the viola t or to perform, or refrai n f rom
    performin g , a n act ;

       (2 ) a n order t o pay a pena l ty i nt o court ; and

        (3) a n o rder to pay to t he othe r party the a mount of the r easo n ab l e
    expenses incurred by the o t her party bec ause o f t he f iling o f the
    p l e ading or mot i o n , inc l ud i ng rea son a b l e attorney ' s f ees .

     (d) The court may not award mo netary sancti o n s aga i nst a represen ted
p a r ty f or a v i o l at i on o f Section 10 . 00 1 (2 ) .

    (e) The cour t ma y not    award monetary sanctions on it s own i n itia tive
u n les s the court issues     its o r der t o show cause before a vo luntary
dismis s al or settleme nt     of the claims made by or against the party or the
pa rty ' s attorn ey who i s   to b e sanction ed .

  (f ) The fili ng o f a genera l den i a l under Ru l e 92 , Te xa s Ru l es o f Civ il
Procedur e , s ha ll not b e deemed a v i o l a tion of t h i s chapte r .

Ad ded by Acts 1995 , 7 4th Leg ., ch . 1 37 , § 1 , e ff . Sept . 1 , 1 995 .
EXHIBITC
                                EXHIBIT C

                           BANK ACCOUNTS

                            Summation Sheets

                          YEARS 2010 thru 2013

                  Banks are Falcon International Bank and

                       Randolph Brooks Credit Union


   1. Combined Balance Sheet-Helvetia Joabert and Contour

                          Helvetia Account

Balance sheet for Income and Expenses for year and for bank

Check register per year per bank from bank statements. Information
carried to Balance sheet.



                          Joabert Account

Balance sheet for Income and Expenses for year and for bank

Check register per year per bank from bank statements. Information
carried to Balance sheet.

                          Contour Account

Balance sheet for Income and Expenses for year and for bank

Check register per year per bank from bank statements. Information
carried to Balance sheet.
             -                                                                                                                                                                   --·-·-···-----
                                        BALANCE SHE                                                                   '

                                        CONTOUR                     iHELVETIA                                         !JOABERT                                        TOTAL
                                              ..

 SALES                                             88,113.60                                         1,352, 332.39                     20,571.26                          1,461,017.25
             ....        ...                                                                                                                  ·----~-   -~··--   - -·

~·   .--··                                              -···-                                                                   -···-··· ·-

                    -   .. -·-·                                                                                           ...
 TAX                                               17.528.78                                          178,744.49                       72,130.34                              268,403.61
 JR                                                82,303.01                                           55,085.06                       24,000.00                          ·--
                                                                                                                                                                              161,388.07
                                                                                                                                                                                  ·····-----~


 BK                                                                                                   599,995.00
 UNKNOWN                                                                                                4,866.86:                        5,959.19                                 ~. q.~826. 05 :
 SAVINGS                                                                                                                                                                    ...   ...
 JOABERT 9721                                                                                                     --      .                                                             ------
 CONTOUR 2918                                                                                                                                                                     --------
 CONTOUR RBFCU ---                                                                                                                                                !

 HEL GOLD 7318                                                                                                                                                                                --
'HEL RBFCU     :
                                                                                                               ----                                                                          -----
14412 HEL
. CONSTRUCTION      459,296.90               23,052.53                                                                                                                           482,3-49.43
  OFFICE EXPENSE       4,018.81              10,809.37                                                                                 62,515.25                                  77,343.43
  TRAIL 7318                                123,000.00                                                                                                  ~                        123,000.00 !
  BANK CHARGES -----·--- 326.49- .- - - - - - - 190.00                                                                                      261.79                                        778.28:
  PROFESSIONAL         5,060.00'                                                                                                          1,765.10                                      6,825.10
     ENG                                          7,773.70
                                                                                                                                                 --
                                                                                                                                          1.729,53
                                                                                                                                                                       ··~---


                                                                                                                                                                                        9,503.23
                                  -·-   f--

 INSURANCE                                     -·~o.~.~9- -- .                     ·-~   ···--· ..     ....                                                                       30,0Ss.49
 AUTO                                               584.75
                                                                                                                                     -
                                                                                                                                       7,692.30                                         s.217.05
 IDEAL                                                                                                 240,000.00                                                             240,000.00..
 TOTAL                                             606,980.93                                        1,235,743.31                    176,053.50                             1,418,782.74
                                                                                                                          SALES                                             1.461,017.25
     DIFFERENCE                                                                                                                                                    i
                                                                .   -   ...        -----~-••-•ff•-·-·--·····--·
                                                                                                                          OIFF                                                (42,234.51
! INITIAL CK AMONT..,..                                                                                                   JOABERT                                                   275.98
     ENO CK BALANCE                                                                                                       HELVETIA -··- ..                                          614.17
 .~--
                                                                                                                                                                                ··-·--··-
                                                                                                                          JR STOLE                                               22500.00
                                                                                                                          BK ACCOUNT                                   ~-   ~-
                                                                                                                                                                               -_-18844. 36 .
                                                                     CONTOURS FEE                                                                       10%                      48234.94:
                                                                    'CONTOURS OH                                                                        10%                      48234.94

                                                                                                                           DUE BK                                                   77625.52
                                                                                                                              -
                                                                                                              ··-··· .. -------...--
                                                                                                                                                                   ''                           ...

                                                                                                                                 -.-- ..·-··-·                      !
                                                                                                                                                                        -M--
[----------                             1---

                                                                              ..
                                                                                                                           -· ......    -----
                                                                                                                                                                                                      !
                                                                                                                                                                       -·-··      - --·
HELVETIA ACCOUNT
                                                                                                                                                                                                                                                                     I
                                                                                                                                             1

                                                                                                                                                     I
                    !




                                       ~AT                                  I2012F--120;3F . h~
.--.~-

  1                          !HELV
  2
.___
  3                              20101
                                 · -
                                                      T;: .                                                                                           2013R8             SA\1MGS                  !TOTALS                !ADJ--...             AOJTOALS
4       lNCQME ..
                                 ·-
~
    5
~ SALES
 7 JmKSOURSE
                     921.86
                     766.00
                                    38,i                    108,954:47
                                                                287.24
                                                                                    sF:
                                                                                381,118.
                                                                                     ~t==-
                                                                                             I                                     14'.{gaool •12.. 1.32.01
                                                                                                                                                               759~,
                                                                                                                                                                                                . 1,352,332.39
                                                                                                                                                                                                .     1,833.14                   {1,833.14
                                                                                                                                                                                                                                               1,352,332.3_9.·

 8 BK
 9 #12 HEL
10 SAVINGS
                  ·-
                   -
                     --·

                                                    ,.
                                                    I ~·.
                                                                            1~--·_ ·
                                                                                         _
                                                                                         7 900 00
                                                                                                    ·

                                                                                                        ..
                                                                                                                . .

                                                                                                                        f ·              .

                                                                                                                                     20s1t                     ;who                                      Bank          cfutrge Interest Balance                                                              ··-
                                                                                                                                                                                                                                        '                               -·~   .... -                                                                                     --~-


.-·-.                                                                        --- ..                                                                                                                                                                                                                          - -·--                                                         --····~-



                  2010                                                                                                                                                                                                    -1onainal                                           Original                                       ..
              01/01                           1432.00 TAX                                                                                                                                                          19259.60 ADAM-                                                                                                                                  17827.60
                                                                                                                                                                                                                                                                                                         -
              01/01                           1432.00 TAX                                                                                                                                                  -·- -·                                                                       ···----·
                                                                                                                                                                                                                                                                                                                                                                   16395.60
              01/01                            1432.00 TAX                                                                                                                                                                                                                                                                          ----                           14963.60:
                                 ..                                                                                                                                                 -- .   ~-
                                                                                                                                                                                                                                                                                                                                               ~~




              01/01                       1432.00                            TAX                                                  ..                                                             - .... -                                                                ..                                                                                        13531.60
                                                                                                                                                                                                                                                                                              -·---
              01/01                      '1.432.00                           TAX                                                                                                                                                                 -                                                           -
                                                                                                                                                                                                                                                                                                                                                                   12099.60 .
                                                                                                        ··----                                                                                                                     -    ......
              01/01                       1432.00                            TAX                        .•                                                                  -------                                                                                                                        --
                                                                                                                                                                                                                                                                                                                 --~-

                                                                                                                                                                                                                                                                                                                                                                    10667.oo
              01/01                   ..
                                          1432.00      TAX                                                                                                                                                                                           ...                                                                    .. ..                                        9235.~
        !
              01/01                          1432~00 TAX                                                                                                                                                                                                                                                                                                                 7803.60•
                                            . .. .   I                                                                                                                                -·· --                                                               ...                                                               -
              01/01                            14~2.00                       :TAX                                                                                                                                                      - ....
                                                                                                                                                                                                                                                                                                                                                                         6371.60
                                                                                                        ---·                                                                                          :
              01/01
              01/01
                                               1432.00 TAX
                                               1432.00 ,TAX··· .
                                               1432.00 1TAX
                                                                                                                                                               ·--

                                                                                                                                                                                                 -·
                                                                                                                                                                                                                                        ..   -
                                                                                                                                                                                                                                                                      -···-
                                                                                                                                                                                                                                                                                                                        +-                      ....               ...
                                                                                                                                                                                                                                                                                                                                                                         4939:60
                                                                                                                                                                                                                                                                                                                                                                         3501~6cf
                                                                                                                                                                                                                                                                                                                                                                         2075.60
              01/01                   -                                                                             ...                                                               -                                                                                                            -··
                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                         2075.60
              01/01
              02101                             1432.00 TAX
                                            .........__
                                                                             TAX
                                                                                                                                                 --
                                                                                                                                                                                                      I
                                                                                                                                                                                                      I
                                                                                                                                                                                                              ..                                                 -·     . -l--I
                                                                                                                                                                                                                                                                                                                                        ---·
                                                                                                                                                                                                                                                                                                                                                                          643.60
                                                                                                                                                                                     -                 i
                                                                                                                                                                                                                                                                                  ·-·   ..    ····-
                                                                                                                                                                                                                                                                                                                                                                          643.60
              02101                                                          TAX
                                                                                                                          l
                                                                                                                                                                                                                                                                                                                 ---                                                      643.60
              02101                                                                                ..                                                                                                                                                                                                                       ··-
                                                                                                                                                                                                                         ·-·
              03/01                                   154.70 lAX                                                                                                                                                                                                                                                                                             -·
                                                                                                                                                                                                                                                                                                                                                                          488.90
                                                                                                                                  '"

              03/01                                                                                                       I                                                                                                                                                                                                                                               488.90
              04/01
                                                                       ...              ---·-                             I                                                 i
                                                                                                                                                                                                                         --                                              -                                                              ···-
                                                                                                                                                                                                                                                                                                                                                                          488.QO
                                -·                                                                                                                                                                                                                                                .. ···-·
              041'27                         2579.82 TAX                                                                          BK.TAX CEF TTOBEX 19668.26 ADAM                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                                                     17577.34
              04/21                          1000.00      9721                                                                                                                        ...., ..                                                                                                      -·-
                                                                                                                                                                                                                                                                                                                                                                     16577.34
              05105                         12000.00 TXPMR
                                                                      ---                                                                                                                                                 286.00            UNK                                                                                                                       4863.34
              ~D                                                                                                                                                                                                   ..                                                                                                                                                 4863:34
                  ERR
                          -                                                                                                                            .....
                                                                                                                                                                                                                                                                                                                                                                         4863.34
                                                                                                                                                                                                                        ·- ..
              07/01                              1000.00                                          -·9721                                                                                                                                                                                                                                                                 3863.34-
                                                                                                                                                                                                                                  --
              07/01                                                                ...            .-                                                     ··-                                                            --                                                                                                   --···
                                                                                                                                                                                                                                                                                                                                                                         3863.34
              07f01                                                                                                                                                                                                                                        -                                                                                                             3863.34
              08/01                              1000.00                      BK                                                                                                                  -                                                              -                                                                -·--
                                                                                                                                                                                                                                                                                                                                                                         2863.34;
              08/01                                                                                                                                               ··   __       ~---·-                     --~·-·
                                                                                                                                                                                                                                                                                                                                                                         2863.34
              09101 - .                                                                                                                                                                                                                                                                                                                                                  2863.34
            !
              09/01
                                                                                                             ·-·-                                                       -                                                              ·-                                                     ---                                                                        2863.34
                                                                                                                                                                                                                                            ·-                                                                                             ----
                                                                ...... _g, if
                                                 2100:00 ! JOABERl
                                                                                                                                                                                                                                                                                             ·-~.




              10/01                                                                                                                                                                                       '
                                                                                                                                                                                                                                  --·-
                                                                                                                                                                                                                                                                              :                                                         ...                               163.34
                  11/01                                                                                                                                                                                                                                                                                                                                                    163.34
                                                                                                                                                                                                                                                                                                                                   - ··-·
                  12101                               400:00                                             9721                                                                                                  ---···
                                                                                                                                                                                                                      S00.00                 UNK                      ·--·                                                    -····
                                                                                                                                                                                                                                                                                                                                                                          263.34
                  12101                                                                                                                                                                                                                                                                                                                                                   263.34
                                            39450.52
                                                                                                                                                                                     ----                                                                                                    ----     ..                                                     - 197533.74
                  ERR                                                                              ..                         I                                                                                    39713.86                                              -·                                                             ·-··-··
                                                                                                                                                                                i                                    263.34
                                                                                                 ··-·                                                          --- ..
                                                                                                                                                                                                                   39713.86                           39713.86                                                   ·--
                                                                                                                                                                                                                                        "
                                                                                                                                                                                ;                                  ...                                                                                                             -,


                                      ...       -               ...   -·
                                                                                                                              ;
                                                                                                                                       ...                                           --·-·----- ...           ·-
                                                                                                                                                                                                                                                     38927.86 income
                                                                                  ..                                          :
                                                                                                                                                       ...
                                                                                                                                                                                                                                                       786.00 UNK                                                                                             -
                                      ·--. -                                                                                                     ...
                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                  .BK ADV                                                             :
                                                          ...                                                                          -                                                                            -·-~      .                                                                                                                              ·-·
            -------                                             ····-·-·     ~.                                                            ...                              i
                                                                                                                                                                                                  --          ··-····
                                                                                                                                                                                                                                                      39713.86 TOTALINCC 'ME                                                                          '
                                                                                                                                                                                                                                                                                                                                                    ..j_,_



            ~-·
               ...___                                                                  --   ..                                                                                                                                                             -··                                                              --····                                                        ..

            }----..:..    ...   --                                                                                  -·---                                                                                                                                      EXPENSES
                                                                                                                                                                                                                                                                                                                                                         '                                ·-
                     .   ·-                                                                                                                                                                                                             -             21350.52 TAX                                                                                                                 ....   ,_
                                                                                                         ·-                   i                                                                                                                       12000.00 JR                                                                                        I

                                                                                                                              i                                                                                                                                    UNK . -··-·
                                                                                                                                                                                                                                                                                                                              ---·
                                                                                                                                                                                                                                                                                                                             ...
                                                                                                                                                                                                                                                                                                                                                                                      ·-
                                                                                                        ...                                                                                       -·- ·-· ..            ··-                                5100.00 9721·---·---                                                                                             ··~

                                                                                   ...                       ·--
                                                                                                                                                                                                                                                           1000.00 BK
                                                                                                                                                                                                                                                                                              -···~·.                                                                                 -~--




                                                                                            -· ·-·· -- ..           ..                                                                                                                                                                                   .... -···
        .,
                                                                                                                                   ---- ·-·                                                                                                     39450.52                                                                                                      -- ··-·        ·--
                                                                                                                    •···-·
                                                                                                                                                                                                                                             --39450.52
                                                                                                                                                                                                                                                   -0.00                                                                                                                  ----··
                                                         HELVETIA t "LCON
         Date              AMOUNT                        Payee            WIRE INCOI CiASS Depo$it Who Bank Charae interest Balance
                                                                                           !
                                                                - - · ___,___ _ _ -+----+------+------·=o.oo  0.00 · ------+--- 0.00
                                                                                                                                   0.00
                                                   0.00 Origiri81
1--20-.-1-1-+---- · - - t ' - - - - · - - - j f - - - - - - - 1 - ··
                                                                  Original               263.34
                                                                                .. _.____ _
l - - = " " - - ' - - 1 · - · · - - - + - - - · - .. · · - + - - - - - - + - · - - - - 1 - - - · - - - j f - - - = - - -                         +~>-----+-                                    ~
       01/01                                                                             263.34
.........,,0-1/0=-1-+----+-----·+------------ + - - - - - + - - - - - + - I      263.34
                                                     ·-------···--+-----+----···-------i----·-·-+---+-----o-1
    01/01
,______ _....___ _ _-+--··-·                                     ~--+-----+-----+---···-·--+--~                                                - - - + - - - - - < - - - + - - -263.34
                                                                                                                                                                                ---<
       01/01                                                                                                263.34
       01/01                                         '
                                          - ------i--.,,2=0-1s"""2-
                                                                 ..1"'"3+SA:::-:-:-l=E,---·-+-------+---=20415.47
   01/01 I                          -----'---·· •                         ~--!----···       ·--+-----t-··20415.47.
' 01!01               -+----->----'--·· -->----+---·--~----+-----+--- ..                                  ?0415.47
-0-1/_0_1_____._______,__ _ ___,______-+-----t-----l>------+,-------t--· .                                20415.47
- - - - ' - + - - - - - - > · · - - - - - - - - - - - · · - + - - - - - + - - · · · · - - + - - - - - - - ---+----+-···
 01/01                                                                20415.47
h-='--'---+-----1-------l------l·-···---------+---.. -+---------i
                             __________,__ _ __,__ _ __._T_OtAC. 109241.81    ·---r-----·
 f----+------+------'-······                                                          --+o-R=IG=·-,NA~.--2=53=-_~34.,-1----·--+------r--1-------1
                                                                         --'------+=T=pT=Al,...,. IN           1~505.15.             --------1---             ·-·· - . . - - - - - -          ··-
,___                -t-----------+-,----+----;--~-----..,------;-----+                                                                                                 ------1---··-
 ~-----'------+---

 ~·---'------4---




 ~-----+-------+---                                                                                                                                         ···-+---                     -··--
                                                                                                                                                                        --                     -·-
    1-- • . . . . : - - - ' - - - - - · ·       ··--+-----                                                                                 ~-1-----+---                                 ····-
                                                                                                                                         - - + - - - · --+----·                +----

 ~···I                                        ··--+---
                                                         i
                                                                                            --;.-,~~-+-'="==~c+-----r----··-·                                     -+'------
                                                                                                                                                                                                                   ....                                                             ..
                                                  HELVEl'i4. .FALCON
         Date               Checl< No             Payee    ·WtREINCC CLASS
                                                                                                                                   ·- Oeposif                                  Who
                                                                                                                                                                                                  ..
                                                                                                                                                                                                                   Bank Cha Interest                                                Balance
r---;--                 I

                                                                             ..                                                                                                                                                                                                          ··-
                                   ...                                 --    ..                                                                                                                                                                                 --·
          2012                                                                                                                                                                 OriQinal                            Original                                                             65085.15
         01/01                                    .A                    20442.82'                                                                                                                                                                                                       85527.97
                                                                                                                                                                                                                           ··-    ·--
         01/01                            'F                            22834.95                                                                                                                                                                                                 I 108362.92
         01/01
                                                                                                                                                                                                                                                                       -              136383.57
                                           A
                                                 --   ' 28030'.65                                                     ~
                                                                                                                                                                                         -··
                                                                                                                                                                                                                               10.00
         01/01                              F         ; 47205.62                                                                                                                                                               10,00                                                   183579.19
         01/01
                    -             1694.28 9,721.00
                                                                                                                          -
                                                                                                                                                                                                                               10.00                                                  181874.91
                                                                                                                                                                                                                                                                     .. ---
         01/01                    2870.-48 9,721.00                                                                                                                                                                              ...
                                                                                                                                                                                                                                                                                       17900.(43
                                                                                                                                                                                                                                                                   -·
         01/01                   43919.65 9,721.00                                                                                      ''                                                                                                                                             135684.78
                                                                                                                                                                                                   ...                                                                     . ..
         01101                     257.82 9,721.00                    I
                                                                                                                                                                                                                          ...                                                         134826.96
                                                                                                                          -                                                              ·-
         01/01                     712.39 : 9, 721.00                                                                                                                                                                                                                                  134114.57
         01/01                    1237.81 9,721,00.
                                                                                                                                                                                                                                       -                                               132876.76
                                                                                                                                                                         ·-·   --
         01[01                    4000.00 9,721.00                                                                                                                                                                                                                                -·
                                                                                                                                                                                                                                                                                       128B76.76
         01101                   12000.00 9,721.00                                                                                                                                                                             10.00                                            - .
                                                                                                                                                                                                                                                                                       116866.76
         01/01                   14000.00 2,918.00                                                                                                                                                                                                                                     102866.76
                                                                                                                                                                                                                                                            ··---
  02101                                   ·A                30414.16:                                                                                                                                                          10.00                                                   133270.92
                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                            ----
  02/01                                     F             ...23548.50                                                                                   3850.00                     4412.00·                                   10.00                                                   160659.42.
  02101                           4000.00 9,721.00.                                                                                                                 ..                                                                                                          . 158860.42
  03/01                         150000.00 7,312.00                                                                                                                                                                                                                                       6659.42
  03/01                           1500.00 2,918.QO
                                                                                                                                                                                                                                                                                          --
                                                                                                                                                                                                                                                                                         5159.42
  04/01                                     F               47104.77
                                                                                                                                                                                                                   ·-
                                                                                                                                                        ---··
                                                                                                                                                                                                                               10.00                                                    52254.19
  04/01                                     A                28457.90                                                 ...                                                                    ..                                10.00.
                                                                                                                                                                                                                                ..                                        "
                                                                                                                                                                                                                                                                                        80702.09
  04/01                           6600.00. 2,918.00                                                                       --·-                                                                 -- ---
                                                                                                                                                                                                                                                                                        74102.09
  05101                                    'F                47153.62                                                                                                                                                          10.00                                                   121245.71
 05101                                      F               23616:86
                                                                                                               --                                                                  -                                           10.00
                                                                                                                                                                                                                                                           ·-
                                                                                                                                                                                                                                                                                       144852.57
  051'01                                    F               23616:86
                                                                                                                 '"                                                            '                                               10.00
                                                ··-'                                                                                         ...        ...
                                                                                                                                                                                                                                                                                       168459.43
  05/01                                     F           ..
                                                            23633.49 ..                                                                                                                                                        10.00                                                   192082.92
         05/01                    3000.00 9,721.00                                                                                                 -·
                                                                                                                                                                                                                                                                                       189082.92
                                                                                                                                                                                                                                                                         -·-·
         06/01                                                          21058.35                                                   ..                                                                                            10~00                                                 210131.27
         06/01                    5000.00             9,12·1.oo                                                                                                                                                                                                                        205131.27
                                                                                                                      ···-
         06/01              ~
                                 20000.00             9,721.00         ---------
                                                                                                                                                   20000.00 9121:00·                                                                                          -·
                                                                                                                                                                                                                                                                                       205131.27
         06101                   20000.00             9!721.00                                                                     --              20000.00 .. 9721.00.                                                                                                             .. 205131.27;
         06/01                   20000.00             9,721.00.                                                                                                                                                                                                                        185131.27
         07f01                  150000.00             2,918.00
                                                                                                                                                                                                  --                                                                                    3513127
                                                                                        -·                                                                                                                                 ...                                  . ..
         07101                                                                                                                ·-                                                                   --. -
                                                                                                                                                                                                                                                                                               35131.27
         07/01                                                                                                                                                                                                                                                                                 35131.27
         08101                    5000.00 9,721.00
                                                                                                                                                              ---                                                                      -
                                                                                             -··
                                                                                                   !
                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                               30131.27
         08/01 ..                 9500.00 JLR                                                                                                                                                              -   . - -- 4000 - .                                                                  20691~27
         09/01                    4077.06 JLR                          TXPMR
                                                                                   -·                                                                                                                                                  --        ·-
                                                                                                                                                                                                                                                                                                16514.21 ,
         09101                   10000.00 9.72LOO                                        -·            --                                               4100.00                     4412.00                               ..                                                  ...
                                                                                                                                                                                                                                                                                                10614.21
         10/01                                                                                                                                                                                                                                                                                  10614.21
                                                      ·····-                      ···-                                        ·-             ~
                                                                                                                                                              -
         11/01                                                                                                                                                                                                                                                                                  10614.21
         12/01
                                                               -·-·.                                       -                                                                                                                                                                                   .1.0614.21
                                           -                                                                                                                                                                                                ..        ..
         12/01                                    I
                                                                                                                      -                                                                                                                                                                         10614.21
                                489369.49                              387116.55                                ...                                47950.00
                                                                                                                                                   --.
                                                                                                                                                                                                                           170.00
                                                                                                                                                                                                                             .. -                                         ...                           ..    '
                                                                                                                                                                               '
                                          ·····                                                                ..                                                                   -.                             -----                                        ..                             -.    -----

     .HElVETI              4.41200                                                                     M7.111J°!55 income
                                                                                                                                                                                         -                                                                      -·
      JOABER    153692.43 9,721.00                                                                     --~.ooo.ocf 9721.00                                                                                          initial                                                                         ---
      HELGOL - .112100.oo· 2,91a."60                                                                     7,950.00 4412 HEL
     •· -                                                                                                                                                                                                                                                                                               ...

      ..     -
                 13577,0S jj_R:--~---                                                        -··
                                                                                                       435,068.55 TOTAL                                                                                                   ·---                             -·                       I

                150000.00 7.312.00                                                                     ~89.369.49 SPENT
                                                                                                           170.00 BC
                                                                                                                                                                                                                                                                                                      ·-
-.                                                                            ..                                                                                                                                                                                                    I


     f                                   . I'" ......... P
                                489369.49 TOTAL E
                                                                       9721
                                                                                                       489;539.49 TOTAL SP NT
                                                                                                       i   (54,470.94 BAL
                                                                                                           65,085.15 INITIAL ~
                                                                                                                                                                                                                                                           ----··                                       -1
     I
                            I                                          loK               . ..
                                                                                                           10,614.21 BANK ~n:~EMENT_L__
                                                                                                                                                                                                                                                                     ..             i
                                                                                                                                                                                                                                                                                     I                  _J
                                                                                                      ....                  ~-··                - ---r--··                                        ---,
                                                                                    ---+-      ---~!· · - -                      u•'-                 •••"••'·-~      ..   ••               -     "••   --~
                                                                                             D0p     -- ·--· -~·-- r-:-~                                           ~R ~~~L~tk.~ViNG- -=-_;_~ C                                                            -• -



   ~ i} - _
     20

         /06    - - --·
                        HELV _ _ .
                                               ---
                                                        = -t-~------__ - ~g::·~
                                                   -= _-·---1-           --- .  -~:!'~             J    2_5000.oo O
                                                                                                                                                       25016.24
   '09/07       ---- ---- - - - · - - ·                     -         -- - .        ------                       ---                                   :25016.24
   "10100        --    -- ·-           -                           ---·----                             - . - - - --                                -·2501624
                                               - - ---·            ------··         .  ---- -
                                                                     -- ----        .. - - - - -
   !----+--- - - - - - -                                                            --- ··-·"                                     · · · - --




   --= _, :
    05/09       ----

                      CONTOUR
                             ---1 - ~-·__·-
                                      -_           _    50000.00 _ _ --_ _ _ _
                                                                                coN-fouR
                                                                                        : _ _
                                                                                              -~-- ·11•00
                                                                                                            --          c
                                                                                                                                - ·_ -- _- _

                                                                                                                                ---- _ _
                                                                                                                                                    ·2111•001

                                                                                                                                                     m~:-~!'
    07/12         ---      -                   -                                -       --     -                                  --0.88            161140.95
    07112      - ·--- CONTOOR                           35000.00          ·--- · - - - - - -           ' ------                 . - 52.87          ' - 126193.82
       07112          CONTOuR ..                   25000.00--- - - -   · - - - - '--·       ,___ -                                                ~193.82
       01112     - - - - ··--··-               - ----· ·     ·-----    ·--------·-----                                                         ~193.ei

     !Q8J13          ___,.____                     ··--· - -.. --.-CHECK          200000.00   ----·                                                 --301193.82
..--.: 08/13       . -----·--·                                       CHECK . -                          soooo:oo · --- - .                           35119ia2
    ,)8/13-.           --IDEAL--···            -~0000.00-·           ---··      -·- · - - -            ·----.. -~ ..        ----~·-·-·1ffi93.82
   09/14       -~---------                         -----              .. ·--        - ----                                  '                        -11-1193.82-
    09/14        -- -·--------·--------                                         BkAHN -·--               1000.oo            ~-                       112193.82
    09114       - --CHECK-·- . -                       ·3000:00:                ----·---··                --· .     - -- .                           fo9193_a:Z-
    09i14     ----i-RA1_L___                           100000.oo .                --·----.                - - - - .. ---· - -                       ·-9193.82
     09/14         CHECK___                              8000.00                                         ···--                                         1193.82
   · 09114 · - - - · - - -                                                      - - ·---                                                           ·- ·1193.ai.
    1oi16              CttEC~-                          -1239.v7         --- -------
                                                                                    ====·                 .. 48.0o
                                                                                                                                ·---
                                                                                                                                  ·- so.7s                 s3.oo
    1011.f?
    10/01
                - __   BKAt\N_---=                         53.00     _

                                                                         ---
                                                                         ---·                            -=·~~
                                                                                                                    -
                                                                                                                                                         ··---o.oo
                                                                                                                                                            0.00
    10161
    1W01
   --- ·---

   110ro1 ~T~~
                ---~=-- --~~.·
                                                   ··---·-·-



                                                   ~-51 -~~i~-
                                                                      --------··
                                                                                                       - - - ·- - ·-; ; .
                                                                                              ------~=="
                                                                                                       - - - · ..
                                                                                                                                ----=--=--~        -- -·--- 0.00
                                                                                                                                                            QOO

                                                                                                                                                            ~:g~-

     -    -t-·---f~~                       .           ~6~~~:: ~N~EREST
                                                                                         1
                                                                                --·--- ~:~~                 --·-~- ~--                               -   -~---:

   c_f
    _                    eK-=t ~::: ~ ---=-.
                               -~=i"E
         __J_ __. _ _ _ _ _ _ _ _
                                       -- 48~2"~~
                                            .- E                                                       ' --
                                                                                                            ..__~tt-......L_._ _ _     -.--"'"-
                                                                                                                                         •
                                                                                                                                               ,   ____
                                                                                                                                                                  -~
                                                                                                                                                            -·-·---

                                                                                                                                                            ...
                                                                                                        '
                                                                                                                                                                                                                                                                "•
                                                                                                                                                                                                                                                                                        •
               -        ,...   ·-
                                            -·-·-··        ···--

                                                                                     ···--.            -··· -·
                                                                                                                                              HELVETIA RI :IFCU
                                                                                                                                              RBFClJACci UNT
                                                                                                                                                                                                     --··        ··--

                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                        ---+-. -     _r_-. l'- . ;·- - :-
                                                                                                                                                                                                                                                                     ~

                                                                            ~~··


     Date                                                                                     Check No                                        Payee                                  WIREINCOM                                      Deposit        ·i:fank Cha 1 Bafance--
                                                                                                                                                                                                                                                 Who
    ---·               ·--                             --··        ·- ..                                          ··-       .   -·-·-                                    . ·-·              -·· ··-                                                      -ERR
    -     ..
                                                             ---                                             ·····
                                                                                                                                          ~
                                                                                                                                                                   -·---         --                                                            +--,.--
          ..                                                  -·-·                                                              -   -~·                                              -
     2012                                   ·-·             .. ·--                                                                  -                                                    ·--·
                                                                                                                                                                                                                                     ----+-q~gin ()rigin_a_i_-             -+--
                                                                                                                                                                                                                                                                         +-.                     ·
    07/01                                                                   ·---~                                                                   ·-·-                                        -      23564-27                                                                     23564271
    07101~-                                                                                                                                                                                            23579_93                                                                     47144.20
                                                      ..                                                    -··      ....
..()8J01                                                                                                                                                                                               2883{66                                                                      75975.86
    08/01
    09/01
                   ;
                        -- ________ ,, ___                                                                  --25000.bO                        CCLC                                                                                                                                  9975.86
                                                                                                                                                                                                       23533.45                                                       74509.31-
: 09Jo,j' ;srATECOt:ff.R6Lla;                                                                                           50.00                      -1001.00:                                                                                                       -. -4459.31
. 09/01      BMK FEE WALL                                                                                           4500-00                             1oo~:QO I                                                                                         ·----+--69959.31
-()9/01                                       PEST                                                                ··--·320.03                           1003.00                                        2.3535.7                                                       93175.01
 09/01 . -·                                    ····----·-                                              ·-                                                ----                                    ·--
                                                                                                                   9506.00 JLR                                                                                                                                        83672.82
                                                                                                                                                                                                                  ·--
 09/01                                                                                                            25000.00 CCLC                                                            -
                                                                                                                                                                                                                                                                      58672.82 !
  10/01     NEW LEAF WALL                                                                                          5000~00'    1005.00                                                                                                                                           ·- --53672.82
                                                                                                                                                                                     --
  10/01     NEW LEAF FENCE                                                                                         1500-0Q+    1006-00                                                                                                                                              5211'2.82
r-f0/01                                                                                                           20000,00 CCLC                                                                                                                                                     32172.82
r-10/01 -·· -
                                                                     -~-----

                                                                                                                  10000_00 CCLC
                                                                                                                                      ..                                             --                                 -                                                           22172.82
  11/01                                                                                                                                       SAVINGS                                                  22153_ 56                     24000.00                                    ---68326.38
-1210-r---                                        --                                                                                                                                                                                                      --···            ---
                                                                                                                  40000-00 CCLC                                                  i                                                                                                  28326.38
:n10f-·•s-tRucr10N
           ··-
                   LAsbR                                                                                      4305:00'                                  1004.00                                                                                                                     24021.38
TOTAL~                                                                                                      145183.03                                   6021.00                                      145198.60                       24000.00;
;                              - ··-··-                                            -·    ..

                                 ...   ·-                                          ...   ..                                                                                                     --
[9TAU:                                                                                                    120000.00 cci..c                                                                                    ' :initial- --
                                                   ---~                                                     -                                                      ·-·

        ....                                                                                             -·
                                                                                                            15625.03 CONST                                                                           145198.60 income
                                                                                                                                                                                                      24000.0o deposit· -
                                                                                              -·                                                                                                                                                                                  ------j
                                                                                                             9508.00 JLR
                               ·--                                         .•..                                                                                                                                             1       DIV ----· - -__,.....__-.. -.. . - - + - - · - - -
    -··--- t---- ..                           . ··-                                               .-                                            - .........      -··
                                                                                                                                                                                                                   :re
    ·-·                   -···               -·-----                                          -·-
                                                                                                                            50.00 off··--- -·                 ......                                 169204.:
                                                                                                                                                                                                     145183.
                                                                                                                                                                                                                                    ~~------+-~~--+-       _   5.81                     ~I
    --·--·                ----                                        --
                                                                                                             """'~±
                                                                                                                                                                                                      24021_

c----·
    · - - - f·          --


                                       ·-
                                                       ..    ··--
                                                                   ·-·        ·-·-· I
                                                                              ·--
                                                                                              i
                                                                                                                                                                                     .    -
                                                                                                                                                                                                       2402f~38

                                                                                                                                                                                                       ·"'
                                                                                                                                                                                                             -
                                                                                                                                                                                                                                    balance
                                                                                                                                                                                                                                        ---+-
                                                                                                                                                                                                                                                               ·---+-+--




                                                                                                                                                                                                                                                                •.
                                                                                                                                                                                                                                                                                 -···-~




                                                                                                                                                                                                                                                                                         •
foa~te-
    P~-e-- · ---~~-t----~
·---
,__    --·--   -·---~--- --
                   - - - _ __._   ___
                                        .




                                        ...
JOABERT ACCOUNT
                                             !-
                                                                         ----+r;3~            j
                                                                                                                  l2012RB         '-=-.R ·. .·.1.SAV~GS
                                                                                                                                     .                 " .                       .
                                                                                                                                                                                       .1TOTALS.                   r~-----+
                                                                                                                                                                                                                   I .
rt;~.sou~;309.e2. I 1~                                  ·~· · · ._ ·"! ~9.12688
     61 SALES            ' .     .       .                      -r--           "


 ~         l                 I   .       I           I                                                                                                                                                                        (5,t59.19f13,167:6!
                                                                                                                                                                                                                                  l                        .JOABERT. FALCONTOTA[s··-                                             ·                                  ·· ·1                   --       ······

       ---.··=·~~-~~_                                 1_·F·--i~i2-0-12_F__--_+2-0-13-F--+-2-0-12RB                                                                     1TOTALS:~....
                                                                                                                                                                                                    1
   [--..             .... _ _, 201_0_F_
                  ..-·_                   ____,,_20_·1__                                                                                , 2013Ri!_ ·
  .: INCOMJ:                                                        ~-------;.--
     ... - ...-- .... · · - - - - + - - - - - - - ! - - - - + - - - -                                                                           - - · - - + - - - ···- - .. _____ -
                                                                                                -----~,9-offT9                                                            l
    SAVINGS .. ~---~---·------- -- --                                            - - + - - - - · .. ····· · - - - - + - - - - - . - - - - - - - - - ·
   'JOABERT 9721                                                                                 ----+-----                      - -· ··- - - - ·             ...
                          - - - 1 - - - - - -.. - . ·- -
                                                                                                                           .
                                                                                                                                                                    -~----



    CONTOUR 2918 ....... - - - - - - - + - - -           -----                                  :~j4',000.00                                                                       (4 000 00
   HELGoLD 131s
    CONSTRUq~_O_N+---c-~·. ·-
                                                    (1,ooo:Oo}
                                                             .1... . ..                               -~--+---\---:-- ___'
                                                                                                                           1
                                                                                                                       .~----····-~-----··-~~-        · -- • +-.--'-f1~:0~00:001
                                                                                                                                                                    -+-----·· .. .P_ _.
    OFFICF EXP                   H.394:88:          (7:922.31 . (28.~?_Q..04}. (13.a2a,02                                       . "'"'·-+--- ..                                  (?_3-.~1)5.25~
   ·fAAil731a···
   -BANK CHARGES
. --..i PROFESSIONA,....,...1-+---
   AUTO · · · - - -
   · - - - . ------
    ENG
                                                                                                                                                 . ---····    · · - - ' " - · - - - - ..

    TOTAL                        (8,090.98      '_:_(2·(-080:85 (111_,257,38 (29,_~7iL29                                                     TOTAL           ·-·----+-~(1__7?.!..003.so




                                                                                                                            1




                                                                                                                                                               ....
                                                                                                                                                                                              ...
                                                                                                                                                       ...
                                                                                                                  1
   ~
  F=                _111.!0UNT
                                    iJOARftT.-P"1-c~N
                                   ~are"~..
                                                                :
                                                                -~~~E
                                                                            .,. ____ r - ·
                                                                           iNCOl Clfl!J!l     !~It           _       WtiO
                                                                                                                                        ~:nkC~_~!]lnte~E.J;ll~~~~~-]
                                                                                                                                                ERR _'.__ _____                 E.RR~
        -~~:                     _ /- __ . --------~=~--- ----- ---, . -                                 ______ -~~t~                   dngioal .            -·- ----      -~~:.:
       --oji01           1320,90 AlBERTUESTf TAX                                             .J_ 5000,00                     4412         ------ -- ,, -----· 18329.37
        O~I01             Jf3~00     RB                  AUHJ                                  ,                                                --- ------· ··1iS01tf31
        02101        --45s:sg        CAP                 EXP                                 . r------.,-·-+-~-+-------+·---                                               ""17557.78
        02iOf-- --· 7320;62 ALBERT UESTI TAX- .. -----                                         i        .. -------                                                         10237.16
        02101        --- -- 313.00 i RQ                  l\UTO                                                 . ~- . .                                                      0,024.16
         02101   ··-f-    975A71 CAP                          .....EXP-                                                         . ------------+-----,8='="'94i[69
       . 02/01            "'1"2""'s-_o,...,,o+B-EXA-·
                                                _......,_.-R----l=TAX---+----                                                                                                8820.69
       · 03101            s13.oo     RB ___ ·- ·         Atiro ·                -+----+---                                                                                   asof69
        03/01            4811.93 CAP               .----· EXP                                                                                                                3695.76 !
        04/01             313~00     RB                 _,_A_U_T-.0-+-----------•·····               ~··--·----       ----+---                                         ·--·· 3382~W
        04101      31 f5.23 CAP-          EXP                                                                                     _.!l! r                         ..   --------267.53:
   >--04l0
       __  1 --+----J.~0:_-00-+-5-AN-K----+-5-C--+----                                       . _ ... ---o-~-=-...,_"=-·•iii~~-+-----t-                                 _____ zy.s3
        05/01             325.00 TCEQ                    TAX                                        5000.00 :"f312.00 !                                                      4912. 53

       - =g~=:=-,-~c. . --+---=~=~;;-'i~=,~g=._1-";e..... --------i?'·_-~=~~·:+-----~~~~~-- 7a12 00 ----~+-~-------+------~i~=-~~::-=;=-'
                                                                                                                                    !

   ··-osiiH ..           1427.65 CAP                      EXP                                                                               ............ . . -·· .... --   --·1649.3i
   ~-07~/0~1---1---3-13-.00-+-RB-~----·--+-A-U~T___,O_- - - - + - - -_                        __,________ ·- -: .                                                            7336.38
        01ro1             lm;iJ)ff CAP                    EXP                             · '->---           .· •                        · .. --- ·-· ----1·--0--.,-0-.1--<3
   j Q?_IQ1          --1450.00 CAP                       EXP                                  - --- .                                             --- -- . ---         --6006-:73
   : 08/01                313,00 RB              AUTC                                    ----- - - - - - - - - - - -                                                         4693.73l
   r-t 09101
       08101              104-.75ALBERT.iJ"i;Sii TAX .
                          313.00 .RB ... ~--·----_"---ct-.oA""UT"=~c=1------+-------t----·--··--·····--1              ....          .. -· --   --···-------
                                                                                                                                                                             45iAu"
                                                                                                                                                                             4275.98
   ; 09101           -----4odo.O() ~OONTOUR·---·-29ra -- -----------~---+----- -                           - . ..)                                                            275.98
,,.-
   ~o9/""1·--;--2=s=a=7-4-:--.2=0:-t--------1--;,..,...,."*C"'.'"....
                                                                    ..,+------

    --(jg/(f1                                                          TAX                 .·- 9199.27 ORIGINAl START                   14ss~~'= =~=_1_465~~2.T
                                                                       EXP              -.. T13328.02                   S312.00; 10000.00                ...   :
                                               --- ...... · · ·--··-- Aifto . · --~--2s11.oo                     . ___ - . 44121 5000.00
                                                                                     2916 ! Al\IV\. ,oo·.·.      .    .              !
   - - - + - - - - - · - . - ...... ,.... -··· ···----··--,- ··-·.--- ..---- .... --·- .~.:--1~-"tUV-'--V-".--'-+----~-----~ =-::c--o=+---+-·-__j
                  - ... .,.. ------ - - · - - - - - - - - -----
                                                                       BC
                                                                 ------~-----          --
                                                                                       ------'-~·
                                                                                                 30.00                  .TOTAL H 29650.27-~--=-..-l--+----~

                                                                                                                        ·SPENT 29374.29
    '~-~-----"-r------.-J=o=A=s=1:ft==T=FA=L:--:c=o=·N:.---------~=~~~~ '---~·-='-·_:_·~~~ ~=~·- ~                                                                                                  . .-... ._-_.-..
                                                                                                                                                                                                                   ~,
                                                                         2012
    :_Payee_____________ ·-"-1---------AMOUNT                         Check TRANSFERS FROM                                                       Bank        c lntere Balance                                          i




    I       s ROMO TAX RC                  TAX            2870.48
        --'------1---1--~---+-___:.--1---.-;"------"---+------
                                                                         1194                2,870.4$                             4412 ,____            ____._____ _1800.49
        • S ROMO TAX Kl                    TAX       4391QR5             1195               43,9.1965                             441?                                                                 1R004~
    :·s·RoMo-tAX JD~- ---JR___                            2000.00 ___ Jt~-         _,____. __2_5,-'_.1._s2-+-·___4__41__2                        _____ -~-~----441_:69__
    I SROMOTAXRC TAX                                       712.39        1'197                  712.39                            4412                                                   1             -441.69
            S ROMO TAX RC                  Tl\X                          1109                1 1237.91                            4412                                                                   706.12
            S ROMO TAX RC TAX
        1------1--1------cc--+--~;._
                                                          1237.81        1199             4,000.00
                                                                           ..___ . -· _____,:.:_____c....--!---·--
                                                                                                                  4412                           ------~---1-~
                                                                                                                                                                                                3558.31
              TXPMR JLR                    JR             1500.00
        1------+-----+----------.--+-----'>---'----~--------L-.--;...____
                                                                         1200            12,000.00                 4412                                                    .. --- . --     ---
                                                                                                                                                                                               14058.31
                    NBP                    ENG             200:_66__,___1_31_3-1--_ _ _..____._ _______ ·----- ---·---- ~ 13657.43
              CITY BANK
        .,,_____                       i EXP               200.00        5640- 1 - - - - - - 1 - - - - - - - + -                                                                                    13657.43
              CAP       l EXP   481.02                                          13176.41
        1----~--·- --~----i----- .:. ..·,.-----+----+----+-----+----+---+-----=-'--cc-~
                   CAP                 1
                                           EXP             192. 92             1                                                                                                                    12983.49
        · - - - - - · - - ·.....__-+-------- "·-·---=--::-:--::-::-+----,--,--,-+------+-----!-----+---+-,,_..,,-----,-I
             BRUCE KAHN                : ENG               300.00        1201                                                                                                                        12683.49
        . -· .. --"·--.NBP------:--ENG                      40.16        1202                                                   I
                                                                                                                                .2=-i                                                  _ _ _4_4--'-12-+-------+---l--4--59-a-o-.23---1
        l----A..,,_,H----+-A-U_T_O+---a-1-a-.00-·•. -,-1-1.-66--"·1----:...:...(2-0-,0-00-.0-0-'+)---4-4_1_2-1--.. ~-.-- --·-. ____ ,___26667.23;
        t--C_H_A_S_E_B_AN~~KJLR             JR       20,000.00' 1318                    --·-44:r2                I                                                                                     6667.23 i
            ' -BANKCHARG                   EXP                 ' 1151 -- -··-·-·---1------+---6·.·35'···· ....                                                                                 ..      666tf87;
               Cl~F~B~ ~~--~..- +-;A_~X-~P-'- _~-+------=-~~-;-:~-~+--·=:,
                                                   ·                      =-~==-----------·-->-.-....-..-.--,-~--- '--- ---~-~-~:E.-.-~ _ _;~;~
                                                                                                                                                .
,-         CITY DAN~                          c.xr   I     1,0$6.Q2                                                                                               ··-·· l                     4314.26
            RBFUC                         AUTO!               313.00
                                                                                                          ----1--------l--·.                                            I                     4001.25
---crrvBANK                                   EXP ;           390.30
                                                   --l---~---+--
                                                                                                                                                                        r                     3610.95
1MELOA CARRILLO -ENG                                 :         60.00               1271
                   NBP                        ENG[        ·~-6-1-.1'--84--1-2-72--1----.....-....+-·-···                                   .                                              3489.77
·e~.§ CONROLLE . TAX                                 i       :~!@.~~-. 1319_...._ _ _ _ _ _                                                                                               3239.77.
                                                                                                                                                                        !            - ·----~39. ii"
[-·   ..                                                                                                                . ..     ···---
               RBFUC                      AUTOi               313.QO\                              ____5,000.00                                   4412                                         7926.77
,--c-rrv-·~aANK      EXP , 2s14.53                                         1                                                                                                        4952.24
1 CITY BANK·-t-'E=o..X-=-P-+---6..,.....98~.39~----+-·· ... J<1-.0,Q0;00_. . . ___44_12--'-                                                                         .. 4-----t--14_25_3_.8--15
           CITY BANK                           EXP    1     1,700.00                                                                                                                        12553.85
TATE CONTROi i F FXP                                            ;ono;              120;                                                        ·- .. ---..--l.-----'--1--·- '·               12503:85
               RBFUC                      AUTO                313.00 i                                                                                                                      12190 85
           CITY BANK-·'                        EXP- -----·9tt[oor----------"---•-                                                        ---··-1- ~- __ "..                   •
                                                                                                                                                                                            112at1'.2s
,._S ROMO TAX RC TNf .                                          -t3.86             1206                              ... -- --                                                               11236.39
                                          ·-·EXP                                                         --·414.'73 ---·-·                         9721                                      11651.12
               RBFUC
       -- -·c·ITY BANK
                                              Auto           313.00
                                               CXP .......-203.22
                                                          SUB TOTA.                        '       125,907.65                                     ...                        ·-----~128122.87
                                                          EXPENSE~                                 111 ,065.68                                            -~-           . ---- . -        -2-39f88~55
                                                                                                                                                                                          254030.52



1---------·-------


r---------··-·· .. ·-·----+-
                          JLR·---+-------1------+------.l-.---
                                          24;000.00
      -------1---l---~--...r-:----+--··--··-·· ·--·~---1--·----------+----+---+----
                                                                                                                                                            *-*****' ............. ···--··--·------·
                                                          ENGtNEEF NG                                    1,466.32                                                           "****,....
                   -----t--txAnUTTI"Q"\""EEXViP
                                              51E~NHSiEiE~--;3~.9"'6~2~.5~0----+----1f-..:.,..=·=*d-.....--·--~--
r------t---'--'-t------"'---+-.;._:____-I--~==-==-+--                                                                                 •·• ·-·- ·-- -·-~--IC------                         ----C--·-··--·-

                                                          EXPENSE                                     26,320.04
                                                                                                   111,257:~8                   '. ...
                                                                                                                                                     ~-1·--·-····
                                                                                                                                                1---~-..                                           .- .
t=_-·--·~____._----1·-·.
                                                               ···-----~···-   ------
                                                                                                   111,065.68!
                                                                               l                              191.70                            . · ---: __ __        1·' --~ ___                                 I
                                                       ·-                                                    ]
                                                                                                                                                                      '
    Date ..                       Child Payee                                                                                     A~it                                    Deposit                         Who                                   Bank Charge !nterest
        2011                          1117
                                                                                             -    -                                                                                                                                                                         -.
                                                CAPITOL                                                           EXP                                 100.00                                                  ··-
                                                CAPITOL                                                          't:Jl.t'                             .,w.oo
                                                TRAIL INSURANCE                                                   EXP                                 150:00                                                                                              ..                                         .... -
:
                                                                                                                                                               ·-               3000.00 UNKOWN
                                                                                                                                                                                                                                                    ·-
                       02/24 1129' llMELKDs                                                                       OFF                                      60.00                                                                          ..                                                   -
                             1131 SILVIAROMo                                                                      TAX                             2869.31                                                                                                                                                             '
L--.-
                                                SILVIARUMO                                                       .TAX                             -··                           5000-~                    >.I.AMO
                                                                                                                                                                                                                                                                               ·-·~


                                                                                                                                                                                                                                                                                  ·-
                                                                                                                                                                                                                                                                                       !


                                                SILVIA ROMO                                                       TAX                                                                400.00                                        9721
                                                l-IOWARn l                                                                        ..                                                                           -
                                                CAPITOL                                                               EXP                          4000.00                    20571.26 .ukn                                                    ~




J..-- ..          ..                                                                                              -di
                                                                                                                      ----                          200.00:                                                                                               -                                         ·--
                                                                                                   ...
                                                                                                                      YNK
                                                -·--                                         -                                                             ·~--··--                                                                                                                                ---
                                                                                                                                                                                                                                                     --        ~-




'             '1133 EZDRIVE   -
                                                                                                                      ENG                                   23.'55                              ,_...,.
                                                                                                                                                                                                                                          ··-                                                  --
:             ; 1134 BL LOAN                                                                                          BK                               500.5.00
                                                                                                                                                                                     "~--- ~




                                                                                                                                                                                               ...                                                  ...                                             ---
                      SLYVIA ROMO                                                                                     TAX:                                 105;16                                                                                                                                               ....
                     ,UNKNO\AIN                                                                                       UNK-"                        ~,{)()
    l
                                             -·.··
                                                1.INKf\10\NN                                                 ..       UNI<                                 959~19
                                                                                                                                                                                                                                                                -                                       --···-
                                                                                                                                                                                                                                                                                                              ..:--
                                                AuG2011                                                                                                                              ..                                                         .AlJG2o11
                              -                 SEPT 2011                                                                                                                                                                                       :SEPT2011                                                      ---
                                                                                                                  j
                                                             -- -                                                                                                                                             .. -                                                        ...
                             ·-        1102     ALICIA. MINO                                                          ni;:F           .,                    i;?     no                                                                                                                     '
                                 1232 NBP
                                                                                        ·-
                                                                                                                      ENG                           233.18
                                                                                                                                                                                 '                                                                                                                   ·-·---
                                 1233 COSA                                                                            TAX                          1600.00
    !
                                                                               ·-·                                                                                                                                                                                    ·- . ··-
                             -·' 1234 C08A                                                                            TM                                    25.00
                                      . 1237 OOSJ\                             -· .                                   TAX                          1360.QO
                                       1311.AT&T                                . --
                                                                                                                      EXP                                  122.31
                                       5637.CITI                                                                      EXP                                  200.00                                                                                                                                                         I
                                                                                       ---·.                                                                                    ·--·
                              - 5638
                                ®"9
                                     7318
                                                                               -                                      7318
                                                                                                                      CXP
                                                                                                                                                   1000.00
                                                                                                                                                      ·z.oo.oo,
                                                                                                                                                                                                          ;                                     ;
                                                                                                                                                                                                                                                                    ..                                     ---
                                                                                        ,.--
                                      CITY                                                                        :EXP.. ... 2s2s.12T
    _,_                               CAP                                                                             EXP                          1434.39                           5000.00                                       4412
                                                                                                                                                                                                                                                                                                        ----
                                                                               --                                                                                                                             ......                                                      ..               '
                                       1312 IMELDA                                                                    OFF                                  --00.00
                                       =9 CllJ                                                                        t:J!.t'                                '                               l~l.3.3~UV                                     10.uu -...
                                                                                                                                                                                                                                     ---
                              -- "f14s
    ....___,.                    1146                                                                                                 SPENT                                                                                                         INCOME
                              -·-- .1147                        --                                                                    T~X                                       6f71.64                                                             HEL --· -                                       5400.00
                                       1148
                                                                                                  --     .
                                                                                                                                      EXP                                      16472;31                       ,...;.;.
                                                                                                                                                                                                                                                    UNK                                            23571.26
                                       1149                                                                                           'AUTO
            ...
                                       1100
                                                                                                 ---                                                                                   957.50                                                       Al.AMO                                          500600'
                                                                    -·-···-
                                                                                                                                      OFF                                            1597.00                                                        TOTAL ...  33971.26
                                       1'1!>1                                                                                         UNK                                        5959.19                                                            BC
                                                            ·-----                                                                                                                                                                                               -1000
        -
                                       1152                                                                                           ENG                                              2'63.21                                                      TOTALINCC. 33961.26
                                      1153                  -                                                            ...
                                                                                                                                      7318                                   -1000.00                                                               SPENT      32820.85
                                       1158                                                       ---                                 BK                                   .. 500.00                                                                DIFFERENC   1140.41
    1----                              11!;;0
                                       1100
                                                                                                                                                                                                                                                    INITUU
                                                                                                                                                                                                                                                    CAL CK
                                                                                                                                                                                                                                                                            CIC        E             6~
                                                                                                                                                                                                                                                                                                    1800.49
                                       1161                                                                                                                                    32820.85                             11/0811989 Cl!:BAL                                                              1800.49
    !                                  1162
                                                                                                                             -·                   ·-. -·                        32&20.85 11/081198!) CONDlTION                                                                                           -o.oo,
rJC),.;jEiif-Fi u..co..
                                                                                                                                                                                                                                                                          --
    Date                       Cheli Payee                                                                          Amount                Deposit               Who                          Bank chariie Interest                                               Balance
         2010                      1117                                                                                                                                                                                                                            2045.44
                                                CAP1                                                 EXP                      100.00            2000.00 uNif                                                                                                        3945.44
                                                CAl"1                                                 EKf"                     7~:00·                           ,_,_
                                                                                                                                                                                                                                                                   :»070.+4
                                                                                                                                                           -
                                                BEXAR TAX                                        .;TAX                        1~;1)3'                                                                                                                              3705.41
                                         - BEXARTAX                                                  :TAX                     172.12                                                                                                                               3533.29,
                                                                                                                                            --···-
                                                BEXAR TAX                                            lTAX                     175.~5
                                                                                                                                                                                    -···     ...... --   ·-·-----·
                                                                                                                                                                                                                                                                   335.7.94;
                                                DCXAl\TM                                             TM                        IOll.pf*                                                                                                                            ~1TZ.l)0          ·
                                                                                                                                                                                                                                              ~-


                                                BEXAR TAX                                            TAx                      186.46                                                                               ·-   ..      ..
                                                                                                                                                                                                                                                             I     2965.89
                                                BEXAif TAX.. --                                       TAX                     191:66                                                                                                                               2794.23i

l=--                                            BEXAR TAX
                                                 D~Tl"IX
                                                                                                      TAX
                                                                                                      T~
                                                                                                                              211.42
                                                                                                                              zoo.oo                                                                                                             .....    ~--·
                                                                                                                                                                                                                                                                   -2582..81
                                                                                                                                                                                                                                                                   2:>Z:>.e;;i;
                                                                                                                                                                                                                                                                                     !
i
                                                BEXAR TAX                                             TAX                     276,28                                                                                                                               2047.67
                                                BEXAR TAX                                             TAX                     346.72
                                                                                                                                                                                     -                                                                       '     1700.95
                                                                                                                                                                              ---                                                                            ;

;

r-----···-·-
                                                 BEXAR TAX                                            TAX                     $97:60                                                                                                           --                  1103.15
                                            , ijl::.Mt( IM.                                              I~                   t>/:>.~:.! ,,_                                                                                                                        u1.&.l
                                   9030. CITI CARD                                                       EXP                  100]0             ··soo.oo CONTOUR                                                                                                     727.83.
                                         CAPONE                                                          EXP                  376.00             ·soo.oo        CONTOUR                                       30.09                                                  821.74
                                         CAP.ONE                                                      EXP                                                                                                                                                          -·a2·1:t4
                                                 GAJ:'UM::                                            ·~t'C        ·.                           1UUU.UU 4U.1 Ht:L -·-t-                                                                                             16;!1. (4
                                                 CAPONE                                               EXP                     200:00                                                                                                                                1621.74
'----'--- --·-··· ·--
                                                 CAPONE                                               EXP                    1000.00                                                                                                                                 621.74
                                                 ClTI                                                 EXP                      24.21                                                                                                                                 597.53
                                                 l,.;I fl                         ·----         CAI"                                             1~_9.~t 5/03UNK                                                                                                    19U3.13
                                                                                           --- WC    ---
                                                 CITI                                                                           58.401                                                                                         '"'
                                                                                                                                                                                                                                                                    1844.75
                                                 CAPONE                                        .EXP                            163.a;> !
                                                                                                                                                                                                                    .-....~


                                                                                                                                                                                                                                                                    1681.75
                                                                                                                                                                                    --~~··       ···-·--·----·--·
                                   1118 NOTARY ASSN                                                      OFF                    72.95:                                                                                                                              1608.80
                                   1119 HEB'NJJO I Al.:J;:)                                          ·AUt.\.                    !13.W                                                                                                                               l::l;,.;l.;;IU
                                                                                                                                                                                                                      ·-- i---··---
                                                 cm                                                      EXP                    55.34                                                                                                                               1498.16
                                                  C'AP ONE ----·                                         EXP                  500.00                                                                                                                                 998.16
                                   1120 NA1'ioNAL·ai:.u& -··                                             OFF·-          -·-~--ra.oo       ...                                                    --·-----
                                                                                                                                                                                                                                                                     980.16
                                   1121 EMEWA~RIIa                                                                           ---SO.OO;                             ··~--                                                      ~·-

                                                                                                     'Uf:F                                                                                                                                                   ~-92~
                                        CITI                                                             EXP                    92.93'                                                                                                                                827.23
     ·-·
                                        CA.PONE                                                          EXP                  300.00,                                                 --         ~.   -- .......   ·-···-· ··-·---
                                                                                                                                                                                                                                                                      527.23
                        ·-         --            CAPONE                                                  EXP                   300.()0j          1000.00 HEl..VET                                                                                                    1227.23
                                                                                                         exp" . ...!19:~
                                                 CA.PONE                                                 EXP              . ... - -----··-                                                                                                                            921;23
                                                  CAPONE~                 ...                                      ~;oo.:
                                                                                                                                                                                                                        --                                            627.23
                                                 lMELDACARRILLO
                                                 Al,JCIA HINOJOSA
                                                                                                         OFF
                                                                                                         EXP
                                                                                                                                60.001
                                                                                                                                38:53;                                              -· ----                                                                           567.23
                                                                                                                                                                                                                                                                      528.70
                                                 EZDRIVE
                                                 NBP
                                                                                                         OFF                    39:00'.
                                                                                                                                19.35:
                                                                                                                                                                  _......                                                                                             489.70
                                                                    -------·-                            OFF                                                                       ---            . -·---··· ----                       .     ---     .. -
                                                                                                                                                                                                                                                                      470.35
                                                 CITI                                                'EXP                     150.00                                                                                                                             .. 320.35
                                                  CAPONE                                                 EXP                  200.00                                                                                                                                  120.35

    '.
                               l

                               :
                                                  CAPONE
                                                 HOWARD KAHN
                                                  BfxAR 'CCiiJNfY ... -
                                                                                                         EXP
                                                                                                         LEG
                                                                                                                              100.00
                                                                                                                             2100.00        1000.00 HEL
                                                                                                                                                                        - ... ..
                                                                                                                                                                                                                   --- __     ..........,.

                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                       20.35
                                                                                                                                                                                                                                                                    ··--
                                                                                                                                                                                                                                                                   .-1079.65
    ~--·                                                                                                 JAx                  116.00  ....•.1100:00 HEL
                                                                                                                                                               ·····        --~·                                        ·-                         . ..
                                                                                                                                                                                                                                                                     564.35,
                                                  CITI                                                   EXP                   50.00         100:00 UNK                                                                                      554.35
                                                ,C/lf>ONE                                                EXP                  100.00         168.&3 HEL                                                                                      623.18
     ______ .,                                  .C/iPONE                                                 EXP                   600;00        586.90
                                                                                                                                                    tff~~'-···----- ···- ········ ....                                                   •   610.Q8f
                          __   1-...... , ___        ....... ____ _, __
                                                ;.,,._,.._~




                                                                            ""   ...            ..                                                                                                                            .. ·---· -·--···---~
                                                'C/lf>ONE                                                EXP                   100.00                                                                                                        510.08
                                                  cm                                                     EXP                   100_00                                                                                                     ___ 410..9.8.
                                   1141           cm                                                     EXP                   150.00        400.00 HEL                                                                                        ·-                     660.0&
         DEC31
     --·-..     --~··~·····-
                                   1142                                                                                                                                                                                                      ---·----·--·        ,_ ··ua:oa
                                   1143                                                                                                                                                                                                                              660.08
                                   11414                                                                            !     1161£6?               10?f\1 ~"
                                   1145                                                                                                                                --                    l
                                                                                                                                                                                                               30.ClQ

      ---- ...
          ..   1146                                                                                                 SPENT                                                                    i!NCOME
               1147                                                                                                                                                                                                ----·-
    ------                                                         ...                    ·-·             .....   - TAX - . ,_ ..               3558.61'                                         HEL                                 5855.73
                                   f1.4R                                                                            FXP-                    ·-·5flj3~41                                          UNK                                 3405.62
                                   1145                                                                                 OFF                       269.30                                         CONTOUR     1000:00
                                   1150                                                              :                  AUTO                        55.30                                        Tu1AL      10261.35
                             1151                                                                    '                  LEGAL                    21.00-.00                                       INCOME-· - 10261.35
L...._...-.
.                        ·-----·u~
                               I   1153
                                                                                                                        RANK CHAR
                                                                                                                        TOTAL
                                                                                                                                                     30.0!'.}
                                                                                                                                                11646.71
                                                                                                                                                                                     ..   _
                                                                                                                                                                                                 "ffitALINU: 10261.35
l---·                    ·· 1159!
                                   1156
                                                                                       --···~-
                                                                                                                                                11616,62
                                                                                                                                                  ,Jo.09 1                         ERR Dli=FERENC
                                                                                                                                                                                                 SPENT
                                                                                                                                                                                                                              ·~i~~~~t~-~
                                   1160i                                                                                                                                               INITIAL CK i . '2045,44,                                                     --·-· ....
                                   1161                                                                                                                                                          (;ALCK                                      660.08•
                                   1162
                                         ·.-
                                                                                                                                                                                   E~            CKBAL.                                      660.08
                                   1~63                                                  .,..                                                                                                    CONTOUR ACCOUNT
...
t


r--:-
     1
     2
         --
         f---
                              --j cONJ~UR HPnLs
                                                                                                --- ~
                                                                                                        i
                                                                                                                             ...
                                                                                                                                                              -· --·· ...
                                                                                                                                                                                                                                    -···
                                                                                                                                                                                                                                                                                                  . ..
                                                                                                                                                                                                                                                                                                                                                         --··
                                                                                                                                                                                                                                                                                                                                                                                             .

                                                                                                                                                                                                                                                                                                                                                                                             ADJ TOTAL
                                                                                                                                                                                                                                                                                                                                                                                                       -·- · · -


     3                        I    2010F              i ~011F                                               ~12F                                   201JF                                         2012RB                      2013Rt...                            SAVINGS                                          TOTALS                          ADJ
                                                                                                                                                                                                                                          ·~-~                                                                                       -                                                                                  ··-
     4 INCOME
     6
                        ---
                              i                       i
                                                                                     -- .                                                                                   _,.,_
                                                                                                                                                                                                                   -····                                                                                                   -                                                                                ··•"

I
                                                                           -- ·-
                                                                                   8f,113.60
                                                                                                                                                                                         ~-       ···-   ---·--·                                                                                         ---
                                                                                                                                                                                                                                                                                                                                88,113.eo'                                                             88,113.60
     6 SALES
     7 UNKSOURSE
                                                                      -·            2,901.90
                                                                                                                                                               -·-···. ---        .:..
                                                                                                                                                                                                                                                                                              e7ifoo                             3,579.90             887.00                                            4,466.90
I
  --                                                                                                                               -~   ."                                                                                                                              -.                                                                                                                            (4'..428.44
     8 BK                                   562.25                                                                                                                                                                                21,ID4.70                                                                                     22,486.95.       {Ei3;8Ss.39
~ 441~ HE~                                  ..                                     1f,OOO.OO                             1~*.100.00                            140.00 298,030.84                                                 160,C41.20                                                                                   845;312.Q.( ~-J645,312:04
10 SA\ANGS                                                                                                                                                                                                                       (20;COO: o.:cY                                                                '               (20,)00.00 . ··-   20,0CO.OO
                                      ---·· ·-
    1 'I 7312HEL GOL.0                                                                                                   '(00;000.00                     zsoo.oo                                                                       ·-···-      ''"
                                                                                                                                                                                                                                                                                20,000.00                                     122,s~q._90       (122~5CO.OO
                                                                                                                                                                                                                                                                                                                                                                                                                        ·-·-
    12 JOA3ERT 972;.                                                                                                                                     4,000.00                                                                                                                                                          ... 4,:mo.o.a           (4,0CO~OQ                                           -
                                                                             -··                                                                                                                  -..-.....                                                                                                                                                                                      ...
    13 OtV       ...                                                                                                                                                        ...              "   ·-                                                                                                                                                                                          --
 14 NAT                                                   -· ·-                                                                                     ... ··-                                                                                                                                                                                                                   ...
 15 ALA~O                                                                                                                    ......                                                                                                                               . ..                                                                                     ...... ·.·   '"


 1S COfffOUR                                         '                                                                                                                                   '                                                                                  .51,223.3'1                                        s.1,2n:37                                                '
[17 TOTAL INCONE                         562.25:                -·    .
                                                                              10(015.50                                  272,100.00                      6,640~.09).398;030.84 . 161Ji4$:90                                                                                 71.901.3i                                       e11.1es.ae                   (814,8~0.4~~ -                                51.152.06
 1a
 19 O.UJGOING
                                                ·-                                                                                 ..
                                                                                                                                                                                     t
                                                                                                                                                                                                                                                                       "'       .:...,:                                                                           ..     -
"20'
                                                                                                            ..........                                                                                                                           -··-                                                                                    ·-   ..   -                                     ;
                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                 ......   ,..                                                                            .. -- -                                     "                                                                                                                                                                                       ...
    21TAX           -··.                                                 ..                                                                                   219:CXH                                      525.00                    16,784.78                                                                                 17.528,.JS                                                              1'.!>28.78
  22  JR         ..
                                     '
                                                         .. -
                                                                                                                                                        22;691.SS; 16,296.90_ .                                                     43~~1,5.63                                                                              .. ~2,303.0_1                                                              82,303.o1
                                                                                                                                                                                                                                                                                                                                                                                                        --~

--"f~.BK                                      --                                                                                                         1,300.~.                                                                    38,C58.19                                  24.537.20
                                                                                                                                                                                                                                                                                       .:                      :;
                                                                                                                                                                                                                                                                                                                               63~~5.39                    (63-,8E5.39
                                                                                                                                                                                                                                                                                                                                                             .. :8E7.00
                                                                                                                                                                                                 .H·,~~



  2.4 UNl   _I ~ ~                                AMOUNT             }~~UR ~~~~:C~~ ~~~ -~~ ----~n_k_~~l8~. ___:
~·                                                               '
                                                                 j

                                                                                                                   --;--------                 ~--·····   -··    -- ---·---·...---·------+-------·-- ·-·-
               2010
              01/01
              02/01
                                            --_·----=------+~---_--------~~---,!-....----···
                                    __ --:___                                                                                                 ... ···-·-··--
                                                                                                                                                          ...          =-                   '
                                                                                                                                                                                  -~~J --1793.70
                                                                                                                                                                                            !
                                                                                                                                                                                                  .    1703.70

                                                                                                                                                                                                       1703.70
         ... 03/0-1___.__9-12_1,___                   soo.-00 JOABERf                                                                                .. -----·-                                        1203.70
              03/01           : 0721
                             500.00. }OABERT'        ---+--...;--·--·---· ..... - - - - - - - - .. ----;--l---70-3-.7-0

     ;-64/01 : OFF            50.00 IME[DA--_...____                              ·,-----                          651.70 ·
     Ci4/of ·---+-E--N-1(-+---~1SO.OO MARK HiNcf     ___,_ 562.25 !Erl< --                      --+---            1065.95
        O!i/01 -- ENO,__       . 7. 70 NBP"·'           ;·--+----                             - - ---- ---l--+---106---8.-26--''

              06/01                                                                -t-----1---                             ·-----+---                           ---~--··               ·-- ·-· ----    1058.25
              07/01                                                                                                                                  ----·--+--
                                                                                                                                                                                                       1.058.25
              01101            OFF'..                  50.00         lMELDA                                                                                                                            1000.25
     oi/61                     UNI                                                                                                                                                                                                                                                                                                                     ...
     20i1                                     CONTOUR.FA CON                                                                          r

     Date                    Cheek            Payee ·-                                                                                ·0eposit                                    Who                     Bank Charge Interest                                                                                  Balance
               01/01                                                                                                                                                                                                                                                                                                         219:59
               02/01
                                          -                                                                                 -·    .
                                                                                                                                                                                                                                                                                                                             219.59
         ..
               05/01                                                                                                                                                                        ----                                                   5.00
                                                                                                                                                                                                                                                                                                          •. f-··
                                                                                                                                                                                                                                                                                                                             214.59
               06/01                      ·ACME BRICK                                                         15.00 CNST
                                                                                                                                                                                                                             .,.   ..                                                           --                          199.59
1                                                --- ..                                                                                                                                                                                                                           ·-···-
 !             07/01                                                                                                        CNST                       2237]5 NAT KL                                                                                                                                                       2437.34:
                              19~             1 ICADWATEnE                                             2;2a7.7S CNST                                                                                                                         10.00                                                                           180.6Q'
                              1957             NSP                                                            27.40'ENG                        ---                                                                                      -·
                                                                                                                                                                                                                                                                  .                                                 ·-·
                                                                                                                                                                                                                                                                                                                             162;19.
               08/01          19.58            IN GRAM                                                 4,558.00 CNST . . .                             5237.SI NAT KL                                                ·-··· --
                                                                                                                                                                                                                                             10.00'                                          ..
                                                                                                                                                                                                                                                                                                                             831.76
               08/03          1959             W/IL.L Sl)fJ..                                             679~58            CNST                                                                                                                                                                                             152.18
               08/03          1960             IC                                                             an.oo         OFF                                                                                                                                                                                             -·'9zrs-
                                                                                         ..                                                     ··--
               08/03                                                                                                        CNST                                                                                                                                                                          -     ~ -~
                                                                                                                                                                                                                                                                                                                              92.18
                   08103      1961        JNGRAM                               ..             :        s.BQ~~oo             C'NST                                                                                                                                                                                          -5805.82
                                              ·-
               "()Clo~                         NflP                                                       70.07 ONOT                                                                                                                         10.00                                                                          68~.60
                                                                                                                                                                                                                                        ---
              09                               HEADWATER                                               6,642~37             CNS1                 23,69.4.74 NAT KL                                             -·-                                                                   ···----
                                                                                                                                                                                                                                                                                                                           11159.68'
               10                              MASON SETT                                              3,000.00 CNST                                                                                               ...                                                             ·-·-·    -       ·-
                                                                                                                                                                                                                                                                                                                            8159.68
                   08/03i                      DEER CONST                                              3.500.00 .CN..~T                                                    -·~·                                           ·-··
                                                                                                                                                                                                                                                                                                                            4659;68
                   10/01                       KRIS GARCIA                                               185.00 CN$1;                                                                                     '                                                                                                                 4474.68
                   10101
                                                                           --                                   CNS1
                                                                                                                                                                                                                           -··               -·-·                                                         ...
                                                                                                                                                                                                                                                                                                                            4474.68
                                                                                                                                                                                                              •·
     ~--10/01                                                                                         15,oOO]lO CNST                                                                                                                                                                                                  -10525.32
                              1954 PIMCO                                                                                                                                                                                                ..                                                        -·- .... G-4]3.14
                   lO/t)J     1860..ARExCAVATIG 10,7!0.00 CNSi                                                                                   Z7,7Hl.-40 NAT KL
                   10/01      1970 ACT PIPE      5,827.29- CNS1                                                                                  10,000.00 NAT Kl                                                                                                                                                          10645.85
                                    PIMCO
                                             -·
                   10/01       1971                                                                 10,125.00 CNS'T                              15,000.00' 4,412.0()                                                                                                                                                      15520.85
                                                                                                                                                                                                                               -·-
                   10/01      1972 P1MCO                                                          -    324.00 CNSl                                                                                                                                          -·
                                                                                                                                                                                                                                                                                                                           15196.85
     I             10/01       1974 DYE                                                                200.00 CNSl ·                                                       ...                                                     -    ..                                                         ----
                                                                                                                                                                                                                                                                                                                           14996.85,
                   10/01       1976                DYE                              ..                    80[00 CNST                                                                                                                             20.00                       ·---·
                                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                                                    •·'-
                                                                                                                                                                                                                                                                                                                           14176.85'
                   10/01:                                                                                      ,CN_Sl                            _,_   ..                                            --
                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                         ···-
                                                                                                                                                                                                                                                                                                                           14176.85
                   1110·1      1984 PIMCP                                                             10,000.00 'CN3T                                                                                                                                                                                                       '4170.05
                   11/01       1977 HEADWATER                                                          4,623.00 CNST
                                                                                                                                                            --                                                     -                                                                       ------
                                                                                                                                                                                                                                                                                                                            -448.15
                   11/01       1978 TX CONT                                                                   52.00 CNST:                         1~.22~.:08 NAT SALE                                                                                                                           '--       .. -·
                                                                                                                                                                                                                                                                                                                           18726.93
                   11/01       197~  AMERICAN SI<                                                         609,oo                 CN~r· ...
                                                                                                                                                                                             -·                                                                   ...                                                      18117.93
                   11101       1982 At{                                                                1;300.00 CNST                                                              ~   ...                                                        30.00                                                                     16787.93
                   11/01       1983 ;AH           !                                                       2$.00 CNST                                         ...                                                          ·-                                                                          .   --               16761.93
                   11101             HSBC                                                              2,182.91 EXP                                                                                                                           10.00                                                                        14569.02
                   ·1110·1                                                                                                                                                                                                                   --·                                                                           1"4SG0.02 ·
                                                                                                                                                                                                                                                  ...        ..
     i             12101       1985 HEB,b,UTO                                                                 65.25 AlJTC                              2;$01.90 CASH                                                                                       -·-·
                                                                                                                                                                                                                                                                                                                           17405.Gii
                                                                                                                                          ·'                                                                                                                                                                    !
                   12/01       1986 BKPAYROLL                                                                 200.00 CNSl                                        ...                                                      -~   .. "                                                                       ..               17205.67
                   1?101:      1Qft7 AtJTOINS                                                 _--·· 519 50. AUTC                                                                                                                                                                                                          1MAA:17
                                                                                                                                                                       -                                                     --              ·-·-·
                   12/01       1.988 .PIMCO .                                                          6, 129.00 ;CNSl                                                                                                                                                                                                    "10557.17
                   12/01       1990                lNGRAif-                                            3.432.00 CNST
                                                                                                                                                                                                  ....                                                                  -                                                   7125.17
                   12/01                                                                                                                                                                                                                                                                                                    7125.17
         -··12101                                            -· ...    ~   '
                                                                                                      99,0"14.9!                          :    _JQ:0,6'1~.00                                4.412.~0?.
                                                                                                                                                                                                                     --                          80.00
                                                                                                                                                                                                                                                                                                   - ...
                   12101
                                          -                                                                                                                                                                                                                                       ---
                               -···                                                                   - --·                  --·                                                                                                                 -···       ...
                   12101                                                                                                                                                          ...
                   12101                      ·,
                                                                                                               _,,.
                                                                                                               _
                                                                                                                                                                                                                                                   ----·                                                                       . -   --·-
                                                                               -                                                              ORIG!NAL '    219.59                                                                                                           -··-----
         ,-12flf1                                                                                                                             NAT         S8113.60
                                                                                                                                                                                                                                                                         --·
                   12/01 .                                                                                                                    UNKNOWN      2901.90                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                i
                   12/01                                          -.- ..,....                                               ''                4412HELVETI 1SOOQ,OO                                                                                           ....
                   12/01                                                                                                                      INWME                               10tiZ~.OS                                                                         '
                                                        -
             ·--
                   12/01
                                                                                                          --·-··
                                                                                                                                          ·SPENT                                      99.109.92
                   12101                                                                                                                   BALANCE                                     7;125.17
         ~-hiri1                                            ·-·                                                                              -·--
                                                                                                                                                                                                                                                                        ..           ---
                   12/01      - ...                                                                                                           EXP                                           2182:91
         L_12/01                                                                                                                              !;ENG                                               27.40
                                                                                                                                                                       -
                   12/01                                                                              CONSTRU ~TION                           CNS!                                      96159.86                                                                             -·       -                                                 .
                   ll/Ul'                               ......                                    EXI"'                                       AUTO                                            564.75                                               ..                                             ...
                                                                                                                   - - --                                   ..
                   12/01                                                                          AUTO                                        OFF:                                                60,00
_.
                   t21()1
                                      -                           ,.

                                                   ·-                                         -
                                                                                                          OFF                                 BAN)< Ct:IAR                                        95.00'                                     ....                                                       --
                   12.101                                                                                     BK                              TOTALS                                    99109,92
         '         12101                                                                                      JR                                                                        99014.92
                                               ;                                                  I                                                                                                                                               ---
         I
         L.. 12/01                                                                                                                                                                                95.00                                                                                                                              ___ ___;
                                                                                                                                                                                                                       -·.                   -
·-
•.
 I ~- - ·~~=-=----            -                            ;:~;.t -~ coNrdJR-SA~;~G~~=r=- f--__==l                                             -·
-t=!~ .:~yee -------                 _·-':"-·_O_un_t__   _,_~_···~--~------· .WIRE INCOM       'Deposit        W\15'~ l~Ballince---1
      2012                                                                                                      OriQ;n         ori9irior                        5~
     Oi/01 CHECK                               500.0cf --                                         20000.oO CK                        -                    195()·~:00_
     Uf/Ul- CMt:GI\                          . --.000.00                                                                                                  1COOS,O()
     07/0f CHECK    ------1400.oo                                                                                                                        -16605.00
     03/02 . CHECK___       1000.00                                                                                                ···--             - . 10005.00
     08/02 CH~CJ<                               100 00                  -                                                                               - - f5S05.00
    , 08102 1 CHECK                         ··• aoo.oo                                                                                                    14905~00
    .-08/02 CHECK                               782~82                                                             ... ---                •      ·    -14.fa2.18'
      08/02 CHECK                               400,00                                             :j:         .                                 . -----137l2.f8"
            . nt;CK                           · 800.00                                            ·    -- ·                                              1zuz. 10-
     oa102·- .CHECK                           3200~00·:                     ···---·--                                                                     9722.18
     08/02 CHECK                            . ·-- 812.18 ·      ---                                                                                      -891o]Jo
     osiq::i   PR     ______ _,__ _;_oo_·,oo
                                          ___.                              _____ . ___ __ _____                                                           u1g,oo
      09/01 , CHECK                             300.00                                                                                                     8110.00
    . 10/01 .CHECK..                            200:00                                     _    _______ .                                                  791.Q,QO
    '."To/Of CHECK ..                           182.83                                                                                                     7727.17
       1q10·1 CHECK                             40(1'00                                          .. ----·-.- - · . .....           --- -                   T~T.    IT
     ·107o1 CHECK                               900~00                                                -··----:--               -    6427.17
     -1o!Of CHECK______                         700.00                                                                          -5121.11.
     ·1ot0f CliECif---·. -···                   100:..00                        - - - + + - - - 4 · "-..· - - - · · ·               ftA'Ji 17~
      f0/01 CHECK . ·------ .                   188,.70'                                          ··-- -- --- - - · - + - - + - - - 5438.47
     ·10101 CHECK                             4000:00-·--                           ---+-+---,.---+-                               -s:4s                   1443.95
      111or· "CHECK --                                       ---· ;-----                        ----· . -                                                 ···1·443495
      12/01 CHECK                                                                                                                                          ·1·443]j'~
      2013 ;CHECK ----~r-----                                                                                                                               1443'.95
~   -, 01/0f- CHECK                                                                                                                       1.25             1445:2<>
     '02101          --                                                                                                            --~-~~--                 1.u~·?n
     ' 03/01
                                                                                                _.....,__      _,_____,~                      ~-+--- - - - -                                                                       ·-.,,.-20-.1=7           ----   25.00
      10101                                                +------     -~-·-    -----
     '11!01         --·----               ----,----!-        ----·          -----~.-+-,         - - - - ·.-
                                                                                                                                                         ~'.oo
                                                                                                                                                         -25:00
     t21o1=-+--                                                                                                                                                 7.6[
     t2/0f BK                .....        ~5(04
                                                                                                                                                                 0.00
                     .TOTALS ----     ~'952~69+----                                                                                   46.32              46-1353.971
                                      - - --·-:....-- -+--- -----·
                    --CHECKING        ·      48066.53 INCOME             ----- .......




                                                                                                                                                     "
                                                                        R.ililt ni PH RRon~-'-~·-,f":+.+-r11_Trn._·-•+---1---


   ~
        -·     ·
        -      2012       -      ..               . ·-       -·--+----+---                                                                                   -----+----+-

        - DATE NAME-                                          .         HRS RATE; TOTA SS                             WH      OTHE AMOIJN-T-~---1.-TY-P+C°K ~9/1 D~_~QS-IT BALANCE.
:-..          --oTTlS Vi'll.Dr!MC~r:: LCt\MA.                                                                                              az. 00 p        10 I                   .:Si.oo
               07/30 "CASH DL                      - ---                                                                                 -400.00 ,DL       104 ,__ -           -:400_00
         8 "01119 ETHAN MccAt:I--  40.75 - - 1.2                                                     489    2a 1           41  ~2ot       440.00 IF>      1001       sooo.oo    4560.oo
       "'7 07119 DON SHOEMAKER - .    24 11.25                                                       "z76""15 r+-2r                       228.oo p       -1002        50Cf00 - 4832.00
         7 07/19 WELDEN SHOEMAKER     16 · 14                                                        224    13             11 .                           200.00 P                 1003              1500.00             6132.00
   ! -,.      --07/19 FREOSEEHA.lfs8r···-                                       32          9        288 16                1i.       36                   219.00 p                 1004-1400.00                          7313:00
   L----- r·o7719 AG                                                                                                                -3~                       36.oo f>        ·    1oos                                  7277-:-oo,
       7 07/19 h~ l=NTF=RPRISi=-                                  .                                                                                      7000 00       S   --,-10{jff--·· ----                         ---:i:\777on
   >--7 07/19 VALDEMERE LERMA·--·                                               ~f.        16        544    31;         --32                              481.tlO p""              1007'         . ..                     4796.oo
     7 07/20 DiXIEOIL                                                                                                                                    2898c00 D                 fooa                                   1898.00
   1--7
         ·T
         a"" 01126
                        VOID
                        CASH
                        ETHAN MCCAU                                             40· - 12j 480               27
                                                                                                                  · --~·--
                                                                                                                           41        20
                                                                                                                                                     ·   ---zfi
                                                                                                                                                          39
                                                                                                                                                              ··-~. V

                                                                                                                                                                  0 p
                                                                                                                                                                       1oc·
                                                                                                                                                                                   1009:------
                                                                                                                                                                                   1010
                                                                                                                                                                                   1011
                                                                                                                                                                                                · -..
                                                                                                                                                                                                                          1898.00
                                                                                                                                                                                                                           •oso.oo
                                                                                                                                                                                                                          1315600
         7     07/26,LlONSH~AKER                                                40       1t25··      450    25             45'               ---'-        3.95.   ~p               1012                                  ·'edoo
         7 07126 WELD_E,N SHQEMAKE,R                                            ··20       14: 280. -16                                                   2$4;00 P                 1013                                    647.oO
               vr1z.c l"RED SEEHAOSEN -·-                                          ~       . 8 _¥"u' '!ts '                HI        .:io·   251,00 p ·---im"4·                                                          --"396M
   1-,=1 01ri6          AG                -              ·             ,                                                            ~36 --    36.oo P .· · 1015 ~--                                                        35o:«:Jo
   ,_ .7 01126          VA[BEMEREJERMl\~75.                                                16        14s ·12si                    - --~--·a-20,00 ·p -- 1016 -                                                        --· ~26o.oo
      7 e-c07t26        VALDEME~E l,,1;_B.MA                                       -~  W . 100                                             - TOO:OO P~ . 1017~---,                                                        -360.00
      8 08J24       DON SHOEMAKER                                                 32 H.251 360              45                               315~00 P      1018                                                           "675.00
   1-----=--8 08!24 WELDEN SHOEMAKER.                                             20    14 .. 280           16                               264.oO P      1019                                                       --_939~00
         a·   0~4 FRED-SEEHAUSEN.                                               . 40     8! -·3.20          41                       36      243.00 P      1020_____                                                    -1182.00
       -(f   i:i°'2"1 AO - .                                                  .-                                                    -36                       00.00    r           ·1021                                -1218.00
        -8 ·-08/24 VALDEMERE LERMA                                                 32·     16! "5:t2        58                                               454.00 ;P             1022 ·                               -1672.00
       ··a     00!24VALDEMERELERMA                                                  4      20· "so                                                            80.00·P              1023T                                -1752.00
         a            · :\iOib            ·          · ·                                                                                                               v           HJ24 ------~~~ •                     -175200
         8              VUllJ                                                                                                                                          V           102:5                                -17::>2.oO
   ! B o8i03 r;JEXAR COUNTY SWPPE MIT                                                                                      - - ----r----                     000:00 CF'- -1026 ----    -- ---=2252:00
--!81--08103 FRED'SEEHAUSEN        40·-- 6                                                           320 ·33                         36                   251.00 p       · 1027>----·-       -250'.foo-:
    8Tli8io3 vvELDEt.fSHOEMAKER    ,20, 14                                                           280    27'                                           253.00. P-    - 1026               -2756.00
     8 08/Q3 DONSHOEMAKER          32:11.25                                                          aao·   62.:                                          328.()() p          i    1029                                 -308400
   •-8 08/03 VALDEMERE LERMA-·...    5   20                                                          160                                                     100.00 P              1030          _!l!...    -- .. --.§184.00
     8 -08/03 V"[DEMEREL~RMA       40    16                                                          6.40   6()                     .-                    •~~L---~~1                         --___                     ~3'.i4.00
   1~8         OSlA RS                                                                                              100.00    e            10;:)0                              -0604.00
       .8      OBI06 lMEibACAMMILLO                                        ..                        . ..                                                ---60.00 M                1037 ~--- --                         -6924.00
   ' .8 I 08/06 VOID -·--~---.--                                                                                                                                       v           1038 ~--                             -6~24:00
    ,-··a~ 681'09 ooNsHoEMAKER-                                                    40 n.25           450                   s9                        -       381:00 F>             1039                                 -7s05;oo•
    . 8 08!U9 WELDEN SHOEMAKER                                                     20•  14           280                   16                                248.00 P · -'f040                                          ·.7553,0Q.
         8 --08/09      FRED SEEHAUSEN                                             4()'  8           32{} ' 18'            23        36                      243.00 p - 10.iff -- 1000.00                               "::ij79s.oo;
         a     08/09 AG               ·       .                                                                                     .:35                      3'6.oo   P             1042>--·-100.00 ~872 oo
       .. 8    0810!'.l VAJJ:lPMt:iRt::TF"Ri'itl\- . - 40                                -1R·        Adn    ~          - 4A                                  ~i;i\--00 P~-        -·-1043>-- SOOJlO   -6!1~!100
   1---c-8 -08/o9 VAL.DEMERE ~RMA                                               -~5        ZO         100 ~ ----.                              __            100.00._L --~ 1   ~!_1_782                 812: 16
            a 08/to,&Off"IVE-                                                                   ,                      .        .            ..              202.49    s        -ss37.49
                                                                                                                                                                                   1045                 1s2;s2.
        ·a 08116TNATIONAl 8L1IEPR1Nr ·                                                          i-   ------,-         ' - - - .· - · :       --~.33 ENG -1046' - -- - 400.00~-- -5276.ai
   t----=-0    06110 TXPMR CttAlNO'AW                                 -· --                -· ' - - - · -                            .                       59-4.10 c              10-47 .          '""ooo.oo         . --'-4071.00
   . 8. - 08/10 CASHDA'lLABib.R:ER                                                                                                . : .   T-                 500:00 DL              1048
                                                                                                                                                                                 3200.0(f -2171.00
   ~-8 '. 08110 TXOPMR PAFffs·-.- - -                                                                             ·                                      _ 121.59 E - --1049 25000.00 -227_07.41 I
     8 08110 CHASE BANK MIUXER Tl ETH                                                                                                                     2812.00 E     1050 ··--;:--     19895.41
       ~~8     08/17 CASH                                                                                                           . ____:>Ula!U DL __ :_:105"! ___ ,.__                                             -:::_~~~~
         8     08117 DONSHOEMAKE!R                                                 40. 11:25          450                  SQ             38'1~ P         1052                                                          19014.41
         8 OST17        WEL[}EN:SHOEMAKER c ·20 - 14                                                 200-                  16 - -            ----~ooP-                            ··1053 -- . ··--                    "1875Q.4~
         R Mi11         FRmsF=t:HAusE:N .•., 40,_ -~
            8 ··Dll/1f.~•                 --·
                                                                                                     ··m--:::ra            2a     36
                                                                                                                                    -36
                                                                                                                                                             242:92 P
                                                                                                                                                              36.00 P
                                                                                                                                                                                   ~-
                                                                                                                                                                                   1055-
                                                                                                                                                                                                      _____
                                                                                                                                                                                                                  I
                                                                                                                                                                                                                        18507A~
                                                                                                                                                                                                                        18471.49
-~-~, 081·1r~EMERel.ER¥A                40      tff_~~~-    46, ~-=-- ~~.P           "Hl56~-~----'-- 179_13.65
     8 08117 VALOEMERELERMA               5     20 100.             :.    100.00.P   1057_ --~17~~3.65
   i s;-6im1 OQNSHOtMAKER-              .4(!'°1125 A.sot-   fig    i      '.IB1 OO'P 10!18           17432.65
   r a1· 08J31 WELDENSHOEMAKER          201 14 280        I
   []! . 08!3.:! fREO.SEEHAUSE_t~L ___(_-~~-~ -~~ __ . __ -~
                                                            16   '     -~·~fi-~~--
                                                                        _ 2__¥.00 P  1~_9 ~- _
                                                                                                     171~~~
                                                                                                   _ 1692~.65
                                                                                                                                                                                                      __-_--
  r--=-r-==~c=--

     B      Otl/91     l A~
                                     --· ··----·   -·· .. .,._ --   -~-~~---

                                                                                                t                            -·--r-~1                ·       as:oo 1?          1061                        16aes::-ei;-
     8 081'31 VALDEMERE LERMA                                           ·- ·40            16! 640                                58!                       562.00 ;P           1062                        -16300.65
  ~8-1-.,.06/_3~11+,-'V=ALD=··~e_M_ER_E_·:_LE_R_MA_·__-t--_ _5 -.~or, ~1.00                      100.00 p                                                                      1063                        16200.65
       8   08l31 'VOID                                     :                                              p                                                                    1064                .,i--16200:65
-- - --o- -~IT~f=AL'o - . - . - .-- ---··--+-1=0-1---1""'4~,-22=-:-,.4-t--oz"""4-++--·---..-·---:ioo.o_o_ P ·                                                                   1005 ·· · -- ·         !   10000.00
       8 08/31.JERRYRICHIE ---- .. --..         16 ... _1~! 208 21 l                           ~T87.o6 ·p -
                                                                                                 105.67 p
                                                                                                                                                                               · 1ti66
                                                                                                                                                                                 1067
                                                                                                                                                                                         ·-·---=i:. -15713.98
                                                                                                                                                                                                     1§~19-~~
       8 08/31 •ARMONDO LERMA                    8      14 '. 112     6 ·               .
      8 08/31. FRED SEEHAUSEN BOBRIPJ,.E                                         i      f       .aon.~1eR                                                                       1oss ·----.;-~14913~8
                                                                                                                                                                _I;_ Iv                                    14!1T3.98
                                                                                                                        -.:--r-r--..--=--=w=
                                                                                                                                      ,      •   1 .

  1--+---t----------t---+---+---·-                                                                   -~~~-                                  =-=~~~~----=--+--1491j:98_
                                                                                                                '      !              JV
                                                                                         ·----1 --·· ·--- - ·-·-;--·~t··--·-·------·--rv--- -------!"--· ~--·-·-·-·-·
                                                                                                                                                                      I 1.4913.98
                                                                                                                                                                        1A013.08
           09/05! SAWS
    ··,---r--· ·-~----.....__,.···:----- ... - ... ...........
                                                            --~--        ----_1!!.;.:__+-      264:001P            1071                       11020.98
   -9 09/051 JEREMY RICHIE                                                    24                     13 j 312                              39 l . •         273.0() j P         1072                       10747:98
                          I
     9 09105 FRED SEEHAU$EN                                                         40                 8 1 320 40                             ; 35 j        244:0() 'P          1073                       10503.98
  1--o-9+--=09/05-=-=c.,,-1~-=o-=-o-N""'s.,..H""'o=e,,..,MAK...,..·
                                                                ""e=R=-.--+-____,.40.,...,·'""1..,...1_2,,...,5--',-.-450·..,.,,.+,.,.-    69               361.00 P            1014                       10122.ss
      9     09/05 VALDEMERE LERMA                                               3         20          60 i                                               --'i5:oo 15·- ---1075 -------->---:i0047.98
   ,__!:!-+--'OW_._1?_-~J_FR_F_U~Y_R_IC_H_IF~·----+--?_?_s......
   f---,,-9+--_....,_F_,R~E=D~S=EE=-HA_·_U_SEN
    ,_~    --·····-· ~~&~-~1-rccrn~c-.-·-·-- ·
                                                           · ___ 13 .2Q2 5;
                                            _ _-t---1-----· 1 -~=-~-·
                                                                                                ' .
                                                                                                                    . .·
                                                                                                                            _    38 .                       254, 50 P
                                                                                                                                 _l_·_·:~c----~-·~54.00 P . __!~,_ .._____
                                                                                                                                       1         1
                                                                                                                                                           ::~~ ~
                                                                                                                                                                                1078


                                                                                                                                                                                ~g;g
                                                                                                                                                                                                            Q71l3 48
                                                                                                                                                                                                            ·9539_·45-
                                                                                                                                                                                                  - -----~~~:~il
      f)               ;l\(J                                                                    I                                           ·00'             :'J0.00 p          1060                    -tioo.-23
      :     09/05i~~ci:~i~~~~MA       :                                                   ~~J ~~-                 S         _d ____    !   ---~-i--~-- 1~· &--- -~~:}--!~ --- --~~J!
      9 09/05 :weLDEN:sf!OEMAKER- ·- 20                                                    14       280.                         16 .            l          2S4JJO , , - -:ros3"'-···· ----                  1326.23
   ,_! _Ul:llOO          ~·~·       .     . ·- Ltf{MA                         "IU          lt> . Q'IV.. • . 04          i                                   ;;J;JO.IJIJ   t'                 ,jUU.UU         llJllJ. .!:;>
      9     09/05 DON SHOEMAKER                                               32 11.25 36tf .. - .                                                          2sfOO:P --                      ---------779~23
      9     09!05 ·VVELDEN SHOEMAKER                                          20    14 280                                                                  264~00 p                                          515.23
      9     01/01- DON SHOEMAKER                                              40 11.25.. 450                                                                381.00 p            1087                          134.23
      9     09/23 FRED SEEHAUSEN                                              40            81 326              40                                          280.00 p            1089                            85.ZS
    io      09123.!AG                                                                                                                                        36.00 p            1088         200.00           249.23
    10      09/JO :DON SHOEMAKER                                               40 11.25        45():;                                                       381.00 p            1091         182.83            51.06
   ·;,-o--owao'!VVELDCM Sl40r;;,MAKGA                                         00           14; rul()'.                                                      28-1.00 p           1000         '100:00           187.06
     10 ~/~j.~~~Q§_~E~AUS~f~t_ __+-'-_40--+---~--~9. ___4Q+ _ _..____ 244.00 P                                                       1093            900.00           643.06
     10 10/07 1AG                                                           ,       i                                  36.00 P       1092            700.00         1507.06
   ~·· ._. "-·--7tlep---~---r----ir--~---r---rr;---__,...---;;;2;;;;;7.-;;;;7:;;;-'6t;:E::;-:N~.~4""w~1._,·-++-~~-_,__-~;;sts~,~.w.,,,,.·+"'~-+--.;,.1u·~~,-,...+1       1titfoffj" ____fltm.&B:
     10"·10107 WELDEN $HOC.MAKER                                 20      14 2$>1            1                        264.00 P       --1095.          186.10:· fl23:00
     10 10/07 FRED SEEHA(iSEN- -                                 40 " - 'lr·-320:·-40 :             : .. 36" - 244.ocf p--- -1698. 4000.00 --4879.oo
   .10 10/07 ·AG                                                                            ' ------y· ·:35_           36.00 P       1096         25000.00        29843.06
                      !TEXAS MUTUAL                                                                                   904.00 I       1100                         28939.06
     10 10/14 DON SHOEMAl4Ml=--~·I0 P         10s:ls:l ·---- •- - - c·~-1,.7700
     10· 10/14 AG_____                                                               '      I         ' . -36 -        36~0 p        1101                         28091.00
     10 10t21                                                  .-, ..- ·--- ----~----, · T                                    v                   - -- -- --·2aoero0

   J,g. Ci~~ "                                                                                                                             • • +--                        ~                ·------- - ~~g;~:;~
      10 UJ.'21 FRED SEEHAUSEN                    40          8 320 1 40                           38             244.00 P        1102 -- -- .. -· - - .. -27847:00
   i 1( 'f1/76 VALDEMj;;Rt;LERMA-----,---·5 --30 "-l5o .                                                                   V                10000.00        37841.0o
     ·1.t 1·112.1 :ooFf·sFioEMAKER            ;2S~e1 r142s, soo                               · .,, ___ . -·----           v 1           -~ro-:430s.oo -42.1s2.00I
    --~--. - -- BOBBY CHINESE                    -~ ---- - .·· .                                                 7808.00 BR                 20000.00        54344.00
   . 11 : 11127 VALO~Ml;RE LERMA                                                                   ·-·- -·--- -            V                   859.31      55003.31
    ~ 11/27 :SLVIA ROMOJLRIP                     ---- ----.....,, --,--+--+-+----+--- - -- 10000.00 JLR . 162                                               45003.31
    ~-119.l. ..f.$)St\PERMIT           .. -.. ~.                                __ . -.. . . ;·--··. ....          25.nn CF_v_ 1024                       . 44S7ttJ_1_
      1·1 ·11/27 IRS' .               ~~~~.                                                                      2043. .93 ·p , 1126                        42934.38
_, 'f'!T"'Fti27-i:z··-                                                                                             39.00 s         1127 -·- ·---- --42895.38
      11 11127 IMELDA-------+--------··-------+---o------+--+                                                      60.00 M . ;· - 1128                      42835.38~
      11 11127 NBP.           - - - - - + - - i---- .... - --+---....+----+--                                      66,~5 !:NC ··-1129         __ __ _ "1277013
      11 11127                                                   I                            ---+-----+\/                         1130:                    42770.13
      11 11127 ·                                          ---t-- .. " ' - - 1 - t - - - - t - - -                4000.00 IP      . ffa1-, -----+--~3877{>-:-1_~
   -·                  ~---·· ..                    _,_ ---~----'--- -~~,i.·--~-~~·

                                                                                                                                                                                            ...                 .
                   HfZT IMELDA                                  ..                                                                                                                 :                                                    ..                            oo.oo      M             11·20                                                            4"SOS&.:>6
    11127 NBP                                                                                                                    !                                                                                                                                    f}S.25 ENC:             1129                                                              43034.13
'
    '

 \' 11127
                                                                                            -
                                                                                            -                                                                                                                                                          1                         v             1130                                                             43034.13
                                                                                                                                                                                                                                                                    An00.00      p             1131·                                           -                30034.13
-~ 11/27'
                                                                                                                                                                                                                                                       i
  ~127 VALDEMERE LERMA                                                                                                                                                                                                                                               150.00.P                  1132                                                             38884.13
.. 11'27 DON SHOEMAKER                                                                                                           ·- -·
                                                                                                                                                                                                                                                                     300.00      p     ..     1133                   i.--
                                                                                                                                                                                                                                                                                                                                                                38584.13
I• 11/27 VALOEMERE LERMA                                                                                                                                                                                                                                             300.0D p                 1134
                                                                                                                                                                                                                                                                                               --"·-
                                                                                                                                                                                                                                                                                                                                                                38284.13
I•                  f11Z7                                                                                                                                                                                                                                                        v                      1·5()()00.00      10029-4.13
                                                                                                                            ..                                                 ·--                        --                                               ...
                                                                                                                                                                                                                                                                    5468.00      BR          OW
                                                                                                                                                                                                                                                                                                 -- ·-·
                                                                                                                                                                                                                                                                                                         40000.00 222816:13
!•   11127                    WIRE TRACKS
                                                                                                                                                                                                                                                  -·· -nao.oo    eR
     11127                    RRIPLET CHINESE RETl RN                                                                            i                                                                                                                                                                   1                    230596.13 ;
'"
~1 t/27                       VALDEll!1Ef
                                                                                                                                                                                                                                                                       41.20.W
                                                                                                                                                                                                                                                                                                  -·· L _ - - · -
                                                                                                                                                                                                                                                                                                108.
                                                                                                                                                                                                                                                                                              1072'
                                                                                                                                                                                                                                                                                                                          230546.13
                                                                                                                                                                                                                                                                                                                          230504,93·
  "' 11127                        SAWS .                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                      110.54 ENC               1073                                                         230394.39
"I• 11127                         f\IBP
                                                                                                                                                                                                                                                                      175.0(l s                1074                                                         230219.39
     11127                        EZORIVE
                    11127         c·f>s·                                                                                                                                            I                                                                            00403.~         c:LI::'.•     101"G                         _.,_                           183010;00
    11              11127 TEXAS LANDMARK SUR 'EV                                                                                                                                                                                                                    3000.00 s                  1103                                                         160816.09
                                                                                                                                                                   ~.   -·                                                                        --                 400.00 p                  fi3s.                               -·                       160416.09,
I',                 11/27 ,VAi.DEMERE LERMA                                                                                                                                        ....                                                                                                           ··-·-                                                                 ---·-
I•·                                                                                                                                                                                                                                                                  -723.00 'P..
h
                                                                                                                                                                                                                                              ..                                                  ..   -       ---·                                                            ·-

    '' ......                               .

                                           ..
                                                .                         -···
                                                                                                                                                                                    !                                             I
                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                     ·-
                                                                                                                                                                                                                                                                                                                                    -·
 !•                                                                                     .
·,.'----                                                                                                                                                                                     -···
                                                    ..                                  -                                                                                               -·                                   -
                                                                                                                                                                                                                                                               137,475.69     ****'***•" 298030.84 348Z884.97--
        '                         ..                                                                                                                                                                      '                                                        139.06 TYP CKNO DEPOSIT ~Al,ANCE
        '                                                                                               !                                                                                                                                                      137614.75
                                                                                                                                                                                                                                                                ..
    ~-                                                                                                                                                                   --                                        ·-·
                                                                                                                                                                                                                                                                      139.lJ6: BAN KCHAH ~t!:i
                                                                                                        '                                                                                                                                                                                                                                                 ··--
                                                                                                                                                                                                                                                                    25759.!,le PAY ROLL
    "
    H
                                                                                                -·-··
                                                                                                                                                     '                                                                                                               5416.49 SUR ~EV
                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                          -- ··--·---
    I•
                                                                                                                                                                                                                                                               ..    A1A300 DIF~ Fl
                1----                                                                                                                                                                                                   ..                                                                                                ...
                                                                                                                                                                                                                                                                                                                              !
                                                                 RANr lfltPW                       1:i~Ml(~·r.ONT(.\UR
                                                                                                                                                                                                                                                                                                                                                             ··--
                                                                                                                                                                                                                                                                                                                              !
    '                                            ..                                         ·.
                                                                                                                                   --                                                                                                            --·            -·-                                                                                        ·----·-
       : 2013
    MON DATE NAME                                                HRS                  RATE TOTAL SS ..                                                                       WH                    OTH1:1- AMOl.INT                             lYP CKNO                                DEPOSIT ;SAL.AtlCE
                                             .   ·-                                                                                                                                                OTHE~ AMQUNT                                 TVP Cf5.NO                              oFPOf;IT                                  RAIANr.F
    MON.DATE NAME                                                FfRS RATE TO{AL SS                                                                                          WH
               i                                                                                                            ...         .,   ...                                                                                                                                                                                            ..       160416]9
           1 J 01£14 HOLTCAT7                                                                                                                                                                                                  972-40 E                                        1-077                                                                 159443.69
           1i {11107 ALLSTATE;                                                                          -        ...
                                                                                                                                                                                                                               730.00 INS                                      1-078                                                                 1511713.69
                                                            -                                               _,
                                                                                                                                                                                                                           ....831.00                                          1{179                                                                 157882.69
                                                                                                                                                                                                                               250:00 g~
           1 01/01 COSAPLAT
           1       Ul/Ul    ~U:iAPLAf
                                                                                                                                                                                                                                                                               1()80                                                                 157632.69
                                             -··                                                                                  --
I
           1 01/01,DYE ENT                                                                                                                                                                                                     2500.00          sui:                           ERR                                                                   155132.SQ
I

           1 01/01 TExAs LAND"!~KSUR\'EY
                                                                                                   •
                                                                                                                                                                                                                   !
                                                                                                                                                                                                                           -· 1.150.00 SUR                                     ERR                                                                   153982.69
           1 01/01 IRS                                                                                                                                                       ..                                                1744.12 IRS                                     1136                         6.69                                     152245.26
                                                                       ···-
~-i
                   01/Uf    ,f(~                                                                                                                                                                                                -·                                                                                                      -·                                                  ·-                      1-i'i.oo p                      21-'12                                                  169102.7..t
 4 '04mt
        4 CM/01
                        Utr.HAFI
                     ARMONDO LERMA
                                    ~·~
                                                   1lt oo 1? nn to2 oo
                                                    4.00 ts.oo ~:oo
                                                                               1Q.l)O
                                                                                                                                         -:                                          60.00 EXP                      2144'                                                   103042.74
                                                   24;00 14,00 336.00               23
                                                                                             ""
                                                                                                                                                                                   313.00 p                         2f4s                                                    102729;74:
        4 04101
        4 04/01
                     ARMONDO LERMA
                     ARMONDO LERMA                         '
                                                                                                                  {                     ---        ---                             -
                                                                                                                                                                                     42.00 EXP'.                    2146                                                    102687.74
        4 04101      FRED .ru=EHAUSEN  40.oo· 14JJP 560.oo                          78                                                                      ~(too.                  446.00 p                        2147                                                     tll??4174
                                                                                                                                                                                      55.90 E .. -~45                                                                        102185-:ai
        4 CM/01      ASCO
              04/(}1 AUSTIN DISTRlijUT
                                                                                                                                                       ·-                            1()7.55.E
                                                                                                                                                                                                  -
                                                                                                                                                                                                     2149                                      -·                            102078.29
        4,    04/01 HOLT                                                                                                                                                             335.26 E        2150                                                '                 __11)1743;0~
              04A>t ROSIE JIMENEZ
                                                      --                                                                        ---·                                    -·           1!)2.00 p      ·2151                                                                   1015~1.03
        4     04/01•ACT                                                                                                                                                            3479.54 PLB       2152                                 ..                                 98071.49
                                                                                                                                                                       '             134.30 ENG      2153.                                                                   97937.19
        4     04101 LONE STARREPROGRAi ICS                                                                                     ...                                                                                                       -
              CM/01 VALOEMERE LERMA EXf 5.00 20.00 100.00                                                                                                                            100.00 p        2154                                                                    97837.19·
        4     0410.1 OOOEOJL                                                                                                                                                         375.54 ti       :n55                                                                    97461.65
        4     0410l VAlDCMt:Kt: LI:t1 VALDEMERE LERMA                  32.00 1·1,00 544.00 --· 55                                                                                                        489,QQ,P        2157                                                                    96892.65
                                                                           50.
                                                                                                                                    -                                       ·~~.   -
                                                                                                                                                                                     466:00:P        2158                                                                    96426:65
          4 -04A>1 ARMONOD LERMA                   32:0Q 15.00 516.0Q:                                                                                                                                                                                       ..
        ·4·, 04/01 ARMONOOLERMA exp                  -4.0() il4.00 56,(p                                                                                                              56.00 p                        2159                                                    96370,65
        ..     O1 FRED SEEHAUSEN
        4                             40.00 14.00' ;560.00                          ao                                                             ,· 36J)ff                        434.oo P                 -·
                                                                                                                                                                                                                     2171'
                                                                                                                                                                                                                                 -                                     --- &3624.41'
                                                                                                                                                                                    433.00 p                         2172                                                    93191.41:
     4 04/01 ARMONOQ LEA.MA
                                   -- ~.00 15.00 486.00        53
                                                                                                                           --                          ~-

                                                                                                                                                                                    221.00 p                         .2'173               -                                  92970.41
     4 04/01 SCCllV LODez             16.oo 15.00 240.00       19                                       ..
r----4 04/61 MICHAEL SISK             32.00 1:too 41fU'IO 4200.                                                                                                                     374M P                           ?17A                                                        A?~i:IR41
                                                                                                                                                                                                                                                                                    ·-~

     4 CM/01 VL                       40.00 11;0Q 680.-00.1105:00                                                                                                                   575.00 p                         2175                                                    92021.41
                                                                                                                  ....                                            -                                                             - - - --gf's65:4f
'----4 ~64/o1 A,RMONDO LERM,6; ~xo 4.00 14.00 56.00                                                                                                                                  5S:Oo'EXP                       2176
     4: 04/01 Josuha Shoeve m-6       16.00 :15:00 240.00      18                                                                                                                   222,00 p                         2177                                                    91743.41
     4' 04A>1 CORTEZ LIQUID                                                                                                                                                          95.00 FM                        2179            - ..      _ _ _Jl1648:41
     4 04/01 lnaram                  135])0 71.00                                                                                                                                  2485.00 COl'I                     2180                                                   . 89163.41



                                                           --·
     4 04/01 A!3                                                                                                                                           ~36.00'                   36.00 p                         2181•                        89127.41
     4 04/01 gnrtire                   1.00                                                                                                                                         150~00 E                         2182
                                                                                                                                                                                                                                          --- -·88977.41;
                                       1,00                                                                           '                                                             550.00 E i
                                                                                                                                                                                                 '                   2183
                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                       118427.4.1
     4 04/01 ~ dehrntt!!!.
         1.1411.11 l;;t':S I t:MI'                                                                                                                                                  15~);{)()      EL         LlB4
                                                                                                                                                                                                                               ~----


                                                                                                                                                                                                                                                                  - --88277.41
                                                      -·                                              ·-                                               ...                                                   -·
                                                                                                                                                                                                                                                                            . 88220.41'
         04/01 .IRS                                                                                                                                                                  57.00.IRS                       2185
     4 04A>1 DOOEOtL
                                              ...                      -                                                            -
                                                                                                                                      -                                            1230.89 b                         2186                                                        86989.52

        ..4
  . 4 .04/01 VALDEMERE LERMA EX! 4.00'26.00                       oo.oo
                                                   ,02.00. 10.oa :nz.oQ.
                                                                                                             ..                         -                                            80.00 EXP ..                    2187 -
                                                                                                                                                                                                                                 -~--
                                                                                                                                                                                                                                                               86909.52
                                                                                                                                                                                                                                                             ----   ..-
               O'-llQ'I MMONDO LERIW\
               04/01 'ARMONDO LERMA exp             4.00 14.00 ! 56,QO
                                                                                     :>!'
                                                                                                                                      -                                             ..~.00 I"
                                                                                                                                                                                      56.00 EXP
                                                                                                                                                                                                                     ZIM ...
                                                                                                                                                                                                                    .2189i
                                                                                                                                                                                                                                                                                 C04::i.l.::tZ
                                                                                                                                                                                                                                                                             86395.52
                                                                                                ·····
        4 3S0,52
        4      04/01 MICHAEL SISKm1                16.00 14.00 224.00                18               .....                                                                         206.00_P                         2193                 ···-
                                                                                                                                                                                                                                                                 85144.52
        4      04/01 Scottvlopez                   24.00 15.00 360,00               .33                                                                      -.                     327.00°.P                        2°1'94                                  - · 84817.52
        4 04/01         Josul:la ShOeve m-6        32.00 15.1)() 480.00              18                 ...                                                                         462.00 p                         2195                                        84372.32
        4·6'J01         m&MeouiD                                                                                                                                                    Rtn fVl I=          --·!>~1 AG.
                                                                                                                                        ..
                                                                                                                                                           ·36.()()                   36.oo·P                        2143.   ---·                                                80356.46
                                     ...                                                                                                                                                                      ..
                                                                                                                                                                                      .J0.00 p -                     2162 ~-
                                                                                                                                                                                                        ~


        ·:> UOIU1 AG                                                                             --                                           ..           -36.uu                                                                ·-                                              80320.46
        5 05/01 TX LANDMARK SU~
                                                                                            .
                                                                                                                                                                                   4750.00 SUR                    ·-2196             -                       r--·                755-70:46
                                         i                                                                                              ...                                                                                                                         ..           75334:'46
        5 05/01 ARMON'oo LERMA     16.00 16:00 256.00                                20                                                                                             236.00 p                        .2198
        5 05J0f:ARMONOO LERMA exp i .2.00 14.00 28.00                                                                                                                                28:00 p                         21.99                                   -                   75306.46
        s      ()O/Q1 V"LOl::MCRC .LERMI">         -10.c>o 17'.'00 ;ooo:oo          .•.Q;J                                                                                          ::iro.oa       F'                ~~00                                              .         'f4T.3·i:40:
        5 05101 FREO SEEHAUSEN m2                  40.00 14.00 '560.00               90                      .. ..                                          36.oo                   434.00 p -                       2201                                                        74297.46
    "---5 -05/01 AG                                                                                                                                    ;.-36.00                      36.00 p ;                       2202·                                                       74261.45
         5 0511)1 ~Lopez                           24.00. 15.00 .360.00        ..    33                                                                                              32-7.00 p                       2203                                                        73934.46
               ll&IO~   f;AIC~L !:H~I£     .., 1   '1.oi.00 " ..-00 -4.74U>O                                                                                                         ..t2i .. OO                      220-t                                                      '7361.3-~
                                                                                                                                                                                      eo.oo p"'
         ~                                                                           !iii
                                                                                      ··y
    5     05101 VAl.OEMEfU; Ll;RMA EXI 3;00 20.0Q §itoo.                                                                                                                                                              2206                                                   ·73453;46
      5 05A)1 Scoflv Looei .      . ... 1$.00 .15.00 24.o.001     16:                                                                                                               222.00 p                         2207                                                        73231.46
                                                                                                             --                ..                                                                                                                                 ..   -

                        ~~t-
      5 05/01                                                                                                                       ,,...     ..                                      1S3.0P    E       2208                                                                     73078'46
                                                             -'--'20
    J~O!\A>1
                        ~ . LER~.ce.;
                                                                                                                                                   ~




                                                                                                                                                                                                                                                        _ _]:1113041'1
      5, 05Al1
      5 0511)1 AUSTl.N DIST
                                        1A.75 :f6.00
                                         2.QO 14.00                9  -                                                   -·--                               .-
                                                                                                                                                                                      24R.00
                                                                                                                                                                                       28.00
                                                                                                                                                                                       62.17
                                                                                                                                                                                                P·
                                                                                                                                                                                                p
                                                                                                                                                                                                E
                                                                                                                                                                                                        2209
                                                                                                                                                                                                        2210
                                                                                                                                                                                                        2213
                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                 72802.46
                                                                                                                                                                                                                                                                                 72740.29
      5: 05/01 FRED SEEHAUSEN m2 40.00 14.fM! 560,00
                                   --
                                                                  go
                                                                                                                               -- -··                       36.oo                  .. 434:00    p       2215                                                                     72308.29
    5     05l01 otXIEOiC.      ..           ..                        ..                                                                                                              784.01    0       2216                                                                     71522.28
    : ::J IJt>IUT t=zC11-ttVt                                                                                                                                                         424.00    tNG -   2218                                                                     fhnto,;!6
                                                                                                                                                                                                      -                                                                      -
    Li! _QS/Ol Josuha Sh~ m..a          16.00  15:00 .240DO        f8                                                                                                                222._I>_!) p       2219                                                                     70876.28
...
'-5
                    0../01 VALOl;.Ul;IU:;   Ll;PUA&;.V:I< .A,00      ~0;()0    ao.oo                      '··
                                                                                                                                                                                   80.QO p
                                                                                                                                                                                             car
                                                                                                                                                                                                                       ·----.--.---- . -
                                                                                                                                                                                                                     ::1%22                                               '70'106.!UI
                                                                                                                                                                                                                                                                          70086.28
                    05/01 ilnaram ReariYMiX'                                                                                                                                      110:00                             2224



                                                                                                                                                                            . -=
                                                                                                                                                                               3782.58 JLR                           2225                                                 663o3.70
              5 05/01 CHASE CARD SEVICt:.5
              5 0~01' VALDEM_ERE LERMA.    43"]0 >--·- >-----·
                                                        731.00       mo                       121.                    --                           -·                           610.00 p                             2232.                                                65693:70
                                                            ,~-
>-      '5                                                                                                                                         _SI01 TXPMRFENGE
                                                  ----                                                                                                      '
                                                                                                                                                                               2857.8<> FE                           2240                       -
                                                                                                                                                                                                                                                  5ss1s.11
              5     05113    V,,,_, GmJNOY                           I                                                                                                          273;96 ~                             2241                         55344.81
                                                                                                                       -·                                                      1814.00 E                             22"4:                        53530.81
              5     05tl3 DISEL PUMP SREVICE                                 ...                                                                                                                                                                  5307tf.81'
                    U;» 1:i IAKl\"IONUU Lt:KJlllA      ;;s~;oo \llU~ ;ou:.uu                      l)U                                                                             -.::iz,\1\1 f'                     .zottl
    -5        b
                     05/13 VALDEMERE LERMA             40:00 17.00 680.00                        105                                                .                              575.00 p                          2246                                                 52503.81
              5     05/13 FR,EO SEEHAUSEN m2 ~.00 14:00 56().00                                   90                                                    36.00                     43tttl!>4.!>1
              5 05113 IlSWltY. lOlleZ
                                            .
                                               3.DO 15.00 12().00                                 18 ...                                                                   ·- .
                                                                                                                                                                                  102.00 p                           2250                                                 50752:51
              5 05113 MICHAEL SISK m1         32.DD 14.00 448.DO                                  "8                                                                              400.00 p' -                        2251                                                 50352.51
              5 ll5/13 :.VAl.[)tMERE LERMA EXf 4.00 :zo.oc. 60.00                                                                                                                  80.00 p                           2252                                                 50272.51
                                                                                                                                                                                  ~71).00     ,,                                                                          ~7G$.G1
              Ii    'Ollli3 .IC>Ouho Shl'<>Ve> m 6         32.00 >JS.OO £1?-00                    30
                                                                                                                                                                 -                                             ... 22&3.
              5 05/1.3 CORTEZ   ..
                                                                                                                                                                                 95.00 p                             2254                                                 49704.51
                                       ·--·                                                                                                                                     480.00 p                             2255                                                 4922-4.51:
              5 05/13 M&M                   ~.-- q>      5.Q()              14.00 70.00                                                                                                   70:00 p -·~                                                                        31985.85
              ::J   U!>ll.) VALUt:MtKt: L.~l'UlllA         1'W.U\I   111.uu ll>tl\l.W            100                                                                              n1;.i.ou IP                  ~         .. ·50000:00 .-------i!'f4l00 TAX                       "1oo?
                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                          7RAA1 A'.'!
     6 06/01 AijMONOOLERMA           ' llLOO 16.()()i 128.00                                      2(l                                                                              108.00 p                          2274'                  26n3.63
     6 06/()f ARMONDOLERMA             2.00 1:4.00
                                                                                                                -·
                                                                                                                                                                                   28.00 EXP.                        2275                   26725.03
     6 06/()1 VL                      43:00 19.00 !16.00                                    .. 130                          '                                                     6fl6.00 p '                        2276      . - - ,____ -26039.63
     6 llRlmt WI• I IAM i_l:\11111:1 IHtOO t•.l'li1 .224.llll                                   .,.,.                                                                             HIS!" p                            2277 - - - - · ~~
                                                                                                                                                                                             --
     6 Q6103 DIXIE..OIL                                                                                                                                                           652.52:0                           2279                   25199.11
     6 06!03 AG
                                        - ' - - · - 1-------:                                                                   ·-36.'oo                                           36.00 p                           2280
                                                                                                                      ..                                                                                                                    25163.11
     6'. 06103 .EZORIVE                                                                                                                                                           276.46 EN(                         2281                   24886.65

,
1--·                                                                                                           "
     6 06/03 /.C.T
     6 UIJ/03 .KUUY U:RMA .. - - - !li.IJO 113.••
                                                                                                                    --- ,____
                                                                                                                                                                   .   g7_ ~LB
                                                                                                                                                                . -r---{~:~                                          2282
                                                                                                                                                                                                                     '2283
                                                                                                                                                                                                                                            24640.55
                                                                                                                                                                                                                                                                          24443.55
       ~06/03 VL--- .
                                                                                                                                                                                                              ...                ~-


                                                    '                                              -
                                                                                                                                                                                   100.00 EXP                        2284
                                                                                                                                                                                                                                               · - .__ .. _
                                                                                                                                                                                                                                                                          24343.55
     6 06/03 DIXIEOfl                                                                                                                                                              $67.00 0                          2285                                                 23756.55\
     6 06/03 INGAAM READY lilX                                                                                                                                                    1511.05 JLR                       .. 2286:                        ----~245:!0

              0     00/00 .GRCG RCVE.IM                     o.oo 13.00          TO.QO               0
                                                                                                                                ..                                                -·T.Z.OQ    ,..                    uoit                                                 ~~11~.~u
   6 06/03 CHARLOT CONC                                                                                                                                                           433.84 PLB                                                                              21739..86
   6 00/03 VL.                                             14JlO 19.00 272.00 21.
                                                                                                                                                                                                                    ..2288
                                                                                                                                                                                                                     2289                                                 21488.66
>-·5 06/03 FRED SEEHAU$EN m2                               40.00 14.00         sso.oo             ~~:                                36.00                                        434.00 p                           2290                                                 21054.66
>--s,-.06~                  NAPA
                                                                                            ·--             !.---··                     ...                       ..               676.0? E               ·-          2.201             -··. -                            20-4'70:so
          6; 06/03 AG                                                                                                                                                               72,00' p                         2292                                                 20407.59
          6 06/03 VL
                                - ··-             2.00 20-l?O                                                                                                                       40.00 EXP                        2294                                                 20367.59
    '.""" 6 OEV03 Ingram Ready-MIX         .. _                                                                                                                                    071i.05 JLR                        2295                                                19388.64
          6 OBm~ I VAN GRUNDY
                                                                                                                                       -
                                                                                                                                                                 ..                 65.Mlt=                           7".HJR
                                                                                                                                                                                                                                      -- ..    --          I--            19323.64
                                                              ·!
          6 06/03'DYE                                                                                                                                                             1550.00 SUR                        2298                                                 1ffl3.64
          6 06/03 lrniram ReadY Mii
                                                 --            '      ·----                                                                                                       2403.15 cor.                       2299 ..                                              1537'0.49
          6 06103 FRED SEEHAUSEN rn2 .. 40.00 14.00 soo:oo                                        !!9.:                                36.00                                       434.00 p                          2300                     ..                          14936.49
     6 ~oi;/()3 ALAN HYDJWJJJCS                                                              ..                                                                                    211.11 E                          2301                                                 14725.32
          0  UON.:1 texas rnmual insurance cri noany                                                                                                                   ;          3110.00 INS                        l30Z                                                  l16l::J,3io!
          G 00A)3 WILLIAM LEWIS                 16.00 1-4.00 224.00                               36                                                                   I           188.00 p                          2~02                          __ ,.                   11427,~
                                                                                                                                                                                                                          ··ss7.7-+                                                                                                     10009~.001
                                                                                                                                                                                                                                        -~~~
                                                                                                                                                                                                                                                                   2300. 1
        6     Q61.E>3 !'CT                                                                                                                                                           I                                      221.50                                 2305•                                                                10648.08'
        6 D6I03- ALPHA TESTING                                                                                                                 -
        ti 06/03 FRED SEEHAUSE~. rn2                       40;00 14.00 000.00'                                                          00                     i 36,00                                                     434.00 p                                2306                                                                 10214.08
        6 06/!)3 DIXIEQIL      __
                                                                                                                                                                                                 -                         276.62 D                              -2307                                -
                                                                                                                                                                                                                                                                                                                                          0037:46
        R     llMl3      A~
                                             ,.
                                                                                                                         -                                         -~nn
                                                                                                                                                                                                 -···                       !VI 00 p
                                                                                                                                                                                                                                                        --         ?'los.:                                                    --          0001.49
        6, 06..V3 ASSOCIATEOESuPPLY               .                                                                                                     -
                                                                                                                                                                                                                       1039.95           E                         2311                             ..                                    8861.51
        6, 06/03 CERTAPRO                                                                                                                                                                                              5786.42          BK                         2312                                         ;
                                                                                                                                                                                                                                                                                                                                          3075.09

        6
        6
              .....
              ,.,,. CONENTAL
              06/03 HYORAULIC S.
                                   BaES
        6 00/03 FREOSEEHAUSEN m2 40.00 14.00 560:00
                                             --
                                                  M        ~RVIC~
                                                                                                     --
                                                                                                                                        90

                                                                                                                                        '"••
                                                                                                                                                                        36:00

                                                                                                                                                                                ·- ..
                                                                                                                                                                                                                        545.79
                                                                                                                                                                                                                     .. 647.87
                                                                                                                                                                                                                         48.73
                                                                                                                                                                                                                                        p
                                                                                                                                                                                                                                        E.
                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                                 -·
                                                                                                                                                                                                                                                                   2313 .•
                                                                                                                                                                                                                                                                   2314
                                                                                                                                                                                                                                                                   2315
                                                                                                                                                                                                                                                                                                         ...
                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                    -                     2528.30
                                                                                                                                                                                                                                                                                                                                           1RR0.4.1
                                                                                                                                                                                                                                                                                                                                          1831.71>
                                                                                                                                                                                                                                                                                                                                           1831.70
~                                                                                                                                                                                                                                                                                                                    -        .
I       ]    . "i]TJ03 'CHASE                                                                                                                                                                                             1039.51 E                                1078                                                                     792.19
                                                           '      ,--..                                    -··-
        7      07/03 US AJWAYSBOB                                         i
                                                                                                                                               _.,,
                                                                                                                                                                                                     "'-+                 1143,52
                                                                                                                                                                                                                           440,00 p
                                                                                                                                                                                                                                         JLR                       1079                                                                    ~56.33
                                                                                                                                                                                                                                                                                                                                          -796.33
        7      07/03 Josuha.Sht&ve. m;.ij              -
                                                               30.00 16:00 480:00                                                       40                                                                                                                         1080
        7      07/03 Vl                                                                                                                                                                                                     60.00 EXP                              1081                                                                    ·856.33
                                ··--
        7      07/03 \It.                                      ~:'?'Q HU>Q 57(1,00                                                                             :                                                           464.00 p                                1082'                        -
                                                                                                                                                                                                                                                                                                                                         -1320.33
                                                                                                                                           -
        7      07/08    GBMBINSURANCE             -.                                                                                                                                 '                                    6879.W         INS'                      1084                                                                  -8200.32·
----,        . Utiuts    ,JQsuna.srneve ~                                                                                                                                                                                   ,£lll.U\J   It'-~.:                    lUISO
                                                                                                                                                                                                                                                                                                                     -··
                                                                                                                                                                                                                                                                                                                                         •o",e;";::l2j
        7 07/11 vt                                         36;00              19.00 684.00 95.00                                                                                                                            585.00 p                               1086                                        -·.                        -8814.32
        7 .07/11 Vl                                                                                                                                                                                                       -
                                                                                                                                                                                                                            111.00 ExP                             1087                                                                  -8925.32
        7
        T,
              emu   Josuha Shte.ve m-6
              07111 o1:.u11y Ln"""
                                                               32JJO          16.00 512.00.
                                                               o>o.oo ·'t.o.oo .ioo.oo ao.01>"
                                                                                                                                        66'        -     -.·-.                                       ·-
                                                                                                                                                                                                                           452.00'P
                                                                                                                                                                                                                           "i:l0.00      ,..                       1089
                                                                                                                                                                                                                                                                   10$0                                         :
                                                                                                                                                                                                                                                                                                                                        .'9377.:32
                                                                                                                                                                                                                                                                                                                                          ·S®T.::ll
                                                                                                                                                                   ..
        7 07F11 RUDYLEHMA                                      32.DO · 13.00 416.00        11                                                                                                                              405.00 p                                1092                             --- .       :                       -10212.32
        7 07/1 t ,FRED SEEHAUSEN m_2                           40.00 14.00 56Q;OO          90                                                                           36:00                                              434;0() p                               1093                                                                 ·10046-32
                                                                                                                                                                                                                                                                                                              -- ·-·
1---,   7 07/11 DfXIEOIL
              ()7/H R.!W.L COMl
          . 07113 ARMONOOLl!RMA
                         l.t'~
                                     32,00 15.00                                                     480-~                               74                                                                                -406.00 p
                                                                                                                                                                                                                              !:1,;;s!> t'
                                                                                                                                                                                                                                                   .. -
                                                                                                                                                                                                                                                            ..     2323
                                                                                                                                                                                                                                                                   ;.!;jl!4           ·-
                                                                                                                                                                                                                                                                                                                         ·28075.40
                                                                                                                                                                                                                                                                                                                                        ·.t:OUO'f.J:l
                                                                                                                                                                                                                                                                                                      ·-
~ 07113 GREG REVEIRA
                                                                                                                                                                           ·-                                        ·•

,___.,                                             ..                         18.l)O
                                                                                  ..                                                               20·                                               -·.·
                                                                                                                                                                                                                           214.00 p                                2325                                                                 -28298.75•
       -·@13 ACT PIPE                                                                                                                                                                                           '"
                                                                                                                                                                                                                           137.29 PLB
                                                                                             .                                     ·-                                                                                                                              2338                                                                 -28436.04
        7     07113 GENUINE PART$
                                                                                                                                                                   --·-                                                       s.38,P                               2339                                                                 -28444.42
        7     07/13 HOL.TOAT                                                                                                                                                                                               o~.C):i·p                               2340                                                                 -2,91.:)().47
                                                                                                                                                                                                                                                                                                                          -·
        7, 07'13 CONTINENTALBATTERI S                                                                                                                                                                                      134.4() p                               2341                                         '                       -29270.87
        7 07113 SAWS                                                      ;
                                                                                       ...                                    -                                                                                            880.50 w ..                             2342                                                                 -ao1sf31
                                      --                                                                                                                                                                                                                                ---
;       7 07113 iAi:il>O
        ?     0711, Vi!INCRUNOY              ------
                                            ..
                                                                                                                                                                                                                           1()8,25 E
                                                                                                                                                                                                                           1G3.00 i:
                                                                                                                                                                                                                                     ..                            2343 ..                                                              -30259.62
                                                                                                                     .                                                                                      I                                                      t!3+t
                                                                                                                                                                                                                                                                                                          -                              Q0;422JS2
        7 {)7/l3 AUSTIN DIST                                                                                                                       ..                                                                      144.55 p                                2345                                                                 ·30567.17
    -   7 07116 JESUS DE!:fOYOS
                                                                                                 !
                                                                                                                                                                                                                          1395.00 E                                2346,                                                                -31'962.ff
                                                                                    ..
    ... 7 07116 AG                                                                                                                                                                                                          36:00 p                                234yr--···                                                           ·31998.17 •
        7 07116 RUDYL.ERMA
                                                                                                          ..
                                                                                                                                                       11 '
                                                                                                                                                                          ...        '                          -                                 '                                              --
        7 07/:16 FRED sEEHAUSJ;:N ~2
                                                   8.00           194-90                                                                                                             t                                      93.00 p
                                                                                                                                                                                                                          -·~.OOP
                                                                                                                                                                                                                                                   -·              ?~A
                                                                                                                                                                                                                                                                              ·-                                                               1?.
                                                                                                                                                                                                                                                                                                                                        ::.l?ll<11
                                            40.00 14,00 560.00        ~                                                                                                 36._o()                                                                                    2349                     '
                                                                                                                                                                                                                                                                                                                                        '32525.17
    --r ~07116           VALDEMAR LERMA EXP        5:00           10Q:OO                                                                                                                                                   100.00 •p                               2350                                                                 -32625:-ff
        1   07116        WILLIAM LEWIS      16.00 14.()0 !ll4,00-     36,                                                                                                                                                  188.00 p                                2351                                                                 -32813.17
                                                                                                                                                                                                                                                                               ...                                                            ·-·-
        7 07/16          $cotly Lopez             11>.oo          240.00'                                                                           32                                                                     208.00 p                                2352               .-                                  .             -3302lJI.
        7 07/16          Vl                                                                                                                                                                                                646.00 p ...                            2353                                                                 -33667.17
                                                                                                                                                                         ·-·                                                                                                       -·
        7' 07116         Josuna srueve m-6  ~-00'16.00 ~,00           50
                                                                                                                                                                                         -                                 510,00 p
                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                   2354                                                                 -34177.17
        7'. 07/16 AG                                                                                                                                               ..                                                       72.00 p                                2356                                                                 -34249.17
        1 07116 TEXAS PMR SKID STEE                                                                                                                                       -·                                              3200.00 E                                2357
                                                                                                                              ..                                                                                                                                                                                                        -37449.17
,       I     U/110 trulJUl::I I t:~1iA!JSENin2                                    8.00                                       180.00                    15                                                                                                          2381                                                                  13868.17
        7     011~....                                     [40.W 114.w                               tllHJ;Ull                           00                             36;UU                                              ...,...uu,P                           23221                                                            --U43W
        7     07123 WIRE FOR COM TO RICt IE                                                                                                                                                                               4526.25'E                              23222                                ....                          8907.92
:        1      n11'~ 'f!A~ i:nA riA'~v~.J~A=RO=A=----r-· · ·~-~~~.--------~~~00:00° P                                                                                      !22l:!l:!3                           O?o?.01:1
·,       B 08119 ~SEARS                                       ---+--+--+--l-----'--l--+----l!~~906-=-:.56~:BK=--+------'-c:..;..::.:38~,;;,7_t~~~~~:~~~~:7,.::...8;;;;0~1-=.~36~
                               ·-"'---------1---1----t-·····-..J----l----l---;..._.......::::::;:.:;~c...:_1---·-                                                                                                7351 36
         8 08/08.RAYGoMEZ                                                      !                                                              '      450.00 E_           _L_ _1_02_5__,_____-+--~""'··,..,,·='
         8 08/08 JQE:Ui.RRICA                                                  ,                                                              ;        30.00      P           2360                               7321.36
         s      08/()8 l.AM;o.:;r;.:·Fi::,,:U~c·:.:::K:;.,,B~i:t~O~K=e=R-1--...;.....,f----',--+-~--_r-_.-.-+---+---·.f..:-=QO!\;;.;.;;.,·m=.,+1==--+--...;;;2"'-aJl9'-:.-x+----+----8llif.;,.2,;..1."'98""
         8 08108 JESUS QEHOY::_.:_::S::...:--+--+-~--:-l--1.--+____,. -.t------"----'--+---+-! -- ·~45"-o_:oo_··.,...E_4_ _2_~~ j                                                        -·~---l---'59;..;;..;....71=.36:.;::_

        :a 08108 N:J


         8
         8
           08I08        LOPEZ
           08l08 NEW LEAF HOMES
                                        .                                      I

                                                                                                   100.00 p
                                                                                                   600.00 cot.
                                                                                                                        2386
                                                                                                                                              !        36.00 P

                ~= ~M~~ . . . ·+---1-----1'-··=~====~==~===--+-·--.:::l-·-_,-?z.;~ m~o~ -. : .0 ~.~~~~~;;_;:::=:=2~2"";8~86;5.;...\--'· ::::._--+---c:~~~='-':i:~·
                         scorrv                                                                                                                          2835.36
                                                                                                                        2.~38=.,,l6,........._ _--J_ _ _ _
                                                                                                                                                         22'"'.3"""5.=36-=-1
                                                                                                                                                                              2384 i                     .. _     5935.36




         8 08/08 OYE ENTERPRISES                                                                  1912.50 SUR        --2388'                                322.86
         s o&Jos E2 bRIVE                                      ···   ~--1---+-----+---too.oo                                                                       2::0.aa r               20!»                               :oao4.ff
           8 08/15 VALDEMEijE LERMArn-14().00 19.00 760.00                                                 85·                                  675'00 P               2399                     -765922
     f--8.,._. .~os~11~5+t.o,....._~UIS~LE=RMA=""o---~·---+4""'0~.00==..+11=s=.oo'::-+-:640:=-,oo=+-=a-=-or----+-.. --i---+---'4:.:.70.:;;;:o·o~"=p~1--___;;2;c_:4,.::...oo=-+-- ·
              1-,                                                                                                                                                                               .s12s.2~
           8; 08115 VAL.DEMERE LERMAm~Ho.00;13.00 520.00                                                   50               ...-+-~-+--,-1-0.~00-i.....Ex-p-1----24...;,0::;_11---              ~823,9.22
           e: 08115 SCOTTY LOPEZ                                ?1 nn.1.tnn ?.!WOO                         #                                    61l0.00 p              $4(]!:1  - - - - - 1 - -..a_.a10.:i:i
           8: 08115 GUZMAN PAVING                                        '                                                                     2000.00 PAV             2403.                   -111819.~2
           8~ 08115 GUZMAN PAVING                                                                                                              5235.00 PAV             2404                    -16054.22
     f---8+-·0S122 FRED SE;_t;HAUSEN m2 40.00 14Jl0 560.00                                                 90....         36.00                 4.34.00 P             ·2405                    -16438.22
           8 08122 "''"""" 1 o""""                                                                                       -36.00 ···-'---511-'-o-o"-o1-P- ·-----,=.:.._c::.rrT"-l--- -+--~.1=7flRA=-=,?
     : 8 08/22. VALQEMAR LERMAEX--P-+,s-2-.o-0+1~6-.50-+-5-2B-:OD                          .........._~5(}..,...._ __ . 1-="'-"'"-1----l-:-""'11'"'0'-'-.oo=+p-+--=2408 - - - - + - - :17178.22
           8 08/22 VALDEMAR .LERMA                                5.00 20.00·100,00                                                             675.00 IP              2409. ·                 -17853:22
         8          os/22 lowLERMA             ·· ·· ··     40.00 1900 100.00                        85                  _ _.__---+--=2:.:;a·2='-.oo=.:::.i..;...P---+---=2:.=41'f.i.-._--~---1-a1-':i-.s.~22.,.-j
         a QBJ22 Jos.uha $M!Ve. m.e                         40.00 16.. .; .00c;:.i. ;S40,.=. .: . :.oo'=-''". '".-...;;00.;...1-----J,--.. . . --~L...-CtfL..·oo., PE.24i2                          -18613,22 ~
         6          Olllii!ZSt't:eiALIYIKAILt:K~            24.UIJll:li.uulJ12.00                                     JO                                   ""·vu                 2413                           ·18732.22'
         8 08122 ACf                                                   14.00                           - ---+-_-_-_-
                                                                                                                  -1902-""f.95                       295.73 PLS-                 2414
                    08/29 ALPHATESTING                                                                            .20476.08                         1448.1:J TES                 2415
                                 - - - - - + - - - ---+----+--.......,---+---1------'---~1----L---'----·-+------l
                    08.129 ASCO                                                  387.90 E   2416                  -20043.98
                    00/l& CONTJNEHT"h. a.ATTl:.RI 0 ~ ,.. ---J--+------·         ii!4u,oo t :t41] . JiiOOU.uu       01no.U        081!!0 Cl-IRIG CARCIA                                                                                                 17s_oo r       1--2.4so                                                33"109."4~.j
1--....+-·.:::~:9;::0~1:+~:,;:A::.;.~~ll'""OL=-cO=NE~----+---1---1---1------i~__,__ _ _ _ L ~:!i ~                                                             2454
                                                                                                                                                                                                -·   ::~i
        10/01 ~f.1UTWL                                                                                       2Tf:34.64'     15Qf.()Q INS;
l---+~1~ru~o~1~R~K~P~F--=~===----+--f--+--+-----+--,.+--~---'~:xl~1~A~1~·R11::+;,R~~=l----=-::-==-?+------+--~ ~~.·6300
        11/01      US POST OFFICE                                            7.37 EXP              ·'"-1_..1_0-'-9+------+---~"""'.::..:SS="-'.63J
        11101      BEXARCIOUNTY                                            20.00 TAX.                1104                              565:63)
        11/01      E!EXARCIOUNTY                                           65.00 TAX                 1107                             1500.-631
        11/01
          EZ DRIVE                                                ----·-,1=39~.20=+S=!J~.R=+.,__-._-
                                                                                                  ·-...,,.~,.-,,4~=7=+-------1--·=7004,§4)
l---+-+11¥'10~14-C'='lP~S~~----+--+----+-----1---+----1---1-----'7.40~.S2~F'M                        2458                             9364.<12.
         11101 SAWS                                          +---+--l--->---+----=ce5=='7:--::,16 W                                                            2459                                  17511.45!
1----+-1""110..;.1~AM--=E..;_R1'--CA~N~.s,..,1GN~AL====-::===-:===:---1,...                                                  2400~00 slGr ··              ·=2~460~-----~1=11::...,1-,-1.~45='1
                                                                              ·~-+---+---.-~--564~..-=-3.-=51,.-t;T~AX=.t-- ·-2·=4=5;
        11101 IRS
        11/01 IRS
                     ----
                                                                                                8~.19 TAXi
                                                                                                                            11.a7.94 i
                                                                                                                             2663.75'
                                                                                                                                2462
                                                                                                                                               1
        11/01 CAPITOL ONE                                  l                         1441.40 EXP
1----1-~1',,-110~.1"-+=B~K--~------+---+--+--1-----+- ----- t-· -· ·-·---.--~~12=2~3~,3=1+,B;;,.K:;,_+,
                                                                                                            2463              ~22u1 \
                                                                                                      1 -~24..,.;64~---+--- --- o.ool

         11101                                                                                                                                 i            2465                                            0.00 i
         I 11111                                                                                                                        tJ     t          . i4titi                                           IJ'.W
l---+~1-==1101~f---------·-+~-_-~_,,__ _,___ _,__---I-----. ·-------·"···--_,___ ____,'"=p-1----2=~=5=7+-----+---·                                                                                          -o.oo
     11/01                                                                    322318:37          ·=E=R=R+1~4~01~2=5~.76-=-1---.......,,;;,,~

                                                                                                                                                                                    C:f'ltR
f---t----+--------1'---+--+---+--- :._·a"'"~~l=§·,1;,~""'.AL,----\---__.,.1604=-c""'t6,..,,;09=+---l··--· ..-- ...

                                                                                      BK                                    21904.70
                                       ·--t---l----1f--_,....-f---¥.H:;IO:;,.L-+-----l-----c;6oo:f1 :20·=-=-i--1----___,1-----+
                                                                                      SAV                                  -20000.00
                       -------+---!-~--- . -···-· -+----1-Tc..:;Oc..:.T'-'1--.Al-=--N,.:,,GO=~E=--_.;,.;160~1945.90
1---+----J1----------+---+---1---l----l-'...T0.:::.11'.:.;'·A..:;:..cCA::;,,
                                                                          ...:.::S:;,H.:....                               322361.99 -
,___,___ -+----------t----l--+---1-----l~SGPE!;;!N~•T~.-                                                               I   322318.37
                                                             ·-+----11---+;:BALAN~·~·         1•
                                                                                   ±l~GE·~~--l--~ ·--44~.64=·+--------
                                                                              CHEQK BOOK ······- .3223!1!~3? ·-·                                                         t-·-·-· .                       ----i
1---r---t---------t--+---+-,.--+----+=BA=-~=·LAH
                                              :..:i-:-:C=-=E=--.+i__ ..,.__;~---l-~---·i-··                                                                                          ·-+-----'
                                                                                                                                                                                                                     I

                                                   '            :                                                                                                                                                     i
1--+--.J.--======n~~g:t==~ SPEftl- ;                                                                                                               c                     it         JLR
                                                                                                                                                                              ----+:.=.::--
t-~-+--l--------+--+--+--+--J::P~'A~Y~Rg;;DL~L~k--1--.:,.;;71221.46 C ; 7122f46....,.--
                                                                        ·-+---i~CO~t::.=iw...:.:TRUC=:.:T:.i,:O::.:N.:.__1_...:1~5Wf:36 C          · 15171.36
1---t----+------·-=-~~1=_~~~"=-~~:~-=-                                                TAX
                                                                                      tl.IUI'   Mt.NI
                                                                                                                            18595.89 C
                                                                                                                            ;ucnt>.l)O/\.,             .;JJO    :.>.oo
                                                                                       OFF3031.89 C
                                                  --+---+----+- ·-+~B;::K~=---+----1._-.._··~9oo~.0~0::. C -+,,__,,.--+-----1--
                                                                                       WA:TI R                               2597;6f)"C                 2597'66                                  --~

                                                                                      JLR                                   43315'.63 JLR                    =-i----+--_4_33_15.:63
                                                                                      I~        FEES                         1001.00'C .,               10if1:00
                                                       ,,.____,,_ _ ___,_.c.,;;..o,,c:·N,;'C        .                        1042.15iC                  7()42.15
                                                                                      J=ti;;:L'r Mii.it.i -                    MQ.00. C                  4A0:00.+-----11----·-
l---+---t------..,..-----l---+---l-----'---l.f:....':E~N~CE ."-'.. ....---+---2~115~7-.80--C-·_.__.265i60
                                                                                      !~~        .                          =~:~~,~~                                          1_4.=c56=-7..c:.7...:.0+-___ ,, __ _
                   -·--------+-...,.,t--+--+--..:.,'·1~rc - - - - -
                                                                                       OONI TRVOT ON                       f&2860.TO ·

1----+--___,1-----~-......._--t---+--+---+-~~'Nc=S.::..:U=-·+--tAN-'Gc=:E-J.c... -~---'-=1"9~32"'_4..,9_..i_-1------l----+--
l---t----11---------+---J.--' '"-· .                         ' JR
                                                               tAX . · -· - ___' ,__.,,..,35380==·
                                                                                       43315.63                              -------
                                                                                             =·,57==..-.--+------1----+--..- - - -



 1---~·-- 1-----··-----·-·----                                   ... -·--